 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 152Boston Medical Center Corporation and House Offi-cers™ Association/Committee of Interns and Residents, Petitioner. Case 1ŒRCŒ20574 November 26, 1999 DECISION ON REVIEW AND DIRECTION OF ELECTION BY CHAIRMAN TRUESDALE AND MEMBERS FOX, LIEBMAN, HURTGEN, AND BRAME On October 17, 1997, the Regional Director for Re-gion 1 issued a Decision and Order dismissing a petition seeking certification of a unit of interns, residents, and fellows (house officers or house staff) because the house officers are not employees within the meaning of Section 2(3) of the Act.  The Regional Director relied on Cedars-Sinai Medical Center1 and St. Clare™s Hospital & Health Center,2 which held that medical interns, residents, and fellows are primarily students and, therefore, not ﬁem-ployeesﬂ within the meaning of Section 2(3) of the Act.  The Regional Director also found that the Petitioner, inasmuch as it does not admit individuals into member-ship other than house officers, is not a labor organization within the meaning of Section 2(5) of the Act. Pursuant to Section 102.67 of the National Labor Rela-tions Board™s Rules and Regulations, the Petitioner and the Employer each filed a timely request for review of the Regional Director™s decision.  By Order dated De-cember 8, 1997, the Board granted those requests for review as they raised substantial issues warranting re-view.3 The Petitioner, mindful of the Cedars-Sinai and St. Clare™s Hospital precedent, requests that the Board over-rule that precedent.  Boston Medical Center (BMC or the Employer) asserts, inter alia, that the Board should ad-here to that precedent, that, under Cedars-Sinai and St. Clare™s Hospital, the Petitioner is not a labor organiza-tion because it is not an organization in which ﬁemploy-eesﬂ participate, and that the unit is inappropriate because the individuals sought are primarily students rather than ﬁemployees.ﬂ Having carefully reviewed the entire record in this proceeding, including the briefs of the Employer and the Petitioner and the briefs of the various amici curiae,4 with respect to the issues under review, the Board has decided to overrule Cedars-Sinai, St. Clare™s Hospital, and other decisions following those cases, and to find that the interns, residents, and fellows employed by BMC, while they may be students learning their chosen medical craft, are also ﬁemployeesﬂ within the meaning of Section 2(3) of the Act.                                                                                                                                                          1 223 NLRB 251 (1976). 2 229 NLRB 1000 (1977). 3 Motions for oral argument were filed by the Employer and by amici curiae the Association of American Medical Colleges, the American Hospital Association, the American Council on Education, the American Board of Medical Specialties, and the Council of Medical Specialty Societies.  On March 16, 1998, the Board denied these mo-tions. 4 Amicus status was granted to the following interested organiza-tions, all of which filed briefs:  the American Federation of Labor-Congress of Industrial Organizations (AFLŒCIO) and the American Nurses Association; the Association of American Medical Colleges, the American Hospital Association, the American Council on Education, the American Board of Medical Specialties, and the Council of Medical Specialty Societies; the American Medical Students Association; the University of Michigan House Officers Association; the Medical Soci-ety of the State of New York; the Ad Hoc Committee for House Staff Rights at University Hospital, Inc. and the Ad Hoc Committee for House Staff Rights at Prince George™s Hospital Center; the California Medical Association; the American Medical Association and the Mas-sachusetts Medical Society; and the American Public Health Associa-tion.  Additionally, the American Medical Women™s Association filed a position statement. I.  THE FACTS The Regional Director fully set forth the salient facts in her Decision and Order (pertinent portions of which we have attached as an Appendix).  We will not attempt to repeat all of those facts but will highlight those neces-sary for a cogent understanding of our decision. BMC operates a 432-bed, nonprofit, acute-care teach-ing hospital in Boston, Massachusetts.  It provides both inpatient and outpatient services, maintains a 24-hour emergency care facility, and serves as the primary teach-ing facility for the Boston University School of Medi-cine.  As such, BMC sponsors some 37 different resi-dency programs varying in length from 3 to 5 years, with some lasting longer.5  Fellowships last from 1 to 4 addi-tional years.  There are about 430 house officers in the unit sought by the Petitioner.   BMC came into existence on July 1, 1996, as a result of the consolidation of Boston City Hospital (BCH) and Boston University Medical Center Hospital (known as University Hospital).  BCH was a department of the City of Boston and a public hospital.  BCH and University Hospital were located a block apart, with the Boston University School of Medicine situated between them.  Both were affiliated with the Boston University School of Medicine, and some of their residency programs were integrated prior to the merger. As a public sector hospital, BCH was subject to the Massachusetts public employee collective-bargaining law, under which the house staff had the right to organ-ize.  Accordingly, the Petitioner had represented a unit of interns, residents, and fellows at BCH since 1969 and had negotiated approximately ten successive collective-bargaining agreements with BCH since 1970.  As a con-dition of the 1996 merger between BCH and University  5 The first year of residency is commonly referred to as an intern-ship.  In a 3-year residency program, for example, second-year resi-dents are sometimes referred to as junior residents, and third-year resi-dents are sometimes called senior residents.  Interns, residents, and fellows are also sometimes referred to by their post-graduate year level (PGY or PL).  For example, an intern is a PGY 1, a second-year resi-dent is a PGY 2, and so on. 330 NLRB No. 30  BOSTON MEDICAL CENTER CORP. 153Hospital, the Boston City Council required that BMC 
recognize the Petitioner as the collective-bargaining rep-
resentative of the 280 former BCH house staff.  BMC 
signed a recognition agreement in which it further agreed 
to a representation election among all house officers at 
the merged entity.  Ultimately, on August 29, 1996, the 
parties held a ﬁcard count,ﬂ and based on the outcome of 
that count, the Petitioner became the representative of the 
house staff at BMC.  In January 1997, the parties exe-
cuted a revised version of the collective-bargaining 
agreement that had been in effect between the Petitioner 
and BCH prior to the merger, with effective dates from 
July 1, 1994, through June 30, 1997.   
BMC™s residency programs are funded, at least in part, 
through direct and indirect medical education payments 
from Medicare, with those payments being based on the 
historic costs of the medical center using a formula that 
incorporates the number of in
terns and residents enrolled 
in the medical residency prog
rams at BMC.  BMC, like 
all institutions sponsoring medical residency programs, 
begins its academic year on July 1 of each year.  Students 
halfway through their fourth year of medical school de-
cide what area of medicine they would like to pursue and 
apply to appropriate medical programs.  Out of hundreds 
or thousands of applications 
received, a small percentage 
of applicants are picked to interview for particular resi-
dency programs at BMC.  Thereafter, BMC, like other 
teaching hospitals, ranks the 
individual applicants and 
submits its top candidates to a national matching pro-
gram.  At about the same time, applicants submit a list of 
residency programs that they would like to attend.  In 
March, the national matching program generates a 
ﬁmatchﬂ list that sets forth which applicants will attend 
which residency programs.  There is no matching process 
for fellowships.  Applicants for fellowships are hired 
directly by the teaching hospitals. 
House officers enter a residency or fellowship program 
in order to become certified specialists in their chosen 
medical specialty.  To become
 an intern, an individual 
must have graduated from medical school and passed 
Parts 1 and 2 of the U.S. medical licensing exam.  The 
appropriate state board of registration in medicine then 
issues interns a temporary license, which permits them to 

practice only under the aegis of their particular residency 
program.  The state boards require that in order for medi-
cal school graduates to practice as fully licensed physi-
cians, they must successfully 
complete the 1-year intern-
ship and then pass part 3 of the U.S. medical licensing 

exam.  This then allows them to practice outside their 

residency program, as well. 
Residents who successfully co
mplete their program re-
ceive a diploma from the Boston University School of 
Medicine.  On approval by th
e specialty board that certi-fies physicians in th
eir field, they are then considered to 
be ﬁBoard-eligible,ﬂ i.e., they have successfully com-

pleted their training and are eligible to sit for an exam in 
their chosen specialty.  After passing a written exam, 
these doctors can then hold 
themselves out as being 
ﬁBoard-certifiedﬂ in their field.  While it is not necessary 
for a doctor to be certifie
d in a specialty to practice 
medicine, some medical institutions and practices are 

beginning to require certification.  Accordingly, a physi-
cian™s failure to be certified in a specialty may limit the 
employment opportunities of that physician.  Most resi-
dents and fellows leave BMC upon the completion of 
their residency or fellowship program to pursue opportu-
nities elsewhere.  Only a small percentage remains to 
join the faculty. 
House officers are assigned 
throughout the year to 
various rotations, usually about 4 to 6 weeks in length, 
which expose them to various types of patients in their 
chosen specialty.  In some programs the residents per-
form one or more rotations at other institutions with 

which BMC has affiliation agreements.  House officers 
work notoriously long hours, which vary depending on 
the specialty and the rotation.
  They are trained by and 
work under the medical direction of attending physicians 
who are referred to as ﬁatte
ndingsﬂ or faculty.  When 
house officers are on rotations at other institutions, they 
are supervised by attending physicians from those insti-
tutions.  Attendings are physicians on the staff of BMC, 
99 percent of whom are also faculty members of the Bos-
ton University School of Medicine.  The attendings are 
technically employed by the 
Faculty Practice Plan Foun-
dation, Inc., which is an umbrella corporation for the 
various subsidiary practice 
plans in place for each de-
partment within the hospital.  BMC and the School of 
Medicine are both members of the corporation, and at-
tendings receive support from both the Faculty Practice 
Plan and the School of Medi
cine.  They receive their 
paychecks from the School of Medicine, which hires 
them and acts as the common paymaster for the two enti-
ties. Residency programs have essentially two elements: 
didactic lectures and clinical training.  Medical residents 
attend didactic lectures on a variety of topics relevant to 
their particular residency program.  In addition, residents 
gain experience in performing direct patient care by 
working in teams that include third- and fourth-year 
medical students, interns, junior and senior residents, and 
attending physicians.  Each intern on an inpatient ward is 
generally assigned 12 to 15 patients.  A more senior resi-
dent is responsible for overseeing the work of the interns,  
and the interns oversee the medical students.  An attend-
ing physician must be the phy
sician of record for every 
patient. 
Interns start the day early 
in the morning by checking 
in with the ﬁnight float,ﬂ i.e., the intern who has been on 
duty overnight, to learn of any developments during the 
night.  Then they ﬁpre-ro
undﬂ or check their patients on 
their own.  From 7:30 to 9:30 a.m., the team of medical 
students, two to three interns, a more senior resident, 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 154and, occasionally, an attending physician do ﬁwork 
roundsﬂ in which they check on and discuss the status of 
each patient at the patient™s bedside.  Following that, the 
interns order X-rays, consults, and treatments.  They start 
intravenous lines (IVs) and perform procedures such as 
arterial blood gases, which involve drawing blood, and 
thorancentesis, paracentesis, and lumbar punctures, 
which involve removing fluids.  Attending physicians are 
rarely present when interns 
perform these procedures.  
Interns also perform critical 
patient-care procedures, such 
as intubating patients who cannot breathe for themselves.  
Residents, including interns, respond to ﬁcodes,ﬂ i.e., 
life-threatening emergencie
s, without attending physi-
cians.  Interns are the prim
ary physicians with whom 
patients™ families have contact.  Interns write ﬁdo not 
resuscitateﬂ (DNR) orders for terminally ill patients at 
the request of patients and/or their families.  Such orders 
must, however, be cosigned by an attending physician 
within 24 hours. 
As noted by the Regional Director, interns are also re-
sponsible for hospital admissions,
6 which usually begin 
with a call from a physician from the emergency room or 
the clinic.  When the patient arrives, interns take a his-
tory, perform a physical, draw blood, start an IV, initiate 
any necessary immediate treatments, and write admission 
orders, including any medication orders.  The junior resi-
dent also does a more focused history and physical ex-
amination of the patient.  The intern and junior resident 
consult with the senior resident on duty, and, together, 
they decide what tests or
 treatments should be per-
formed.  Interns are also 
responsible for writing daily 
progress notes on all their patients.  On approval of an 
attending, they discharge patients, which involves writ-
ing a discharge summary and instructions, filling out 
prescription orders, and instructing the patient and/or 
caregivers about any necessary
 care after the hospitaliza-
tion.   
As residents progress through the program, they are 
given increased responsibility commensurate with their 
level of experience.  For exam
ple, internal medicine in-
terns see patients 80 to 90 percent of the time outside the 
presence of an attending physician.  Interns do, however, 
discuss all patients with attending physicians, who are 
primarily responsible for their patients™ care plans and 
who see their patients daily.  In the emergency room or 
urgent care clinic, the interns consult with an attending 
physician after examining each patient.  The intern on 
ﬁnight floatﬂ operates more independently, as there is not 
                                                          
                                                           
6 BMC contests the Regional Director™s finding in this regard.  It ar-
gues that the record amply demonstr
ates that attending physicians are solely responsible for patient admissions.  We do not find the two 
statements to be mutually exclusiv
e.  We read the statement of the 
Regional Director to mean that interns do the work necessary to get a 
patient admitted once that decision has been made.  To be sure, the 
record does indicate that no house sta
ff, including interns, have admit-
ting privileges at BMC. likely to be an attending physician on the inpatient wards 
overnight.  Two residents and two interns take care of the 
entire ward at night, when
 there are no attendings on 
duty except in the emergency room.   
A third-year pediatric resident testified that she makes 
80 percent of patient-care decisions on her own
7 and con-
sults with an attending the balance of the time over deci-
sions such as whether to transfer a patient to the intensive 
care unit.  She further testified that she has helped fami-
lies make life or death decisions about the level of inter-
vention to be used in the case of critically ill infants and 
children.  The pediatric resi
dents are the only physicians 
present on the pediatric wards for a 12-hour period at 

night, although there is always a chief resident and an 
attending on call at home.  The pediatric resident testified 
that she does not frequently call an attending at night, 
perhaps twice a month. 
Fellows in the cardiology program may perform cer-
tain noninvasive procedures on their own, but more risky 
procedures must be done in the presence of an attending 

physician.  In an emergency 
situation, cardiology fellows 
may perform such procedures as CPR, defibrillation, and 
transthoracic echocardiograms 
without an attending phy-
sician being present, but those matters must be reviewed 
with an attending as soon as possible thereafter. 
Residents in the radiology program draft a preliminary 
report for each film, but an 
attending physician must sign 
off on every final report.  A radiology resident is on duty 
in the emergency room 24 hours per day.  After 9 p.m., 
when there are no attending physicians in radiology pre-
sent, radiology residents interpret films alone, and an 
attending signs off on them the following day.   
Residents in the pathology program make a prelimi-
nary diagnosis with respect 
to each slide of tissue that they examine and discuss each
 diagnosis with a faculty 
physician.  In those cases wh
ere a pathologist is required 
 7 BMC challenges this testimony a
nd asserts that residents are su-pervised to a much greater degree 
than this testimony would suggest.  
BMC cites evidence, not directly cont
radicting this testimony, however, 
that pathology residents are not a
llowed to make patient diagnoses 
independently from an attending and 
than all autopsy work must be 
presented to an attending.  Obviously, what is the rule in pathology is 
not necessarily the rule in pediatrics
.  BMC also cites testimony to the 
effect that residents formulate their patient care plans through a variety 
of interactive meetings with a
ttending physicians and that attending 
physicians critique, review, and modi
fy residents™ patient care deci-
sions.  BMC points out that while in
terns may often make patient care 
decisions, those decisions are really not done independently from an 
attending physician, and attending phys
icians maintain constant super-
vision over all of the patients for whom they have ultimate responsibil-
ity.  The Board recognizes that while the interns and residents are in 
many instances making patient care decisions, they have learned much 
from the attendings.  The Board construes the 80-percent figure as an 
estimate of the instances where a patient care decision was made with-

out direct input from an attending as
 to that specific decision regarding 
that particular patient, albeit, perhaps, in the past an attending had been 

involved in such a decision and ther
efore the resident, having ﬁlearnedﬂ 
from this past instance, can now comfortably make the same decision 
for another patient. 
 BOSTON MEDICAL CENTER CORP. 155to make a diagnosis while a patient is undergoing sur-
gery, pathology residents are not permitted to give a di-
agnosis to the surgeons without prior review by faculty.  
Pathology residents must pres
ent each autopsy report to 
an attending, who is legally responsible for the report. 
Residents in the various surgical residency programs 
spend 8 to 10 hours a day in the operating room on those 
days that they perform surg
ery.  They are permitted to 
perform increasingly more co
mplicated surgery as their 
experience increases.  An attending physician must be 

ﬁscrubbed inﬂ for the signif
icant or critical portion of 
each operation.  A chief orthope
dic resident testified that 
in the case of a knee arthroscopy, one of the most com-
mon procedures performed by orthopedic surgeons, the 

entire procedure takes about 
2 hours, out of which time 
an attending would be present for 30 minutes to an hour.  
This same resident testified that she does complicated 
procedures in the emergency room on her own, such as 
fracture manipulations or immobilizing a pelvic fracture.
8 In addition to their time spent in direct patient care, 
house staff also attend so-called ﬁdidacticﬂ conferences.  

In some residencies, such conferences take place at noon 
and cover various topics.  Residents spend varying 
amounts of time in conferences, ranging in some esti-
mates from 5 to 8 hours per week.  House staff also en-
gage in rounds, a 1-hour ﬁmorning reportﬂ conference (6 
days a week), clinic talks, and the like
.9                                                           
                                                                                             
8 BMC argues that unless there is an emergency, no surgery is per-
formed without an attending present a
nd that even if there is an emer-
gency situation, a resident™s work
 is reviewed immediately following 
the procedure.  Again, there is no 
real factual dispute here.  The evi-
dence indicates that under emergency 
conditions, certain procedures are 
undertaken by residents (in the absen
ce of an attending) that would not 
otherwise be performed under normal (nonemergency) conditions 
without an attending being present.  BMC also points out that no opera-
tions are conducted by residents in the surgery program without an 
attending being present, and that the 
mark of a good teacher is to super-
vise the residents in such a manner so 
as to allow them to feel as though 
they are in control of a case, when 
in fact the attending physician never 
loses full control of the case.  The co
rollary finding to this is that the 
evidence indicates that the residents do a sufficient amount of the work 
for them to feel that they are ﬁin controlﬂ of the case.   
9 The Regional Director, recognizing that there is a ﬁlearningﬂ aspect 
to the house staff™s being at BMC, pointed out that in addition to the 

time spent in direct patient care (whi
ch is of course, as BMC points out, 
by and large how the house staff learn their craft), residents spend 
many hours each week attending various ﬁdidacticﬂ conferences.  She 
attempted to list some of these including ﬁattending rounds,ﬂ noon time 
1-hour conferences, ﬁgrand rounds,ﬂ and ﬁjournal club.ﬂ  BMC faults 
the Regional Director for not listing a
ll of them and further asserts that 
the Regional Director failed to ﬁade
quately address other didactic ses-
sions that . . . offer no direct benefit to BMC, and that are not even 
directly related to the treatment of
 current patients.ﬂ  It makes this 
criticism even though the Regional Dir
ector did point out in her deci-
sion that ﬁin some conferences residents review slides or X-rays of 

individuals who are no longer or neve
r were patients of BMC, in order 
to learn diagnostic skills.ﬂ  It woul
d appear from the briefs that the 
Petitioner would want us to believe that a minimum amount of time is 
spent by the house staff in such 
ﬁdidacticﬂ sessions, and the Employer 
would have us believe that ﬁresid
ents dedicate a significant portion of 
their time at BMC 
not performing services, but attending and 
participating in classes, conferen
ces, rounds and other purely didactic 
activities.ﬂ  Rather,  the reality 
 lies somewhere in the middle.  
Residents in each program ar
e required to take an an-
nual ﬁin-trainingﬂ exam offered by their specialty board, 
which is used to make comparisons with other programs 

throughout the 
country, to identify the residents™ aca-
demic strengths and weaknesses, and to indicate the like-
lihood that they will pass the Boards.  The Program Di-
rector for the general surgical residency program testified 
that those residents who score below the 25th percentile 
on the in-training exam are put on academic probation.  
Those who fall below that level for a second year could 
be held back a year in the program.  However, according 
to a 1995 memorandum put into evidence by the Em-
ployer regarding the internal medicine in-training exam 
at BCH, the examination is not used to make decisions 
concerning acceptance, continuation, or advancement in 
residency or fellowship training positions.  In addition to 
the in-training exam, residents in the surgery residency 
program take weekly or bi
weekly exams and are con-
stantly quizzed by attendings us
ing the Socratic method.  
In the otolaryngology program, residents take a written 
exam at the end of each lecture series on a given topic, 
every 2 to 3 months.  In the pediatric program, residents 
are required to take a Pediatric Advanced Life Support 
(PALS) and a Neonatal Adva
nced Life Support (NALS) 
course, each of which culmin
ate in a written exam.   
Moreover, at the end of ea
ch rotation, the faculty 
member who has worked most 
closely with each resident 
fills out an evaluation form which rates him or her with 
respect to various factors, including medical knowledge, 
technical skills, clinical judgment, and humanistic quali-
ties.  (At the same time, the residents submit an evalua-
tion form in which they rate the attendings and their edu-
cational experience during the 
rotation.)  In the case of 
residents who fail to meet the programs™ standards for 
medical knowledge or clinic
al competence, department 
chairpersons and/or program director may put them on 

probation, require them to fulfill additional time in train-
ing prior to advancing to the next level, terminate them 
from the residency program, decline to renew their con-
tract, or decline to give them the certification of satisfac-
 ties.ﬂ  Rather,  the reality  lies somewhere in the middle.  Moreover, as 
noted by the Regional Director in 
her decision, according to the ﬁEssen-
tials of Accredited Residencies in Gr
aduate Medical Education: Institu-
tional and Program Requirements,ﬂ co
mmonly referred to as ﬁthe Es-
sentials,ﬂ the ﬁtraining of resident
s relies primarily on learning acquired 
through the process of their providing patient care under supervision 
. . . .ﬂ As noted by the Regional Director, this document sets forth the 
standards for sponsoring institutions and for each type of residency 
program.  It is the product of the Accreditation Council for Graduate 
Medical Education (ACGME).  The ACGME has five sponsors, each of 
which appoints members to the council: the American Medical Asso-
ciation; the American Association of Medical Colleges; the American 
Board of Medical Specialties; the Council on Medical Subspecialties; 

and the American Hospital Association.  Accordingly, it would seem 
that whatever time is spent by resi
dents in so-called purely ﬁdidacticﬂ 
sessions, that time is substantially le
ss than the time they spend in pro-
viding patient care. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 156tory performance needed to sit for the Board exam.  
These steps have, in fact, been taken with some residents. 
After their internship year, when they have a full or 
permanent physician license, some residents ﬁmoon-

light,ﬂ i.e., work part-time as doctors elsewhere to make 
extra money.  (Interns ca
nnot moonlight because, as 
noted above, their limited license permits them to 
practice only within the residency program.)  The Re-
gional Director noted that two residents testified that they 

perform the same work when
 they moonlight at local 
clinics and a local community hospital as they do at 
BMC, without having to attend ward rounds, grand 
rounds, or conferences.  She al
so noted that they are paid 
much more for their moonlighting work than for their 
work at BMC, but that they remain at BMC because they 
want the training necessary to
 become Board-certified in 
their respective specialties.
10  Also in regard to 
ﬁmoonlighting,ﬂ the chief orthopedics resident testified 
that she occasionally serves as the orthopedic doctor on 
duty at Boston University home basketball games, for 
which service she receives $1
25 per game directly from 
the University. 
Physicians continue their medical education through-
out their lifetime by reading medical journals, taking 
courses, and attending rounds
, conferences, and scientific 
meetings in their field.  
Massachusetts requires physi-
cians to have 100 hours of continuing medical education 

over a 2-year period in order 
to maintain their state licen-
sure, and most have more. 
Unlike other BMC employees, house officers are not 
recruited, interviewed, or hired by BMC™s human re-
sources department.  They receive, however, annual 
compensation ranging from about $34,000 to over 
$44,000, depending on the number of years in the resi-
dency program.  They also
 receive paid vacation and 
sick, parental, and bereavemen
t leave.  Like other BMC 
employees, house officers are entitled to health, dental, 
and life insurance, and they 
may use the employee health 
service.  BMC also provides 
malpractice insurance at its 
expense for its house staff. 
BMC deducts Federal and state taxes from house offi-
cers™ pay.  House staff recei
ve W-2 forms for income tax 
purposes.  BMC also mainta
ins a workers compensation 
policy that applies to all employees, including house 
staff, and treats house staff as covered by the various 
state and Federal laws that regulate employment, such as 
the Family and Medical Leave Act, the Americans with 
Disabilities Act, and other state and Federal laws that 
prohibit various forms of discrimination in employment.   
                                                          
                                                           
10 This evidence, offered by the Petitioner to show that in many ways 
the fully licensed residents function as full-fledged doctors in these 
moonlighting situations, is charact
erized by BMC as evidence that 
demonstrates that these doctors are students while in the BMC resi-
dency programs and that comparing th
e two situations ﬁonly serves to 
highlight the very essence of the acad
emic nature of the graduate medi-
cal programs, and the student status
 residents have while enrolled.ﬂ 
There are, however, some differences in the treatment 
of house officers as compar
ed to other BMC physicians 
and/or employees in general.
  House officers are much 
lower paid than attending physicians, and their compen-
sation is generally unrelated to the number of hours they 
work.  House officers cannot 
participate in the retirement 
program, which is made available to other employees, 
although about 24 of them participate in a tax-sheltered 
annuity.  The group malpractice insurance policy main-
tained by BMC for its house staff is separate from the 
individual policies provided for the faculty and paid for 
by their department practice plans.  Other benefits avail-
able to other BMC employees but not to house officers 
include vision care, disability insurance, health care and 
dependent care reimbursement accounts, extended sick 
leave, and earned time.  Unlike other BMC employees, 
residents are allowed to defer payments of some of their 
Federal and bank loans for medical school during a por-
tion of their residency because they are still considered to 
be training for a job.   
II.  POSITIONS OF THE PARTIES
 The Petitioner contends that there are compelling rea-
sons for the Board to reconsider its determination in 
Ce-dars-Sinai
 and St. Clare™s Hospital
 that interns, resi-
dents, and fellows are not employees within the meaning 

of Section 2(3) of the Act.  The Petitioner argues that a 

substantial question of law is raised by the conflict be-
tween the Board™s current position and the interpretations 
of Section 2(3) by the Supreme Court in several cases 
since the Board decided 
Cedars-Sinai
 and St. Clare™s 
Hospital
.  It contends that the national policies of pro-
moting peaceful collective bargaining and effective 
graduate medical training programs are best effectuated 
by recognizing that residents are employees entitled to 
the protections of and regulation by the Act.  It further 
argues that the Board™s 
unfounded speculation in 
Ce-dars-Sinai
 and St. Clare™s Hospital
 regarding the alleged 
subjective intent of residents in pursuing graduate medi-
cal training is inappropriate and erroneous.  In this re-
gard, it points out that residents do inquire and are in-
formed about the terms and conditions of their employ-
ment, and that if residents were unconcerned about the 
terms and conditions of their employment, they would 
not support unionization.  Moreover, the Petitioner ar-
gues that the Supreme Court ha
s rejected an analysis of 
employee status based on subjective intent. 
The Petitioner further asserts that the legislative his-
tory of the 1974 Health Care Amendments
11 supports the 
conclusion that residents are employees under the Act, 
and that the Board should also consider that the prevail-
ing weight of opinion in public sector jurisdictions is that 
residents are employees.  The Petitioner also argues that 
 11 See 88 Stat. 395, Legislative History of the Coverage of Nonprofit 
Hospitals Under the National Labor
 Relations Act, 1974 (P.L. 93Œ360) 
(S. 3203). 
 BOSTON MEDICAL CENTER CORP. 157the Board must acknowledge that other Federal agencies 
have rejected the premise of 
Cedars-Sinai
 that house 
staff are students.   
The Petitioner contends that a unit of house staffŠ
interns, residents, and fellowsŠis an appropriate unit for 
bargaining.  Lastly, it contends, contrary to the position 

taken by the Employer, that the chief residents are nei-
ther supervisory nor managerial, and should be included 
in the bargaining unit. 
The Employer contends that 
Cedars-Sinai
 is control-
ling and that it should not be overruled.  It asserts that 
interns, residents, and fellows
 are primarily students and 
not employees and, accordingly, the Petitioner is not a 

labor organization as defined in the Act since it is not an 
organization in which employees participate.  It further 
argues that the Board should not extend coverage of the 
Act to residents because graduate medical education is 
not compatible with the economic relationship contem-
plated by the Act.  In this regard, it contends that the 
academic pursuit that characte
rizes the training hospital 
setting prevents the parties from actualizing the goals of 
an economic relationship; th
at the student/teacher rela-
tionship that exists in graduate medical education pro-
grams is not compatible with Congress™ desire for equal-
ity of bargaining power between employees and employ-
ers; and that the process of 
graduate medical education is 
not suited to the collective treatment of residents.  Fi-
nally, the Employer asserts that collective bargaining will 
undermine both the educational process and academic 

freedom.
12   The Employer further argues that extending coverage 
of the Act to an academic relationship conflicts with the 
overall statutory scheme of the Act.  Thus, it contends 
that the academic nature of the relationship between resi-
dents and BMC does not allow for equal participation by 
a labor organization in determining standards for evalua-
tion, promotion, and discipline and dismissal; and that 

extending coverage of the Act to academic relationships 
will result in inevitable violations of Section 8(a)(2) of 
the Act because the Employer is compelled under appli-
cable academic standards to organize committees, in 
which house staff participate, that have an effect on tradi-
tional collective-bargaining issues. 
The Employer also contends
 that the Board™s determi-
nation that residents are not employees gained legislative 

support when a proposed amendment to include residents 

within the definition of employee was defeated in Con-
gress.  It argues that the 
Supreme Court precedent relied 
                                                          
                                                           
12 Contrary to these assertions, the Petitioner points to a ﬁsuccessfulﬂ 
history of collective bargaining at BM
C.  It asserts that the parties 
(actually BMC™s predecessor) have had a collective-bargaining rela-
tionship since 1969, that the coll
ective-bargaining agreement focuses 
on employment-related issues, that the Petitioner has never sought to 
bargain over academic prerogatives, a
nd that the collective-bargaining 
agreements have actually been us
ed by BMC to satisfy the ACGME 
Essentials standards. on by the Petitioner is inapposite here.  It contends that 
residents are not ﬁemployeesﬂ 
within the meaning of the 
Act because they are primaril
y engaged in graduate edu-
cational training.  It also points to certain ways that resi-

dents at BMC are treated differently from hospital em-
ployees and contends that this
 supports its contention that 
residents are students rather than employees. 
The Employer also argues 
that numerous administra-
tive problems will arise if the Board exercises jurisdic-

tion over the primarily educational relationship between 
BMC and its residents because of the diversity, number, 
and complexity of its joint programs with other hospitals, 
including some public hospitals, and because of the tran-
sient status of residents. 
The Employer further contends that assuming, ar-
guendo, its house officers are employees, the petition 

must be dismissed because
 the petitioned-for unit di-
rectly contravenes the Board™s Rule on collective-
bargaining units in the health care industry
13 and is there-
fore inappropriate.  It also asserts that the petition must 
be dismissed because the unit 
sought is inappropriate as it is based solely upon the Petitioner™s extent of organiza-

tion, and that, despite its petition, the Petitioner seeks to 
represent certain residents w
ho are not even on the pay-
roll of BMC.  Lastly, the Employer argues that if the 

Board finds that residents are employees, then its chief 
residents should be excluded from the proposed bargain-
ing unit because they are Section 2(11) supervisors and 
managerial employees. 
In addition, amici took the following positions: 
The AFLŒCIO and the Ameri
can Nurses Association 
argue, in support of the Petitioner, that BMC™s house 
staff are employees as defined in the Act, especially 
given that the term ﬁemplo
yeeﬂ must be broadly con-
strued.  They urge that the 
Board ﬁreverseﬂ its decisions 
in 
Cedars-Sinai
 and St. Clare™s Hospital
 and hold that 
house staff are employees under the Act. 
The American Medical Students Association urges, in 
support of the Petitioner, that the Board overturn 
Cedars-
Sinai
 and hold that house staff are employees under Sec-
tion 2(3) of the Act.  It contests as factually contrary to 
the experience of the membersh
ip of its organization, the 
Employer™s argument that the relationship between the 
house staff and the Hospital 
is similar to the academic 
relationship between medical students and the Hospital. 

The most significant distinction between medical stu-
dents and house staff, it argues, is the ability of the latter 
to write medical orders, which are essentially the mecha-
nism used to implement patient care.  Lastly, it argues 
that the adequacy of salary
, benefits, and working condi-
tions offered by a residency program is an important part 

of the relationship between a resident and the hospital 
and that, without the ability to bargain collectively, house 
staff will have no protection against unilaterally imposed 
 13 Sec. 103.30 of the Board™s Rules, 29 CFR § 103.30. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 158increases in work hours and/or
 reduction in their salaries 
and benefits. 
The University of Michigan House Officers Associa-
tion, arguing in support of the Petitioner, points out that, 
as an organized association of self-governing resident 
physicians, it has collectively bargained on behalf of 
residents at the University of Michigan Hospital since 
about 1973, successfully negotiating 16 consecutive col-
lective-bargaining agreements with the University of 

Michigan Hospital.  It argues
 that its 25-year successful 
bargaining history should dispel the Board™s speculation 
in 
St. Clare™s Hospital
 that collective bargaining might 
ﬁprove detrimental to both labor and educational poli-

cies.ﬂ  It further argues that its experience proves the 
fear, expressed in 
St. Clare™s Hospital
, that collective 
bargaining might ﬁunduly infringe upon traditional aca-

demic freedomsﬂ of a hospital™s residency program is 
unfounded.  
The Medical Society of the 
State of New York argues, 
in support of the Petitioner, that the issue concerning the 

status of house officers shou
ld not be addressed as an 
ﬁeither-orﬂ question, and that 
the fact that house officers 
may be students should not preclude them from also pos-
sessing the status of employees under the Act.  It also 
states that it supports the longstanding policy of the 
American Medical Association 
that house officers should 
be able to organize in any manner they choose regarding 
negotiations with the institution sponsoring the residency 
program.  It is, however, opposed to permitting the use of 

strikes where patient care is withheld for the purpose of 
gaining leverage in collective bargaining, although it 
believes that affording house officers NLRA protection 
will reduce the likelihood of strikes. 
The Ad Hoc Committee for House Staff Rights at Uni-
versity Hospital, Inc. and the Ad Hoc Committee for 
House Staff Rights at Prince George™s Hospital Center, 
in support of the Petitioner, assert that their house staff 
associations, both with longstanding collective-
bargaining rights which were initiated when the respec-
tive hospitals were public institutions, lost those rights 

after privatization of the hospitals.  They aver that in 
both instances, it was the priv
ate employer™s reliance on 
the Board™s Cedars-Sinai
 policy that caused their loss of 
bargaining rights.  They further contend that, because of 

the state of the law, these 
committees are effectively de-
nied any realistic opportunity to obtain a fair and binding 
vote of the house staff at their hospitals to ascertain 
whether there is majority su
pport for a union, and that 
committee members are subject to recrimination and 
retaliation for their concerted activities, without any re-
course to a legal process or remedy.  Accordingly, they 
jointly urge the Board to void 
Cedars-Sinai
 and St. 
Clare™s Hospital
 and to deem house staff to be ﬁemploy-
eesﬂ under the Act. 
The California Medical Asso
ciation, arguing in sup-
port of the Petitioner, asserts that it specifically supports 
the right of house staff physicians to unionize and to ne-
gotiate collectively.  It notes that modifications in Fed-
eral and state reimbursement 
programs, and the programs 
and policies designed to promote competition among 
health care providers, are generating new economic pres-
sures.  Thus academic medical centers face major chal-
lenges resulting from both private market driven forces 
and public reforms, and that these changes profoundly 
affect the work environment of
 house staff, as well as the 
poor and high-risk patients they
 care for.  A
ccordingly, it 
argues that it is critically important that house staff have 
the right to bargain collec
tively as academic medical 
centers adapt to economic and political challenges now 

and in the future.  Finally, it points out that speculation 
about the harm which would result from granting house 
staff collective-bargaining rights is not borne out by ex-
perience. 
The American Medical Association and the Massachu-
setts Medical Society together argue that residents should 

have a right to negotiate as a group on issues of patient 

care and resident well being, but they should not have the 
right to strike.  They further assert that the standards and 
procedures of the Accredita
tion Council for Graduate 
Medical Education (ACGME) provide the appropriate 
forum to address the concerns of residents.  They point 
out that those standards and procedures are currently 
under development, and request that the Board rule con-
sistently with their positions. 
The American Public Health Association, in support of 
the Petitioner, argues that because quality of patient care 
and working conditions of the care-givers are closely 
related, the Board should re
cognize that house staff are 
employees entitled to engage in collective bargaining to 

improve their working conditions
.  It also recounts the 
story of Libby Zion, who died after going to the emer-
gency room at a major New York City teaching hospital, 
and the resulting grand jury investigation and subsequent 
Bell Commission™s study of, inter alia, residents™ work 
schedules.  It also argues that the dichotomy between 
ﬁstudentﬂ and ﬁemployeeﬂ is false.  While house staff in 
their capacity as ﬁtraineesﬂ are certainly the ﬁbeneficiar-
iesﬂ of training, likewise the hospital certainly is the 

beneficiary of the services 
and health care delivered to 
patients by house officers in 
their capacity as ﬁdoctorsﬂ 
and ﬁemployees.ﬂ  It further points out that house staff 
provide the bulk of physician-type services to the tradi-
tionally underserved in hospital emergency rooms and 
clinics, and that it would perhaps be insulting, if not dis-
quieting, to the underserved to be told that their medical 
care is being provided not by ﬁdoctorsﬂ but by ﬁstu-
dents.ﬂ 
The American Medical Wome
n™s Association submit-
ted a statement in support of the Petitioner, concurring in 
the position of the California Medical Association that 
interns, residents, and fellows are employees under the 
 BOSTON MEDICAL CENTER CORP. 159Act, and urging that the Board reverse its decision in 
Cedars-Sinai
. The Association of American Medical Colleges, the 
American Hospital Associa
tion, the American Council 
on Education, the American 
Board of Medical Special-ties, and the Council of Medical Specialty Societies to-
gether argue, in support of 
the Employer, that the Board 
in 
Cedars-Sinai
 and St. Clare™s Hospital
 properly sought 
to avoid any involvement in
 academic decision making, 
and that the Board™s rationale for such noninvolvement is 
even more compelling today th
an it was then.  They con-tend that the reversal of 
Cedars-Sinai
 and St. Clare™s 
Hospital
 would wrongly involve the Board and labor 
organizations in academic decision making.  In response 
to the Petitioner™s argument that its 40-year bargaining 
history ﬁempirically demonstrat
es that the Board™s fears 
expressed in 
Cedars-Sinai
 concerning the impact of col-
lective bargaining upon medical training are unfounded,ﬂ 
they point out that if the law is changed and house staff 
are held to be employees under the Act, any labor or-
ganization may seek to represent those employees and 
those unions may aggressively seek to become involved 
in ﬁacademicﬂ issues. 
III.  ANALYSIS
 Over 20 years ago, this Ag
encyŠdespite the dissent of 
one memberŠconcluded that hospital house staff were 
ﬁprimarilyﬂ students, and thus were not employees within 
the meaning of Section 2(3) of the Act.  
Cedars-Sinai
, 223 NLRB at 253.  The Board ﬁclarifiedﬂ its position 
shortly thereafter to explain that it did not mean to find 
that private sector house staff were not covered by the 
statute, but that as a particular type of student they were 
not entitled to collective-bargaining rights.  
St. Clare™s 
Hospital
, 229 NLRB at 1003.  
We are convinced by normal
 statutory and legal analy-
sis, including resort to legisl
ative history, experience, and 
the overwhelming weight of judicial and scholarly opin-
ion, that the Board reached an erroneous result in 
Ce-dars-Sinai.
  Accordingly, we over
rule that decision and 
its offspring, conclude that house staff are employees as 

defined by the Act, and find that such individuals are 
therefore entitled to all the statutory rights and obliga-
tions that flow from our conclusion. 
A.  Background 
In Cedars-Sinai Medical Center
, 223 NLRB 251 
(1976), decided shortly after 
the enactment of the Health 
Care Amendments to the Act, a Board majority con-
cluded that interns, residents and fellows were not statu-
tory employees.  Although recognizing that house staff 
received many benefits characte
ristic of employee status, 
the Board majority concluded that house staff were pri-

marily engaged in graduate educational training, and 
therefore were students rather than employees entitled to 
bargaining rights under the Ac
t.  The majority reasoned 
that house staff entered into a relationship with a hospital 
not primarily to earn a living, but to fulfill educational 
requirements of state or spec
ialty boards.  The majority 
placed little reliance on the f
act that house staff spent 
most of their time in direct 
patient care, finding that ﬁthis 
is simply the means by which the learning process is car-
ried out.ﬂ  Concerning the s
tipends house staff received, 
the Board majority concluded that such pay was more in 
the nature of a living allowance than compensation for 
services.  The Board majority
 noted that stipends were 
fixed depending on the year of training, and did not vary 
depending on hours worked or with the nature of the ser-
vices rendered.  The majority further found significant 
that house staff tenure was related to the particular edu-
cation program, that such a relationship was of relatively 
short duration, and that there was little chance that a 
regular employment relationship would be established 
following completion of the program.
14 In 
St. Clare™s Hospital & Health Center
, 229 NLRB 
1000 (1977), the Board attempted to clarify its 
Cedars-Sinai
 decision by emphasizing 
that the decision was one 
involving students.  Because of intervening litigation,
15 and a ﬁmisunderstandingﬂ that ﬁcan perhaps justifiably 
be laid at our feet for we ma
y not have been as precise as 
we might have been in articulating our views,ﬂ the Board 
majority attempted to rearticulate its 
Cedars-Sinai
 deci-
sion.  The majority set forth what it identified as four 
categories of cases involving
 students.  The majority 
concluded that house staff fell within the fourth category, 

ﬁthat in which students perform services at their educa-
tional institutions which are directly related to their edu-
cational program.ﬂ  229 NLRB at 1002 (citation omit-
ted).  The majority reasoned that such individuals are 
serving primarily as students and not primarily as em-
ployees, that their relationship with their institutions is 
therefore predominantly acade
mic rather than economic 
in nature, and thus that such interests are not ﬁreadily 

adaptable to the collective-
bargaining process.ﬂ  229 
NLRB at 1002.   
B.  Section 2(3) of the Act 
We find the Board™s determination in 
Cedars-Sinai
 and St. Clare™s Hospital
 of the status of house staff to be 
flawed in many respects.  We begin our analysis with 

reference to Section 2(3) of the Act.  That key statutory 
language is as follows: 
 The term ﬁemployeeﬂ shall include any employee 
. . . unless the Act [this subchapter] explicitly states 
otherwise . . . but shall not include any individual 
employed as an agricultural laborer, or in the domes-
tic service of any family or person at his home, or 
any individual employed by his parent or spouse, or 
                                                          
 14 As discussed more fully below,
 Member Fanning dissented from 
the majority™s decision. 
15 The Board™s Cedars-Sinai
 opinion begat a tangled web of litiga-
tion.  See the discussion in 
St. Clare™s Hospital,
 229 NLRB at 1000, 
1005. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 160any individual employed as an independent contrac-
tor . . . . 
 The ﬁbreadth of §2(3)™s definition is striking.  The Act 
specifically applies to ‚any employee.™ﬂ  
Sure-Tan, Inc. 
v. NLRB, 467 U.S. 883, 891Œ892 (1984) (undocumented 
aliens ﬁplainly come within the broad statutory definition 
of ‚employee™ﬂ).  The exclusi
ons listed in the statute are 
limited and narrow, and do not, on their face, encompass 
the category ﬁstudents.ﬂ  Thus, unless there are other 
statutory or policy reasons for 
excluding house staff, they 
literally and plainly come within the meaning of ﬁem-

ployeeﬂ as defined in the Act. 
 We find no such reasons. 
In his dissent in 
Cedars-Sinai
, then-Member Fanning 
traced the Act™s definition 
of ﬁemployeeﬂ as an out-
growth of the common law concept of the ﬁservant.ﬂ  223 
NLRB at 254.  In turn, the master-servant relationship 
itself finds its antecedents in common law agency doc-
trine.  Id
. at 254Œ255. See also 
NLRB v. Town & Coun-
try, 516 U.S. 85, 93Œ95 (1995).  At common law, a ser-
vant was one who performed services for another and 
was subject to the other™s control or right of control.  
Consideration, i.e., payment, is strongly indicative of 
employee status.  Id
.  Cf. 
WBAI Pacifica Foundation
, 328 NLRB 1273 (1999).  We agree with this analysis. 
The Supreme Court in 
Town & Country 
echoed the 
same logic in its analysis of Section 2(3). Specifically, 
the Court noted that the Board™s definition of the term 
ﬁemployeeﬂ as used in the Act reflected the common law 
agency doctrine of the conventional master-servant rela-
tionship.  516 U.S. at 93-95.  In this recent case, the 
Court reiterated that the language of this section of the 
statute is ﬁbroadﬂ: 
 The ordinary dictionary de
finition of ﬁemployeeﬂ in-
cludes any ﬁperson who works for another in return for 
financial or other compensation.ﬂ  American Heritage 

Dictionary 604 (3d ed. 1992).  See also Black™s Law 
Dictionary 525 (6th ed. 1990) (an employee is a ﬁper-
son in the service of another under any contract of hire, 
express or implied, oral or written, where the employer 
has the power or right to control and direct the employ-
ees in the material details of how the work is to be per-
formedﬂ).  The phrasing of the Act seems to reiterate 
the breadth of the ordinary dictionary definition, for it 
says ﬁ[t]he term ‚employee™ shall include 
any em-
ployee.ﬂ  29 U.S.C. § 152(3) (1988 ed.) [Emphasis 
added.]   
For another thing, the Board™s broad, literal in-
terpretation of the word ﬁemployeeﬂ is consistent 

with several of the Act™s purposes, such as protect-
ing ﬁthe right of employees to organize for mutual 
aid without employer interferenceﬂ . . . and ﬁencour-
aging and protecting the collective-bargaining proc-
ess.ﬂ. . . And, insofar as one can infer purpose from 
congressional reports and 
floor statements, those 
sources too are consistent with the Board™s broad in-

terpretation of the word.  It is fairly easy to find 
statements to the effect that an ﬁemployeeﬂ simply 
ﬁmeans someone who works for another for hire.ﬂ  
H.R.Rep. No. 245, 80th Cong., 1st Sess., 18 (1947), 
and includes ﬁevery man on a payroll.ﬂ  79 Cong. 
Rec. 9686 (1935) (colloquy between Reps. Taylor 
and Connery). . . . At the same time, contrary state-
ments, suggesting a narrow or qualified view of the 
word, are scarce, or nonexistentŠexcept, of course, 
those made in respect to the specific (here inapplica-
ble) exclusions written into the statute. 
 Town & Country Electric
, 516 U.S. at 90Œ91 (some cita-
tions omitted).  As the Court noted, the Board™s historic, 
broad, literal reading of the st
atute finds support in Supreme 
Court precedent.  Id
. at 91Œ92; 
Sure-Tan
, supra; 
NLRB v. 
Hendricks County Rural Electric Membership Corp.
, 454 
U.S. 170, 189Œ190 (1981); 
Phelps Dodge Corp. v. NLRB
, 313 U.S. 177, 185Œ186 (1941). 
We believe, therefore, that whatever other description  
may be fairly applied to house staff, it does not preclude 
a finding that individuals in such positions are, among 

other things, 
employees
 as defined by the Act.   
Ample evidence exists here to support our finding that 
interns, residents and fellows fall within the broad defini-
tion of ﬁemployeeﬂ under Sec
tion 2(3), notwithstanding 
that a purpose of their being at a hospital may also be, in 

part, educational. That house staff may also be students 
does not thereby change the evidence of their ﬁem-
ployeeﬂ status.  As stressed above, nothing in the statute 
suggests that persons who are students but also employ-

ees should be exempted from the coverage and protection 
of the Act.  The essential elements of the house staff™s 
relationship with the Hospital obviously define an em-
ployer-employee relationship. 
First, house staff work for an employer within the 
meaning of the Act.  Second, house staff are compen-

sated for their services.  Th
e house staff, as noted, re-
ceive compensation in the form of a stipend.  There is no 
exclusion under the Internal Revenue Code for such sti-
pends.  The Hospital withholds Federal and state income 
taxes, as well as social security, on their salaries.  
Further, the interns, residents, and fellows receive 
fringe benefits and other emoluments reflective of em-

ployee status.  Workers™ compensation is provided.  They 

receive paid vacations and sick
 leave, as well as parental and bereavement leave.  Th
e Hospital provides health, 
dental, and life insurance, as
 well as malpractice insur-
ance, for house staff and ot
her Hospital employees.   
Third, house staff provide patient care for the Hospital.  
Most noteworthy is the undisputed fact that house staff 
spend up to 80 percent of their time at the Hospital en-
gaged in direct patient care.  The advanced training in the 
specialty the individual receives at the Hospital is not 
inconsistent with ﬁemployeeﬂ status.  It complements, 
 BOSTON MEDICAL CENTER CORP. 161indeed enhances, the considerable services the Hospital 
receives from the house staff,
 and for which house staff 
are compensated.  That they
 also obtain educational 
benefits from their employment does not detract from 
this fact.  Their status as students is not mutually exclu-
sive of a finding that they are employees.   
As ﬁjunior professional associates,ﬂ
16 interns, resi-
dents, and fellows bear a clos
e analogy to apprentices in 
the traditional sense.  It has never been doubted that ap-

prentices are statutory employees eligible to vote in elec-
tions with their more experien
ced colleagues.  See, e.g., 
The Vanta Co.,
 66 NLRB 912 (1946).
17  Nor does the fact that interns, residents and fellows are continually 
acquiring new skills negate their status as employees.  

Members of all professions continue learning throughout 
their careers, and many profe
ssions, including those in 
the healthcare industry, require individuals to be trained 
further after graduation in or
der to be licensed or re-
ceived in the field.  See, e.g., 
Wurster, Bernardi & 
Emmons, Inc., 192 NLRB 1049, 1050Œ1051 (1971) (de-
scribing licensing process for graduates of architecture 
schools); 
UTD Corp.,
 165 NLRB 346 (1967) (appren-
tices in 4-year training program included in production 
and maintenance unit); 
General Electric Co.
, 131 NLRB 
100, 104 (1961) (describing employer training program 

for apprentices in tool and die trade; ﬁ[t]he very purpose 
of an adequate apprenticeship program is to broadly train 
apprentices in their craft so that they may practice it in 
any industry or company or
 advance into executive or 
managerial responsibilitiesﬂ); 
Riverside Memorial 
Chapel
, 92 NLRB 1594, 1595 (1951) (describing steps 
necessary for apprentice emba
lmers to be licensed).  
ﬁ[F]ledgling lawyers employed by a law firm spend a 
great deal of time acquiring new skills, yet no one would 
contend that they are not 
employees
 of the law firm.ﬂ  
Regents of the University of Michigan v. Michigan ERC
, 204 N.W. 2d 218, 226 (Mich. 1973). Plainly, many em-
ployees engage in long-term programs designed to im-
part and improve skills and knowledge.  Such individuals 
are still employees, regardless of other intended benefits 
and consequences of these programs.   
Additionally, while house staff possess certain attrib-
utes of student status, they are unlike many others in the 

traditional academic setting.  Interns, residents, and fel-
lows do not pay tuition or student fees.
18  They do not 
take typical examinations in a classroom setting, nor do 
they receive grades as such. 
 They do not register in a 
traditional fashion.  Their education and student status  is 
                                                          
 16 1 Leg. Hist. 540 (LMRA 1947). 
17 Indeed, in the construction industr
y, it has long been the case that 
apprentices are included in units with journeymen.  The practice is so 
well established that it has rarely been litigated.  See, e.g., Heating, Piping & Air Conditioning Contractors,
 110 NLRB 261, 263 (1954) 
(plumber and pipefitter apprentices included in respective craft units). 
18 The only exception appears to be that several dental residents pay 
some tuition. 
geared to gaining sufficient experience and knowledge to 
become Board-certified in a specialty. 
Review of our decisions concerning students does not 
lead to a different result.  In prior cases,  there has been 

no question that students are statutory employees.  
Rather, the issue has been the eligibility of student work-
ers based on community of interest considerations. It is 
true, as found by the Board in 
St. Clare™s Hospital
, that 
the Board has, on occasion, ex
cluded students from bar-
gaining units.  But it has not done so, as posited in 
St. 

Clare™s Hospital
, on the basis of some broad delineation 
of categories of students.  Rather, as Member Fanning 
noted in his 
St. Clare™s Hospital
 dissent, the Board has 
analyzed the placement of st
udents, as it has other cate-
gories of employees, under community-of-interest prin-
ciples, determining on that basis whether such workers 
may be included in th
e unit.  See, e.g., NLRB v. Action 
Automotive
, 469 U.S. 490, 496 (1985) (relatives of own-
ers of closely held corporation excluded from unit as 
they do not share a community of interest with unit em-
ployees); 
Town & Country
, 516 U.S. at 97 (identifying 
confidentials as employees who are nonetheless excluded 

from bargaining units).  The Board traditionally looks to 
whether students work in the same capacity as other 
workers and what their stake 
in the outcome of negotia-
tions would be, just as it does with every other set of 
employees.  
St. Clare™s Hospital
.  C.  Other Statutory Considerations 
Our interpretation of Section 2(3) of the Act to include 
house staff as statutory employees is further supported  
by reference to Section 2(12) of the Act.  That provision 
defines a professional employee as: 
 (a) any employee engaged in work . . . (iv) re-
quiring knowledge of an advanced type in a field of 
science or learning customarily acquired by a pro-
longed course of specialized intellectual instruction 
and study in an institution of higher learning or a 
hospital . . . or 
(b) any employee who (i) has completed the 
courses of specialized intellectual instruction and 

study described in clause (iv) of paragraph (a) and 
(ii) is performing related 
work under the supervision 
of a professional person to qualify himself to be-
come a professional employee as defined in para-
graph (a). 
 Literally read, Section 2(12)(b) embraces house staff.  In-

terns, residents, and fellows clearly are individuals who 
have completed a course of specialized intellectual instruc-
tion and study ﬁin an institution of higher learning or a hos-
pital.ﬂ  Just as plainly, they are ﬁperforming related work 
under the supervision of a professional to qualifyﬂ to be a 
professional as defined in the Act.  The legislative history of 

the Taft-Hartley amendments (the Labor Management Rela-
tions Act) supports the conclusion that this section of the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 162Act was crafted to include ﬁsuch persons as legal, engineer-
ing, scientific and 
medical personnel along with their junior 
professional associates
.ﬂ  I Leg. Hist. 540 (LMRA 1947) 
(emphasis added).  As Member Fanning stated in his 
Ce-dars-Sinai
 dissent, this ﬁdefinition fits, 
precisely
, housestaff 
officers.ﬂ  223 NLRB at 258.  See also 
Physicians Nat. 
House Staff Assn. v. Fanning
, 642 F.2d 492, 500 (D.C. Cir. 
1980) (Chief Judge Wright, dissenting).
19  We find, there-
fore, based on the foregoing and the record as a whole, that 
house staff clearly fit within the statutory definition of ﬁem-
ployee.ﬂ 
D.  Legislative History  of  the 1974  Healthcare 
Amendments 
Were there any lingering doubt about our interpreta-
tion of Section 2(3) as applied to interns, residents, and 
fellows, it is put to rest by consideration of the legislative 
history of the 1974 Healthcare Amendments.
20  Member 
Fanning, in his dissent in 
Cedars-Sinai
, as well as Chief 
Judge Wright in his dissent in 
Physicians Nat. House 
Staff
, extensively analyzed this
 history.  In agreement 
with them, we believe, based on our own review, that the 
legislative history amply demonstrates that Congress, to 
the extent it considered the 
question, thought house staff 

to be statutory employees.
21   In 1974, Congress extended the Board™s jurisdiction to 
nonprofit healthcare facilities.  In repealing the exemp-
tion of private, nonprofit hospitals from the definition of 
ﬁemployer,ﬂ Congress was responding to the spate of 
recognition strikes in the healthcare industry, 
Physicians 
Nat. House Staff
, 642 F.2d at 505, and stressed the need 
for continuous health services.
22  In Senate hearings on 
the amendments, representatives for the house staff, 
while urging that Congress 
adopt the amendments, ad-
vanced a new provision that would have excluded house 
staff from the ambit of Section 2(11) of the Act, which 
sets forth the definition of ﬁsupervisor,ﬂ thus ensuring 
that house staff were not excluded from coverage of the 

Act on that basis.  The committee report on why this leg-
islative provision was not adopted bears reciting: 
 Various organizations representing health care profes-

sionals have urged an amendment to Section 2(11) of 
the Act so as to exclude such professionals from the 

definition of ﬁsupervisor.ﬂ  The Committee has studied 
this definition with particul
ar reference to health care 
                                                          
                                                           
19 The 
Cedars-Sinai
 majority responded to this argument with sleight 
of hand simply by stating that 
since house staff are not employees 
within the meaning of the Act, there 
is no reason to refer to other sec-
tions of the Act (223 NLRB at 253 fn. 4)
. 20 Legislative History of the Coverage of Nonprofit Hospitals Under 
the National Labor Relations Act, 1974 (P.L. 93Œ360) (S. 3203). 
21 It is telling that the Board majority
 failed to address this legislative history in 
Cedars-Sinai
.  See Note, 
Student-Workers or Working Stu-
dents? A Fatal Question for Collective Bargaining of Hospital House 
Staff, 38 U. Pitt. L. Rev. 762, 767 (1977) (hereafter 
Student-Workers
); Physicians Nat. House Staff
, 642 F.2d at 505Œ506. 
22 Student-Workers
 at 767. 
professionals, such as . . . interns, residents, fellows . . . 
and concludes that the proposed amendment is unnec-
essary because of existing Board decisions.  The 

Committee notes that the Board has carefully avoided 
applying the definition of 
a ﬁsupervisorﬂ to a health 
care professional who gives directions to other employ-
ees, which direction is incidental to the professional™s 
treatment of patients and thus is not the exercise of su-
pervisory authority in the interest of the employer.
23  This statement clearly assumes that house staff are employ-

ees.  For if they were thought to be students,  their status as 
supervisors would not be pertinent. 
Physicians Nat. House 
Staff
, 642 F.2d at 505; 
Student-Workers
 at 768.   
This view is underscored by the remarks of Senator 
Cranston, cosponsor and floor manager of the Senate bill.  
Senator Cranston, in introducing the bill, explained that 

one of the conditions the bill was designed to remedy 
was the ﬁnotoriously underpaid . . . average annual salary 
for all hospital employeesŠincluding doctors . . . . Ac-
cording to [the] president of the Physicians National 
House staff Association, th
e average house staff offi-
cerŠintern, resident, or fellowŠworks 70 to 100 hours 
per week, and earns about $10,000 per year.  His hourly 
wage then ranges from $1.92 to $2.74.ﬂ
24  Senator Cran-
ston™s remarks about interns, residents, and fellows obvi-
ously reflect his assumption that they were to be covered 
by the legislation he was offering.  
Physicians Nat. 
House Staff
, 642 F.2d at 505Œ506.
25 This legislative history is very persuasive.  Yet, the 
Employer does not address it.  Rather, the Employer ar-
gues that the failure of Congress to pass legislation, for-
mally considered in 1979, that would have set aside the 
Board™s 
Cedars-Sinai
 and St. Clare™s Hospital
 decisions, means that Congress approved
 the Board™s decisions in 
those cases, and thus we are not free to overrule them.  
The argument lacks merit. 
It is a canon of statutory construction that opinions of 
legislatures expressed years after an Act was passed 
should not be given weight as to the meaning of the ear-

lier Act.  
Teamsters v. U.S.
, 431 U.S. 324, 354 fn. 39 
 23 Legislative History of the Coverage of Nonprofit Hospitals at 13; 
S.Rept. 93Œ766, 93d Cong., 2d Sess. 6 (1974).  See also Legislative 
History of the Coverage of Nonprofit Hospitals at 275, H.R. Rep. No. 
1051 at 7 (1974). 
24 Legislative History of the Coverage of Nonprofit Hospitals at 93, 
120 Cong. Rec. 12937 (1974).  As the dissent noted in 
Physicians Nat. House Staff, even the opponents of the 1974 Amendments assumed that 
house staff were employees.  Senator Dominick ﬁreferred repeatedly to 
the coverage of house staff under the bill, grouping house staff together 
with other hospital employees.ﬂ  642 F.2d at 506.  See
 120 Cong.Rec. 
12971, 12580 (remarks of Senator Dominick). 
25 The 
Cedars-Sinai
 majority™s response to this legislative history 
was simply to posit  that house staff were not employees, and thus there 

was no merit to the arguments based on the legislative history.  It may 
be that such history  does not 
require the Board to find house staff to be 
statutory employees.  But it is no answer simply to ignore the contem-
poraneous understanding of those who sponsored the statute as to its 
meaning. 
 BOSTON MEDICAL CENTER CORP. 163(1977) (ﬁviews of members of a later Congress . . . are 
entitled to little if any weightﬂ); 
U.S. v. Mine Workers
, 330 U.S. 258 (1947); 
Physicians Nat. House Staff
, 642 
F.2d at 509Œ510. Indeed, when the language of a statute 
is plainŠas it is hereŠone is to give the words their 
plain meaning.  
American Tobacco Co. v. Patterson
, 456 
U.S. 63, 68, 75 (1982).   
It is a dubious proposition in
deed that the inaction of 
one house of Congress could be relevant evidence of 

what a previous entire Congress meant to do when it 
acted in its ﬁfull constitutional cycle.ﬂ  
Physicians Nat. 
House Staff
, 642 F.2d at 510.  The germaneness of sub-
sequent congressional action is further diminished where, 
as here, the alleged ﬁactionﬂ is, in fact, inaction.  Our 

reconsideration of 
Cedars-Sinai
 and related cases cannot 
appropriately be foreclosed me
rely because of the failure 
of one house of Congress to reverse that and related 

cases.26 E.  Other Considerations 
As detailed above, we find persuasive the dissent by 
Member Fanning in 
Cedars-Sinai
.  The majority in that 
case set forth no coherent rationale and never answered 

satisfactorily any of the dissent™s criticisms, nor, as we 
have seen, was their later attempt to justify the result in 
St. Clare™s Hospital
 equal to the task.  Similarly, we find 
it instructive that four judges of the Court of Appeals for 
the District of Columbia Circuit believed that the Board™s 
decision in Cedars-Sinai
 was so aberrant as to cause 
them to vote to reverse it in 
Leedom v. Kyne
27 litigation.  
Physicians Nat. House Staff Assn. v. Fanning
, 642 F.2d 
492, 500 (D.C. Cir. 1980). 
Leedom v. Kyne
 is limited to 
only those cases in which the Board has so erred as a 

matter of law that a United States District Court asserts 
jurisdiction over a suit to set aside a Board finding in a 
representation proceeding.  
Physicians Nat. House Staff
, 642 F.2d at 502Œ503.   
Further, we reach our decision here to overrule 
Ce-dars-Sinai
 and its progeny on the basis of our experience 
and understanding of developments in labor relations in 
the intervening years since th
e Board rendered those de-
cisions.  Almost without exception, every other court, 
agency, and legal analyst to have grappled with this issue 
has concluded that interns, residents, and fellows are, in 

large measure, employees.  
Regents of the University of 
Michigan v. ERC
, supra, 204 N.W.2d at 225 (evidence 
on doctors™ pay, benefits, amount of time devoted to pa-

tient care, and duties and responsibilities to diagnose and 
prescribe patient care program 
and put it into effect ﬁfar 
                                                          
                                                           
26 To the extent that post-
Cedars Sinai congressional responses 
might be deemed relevant to cons
ideration of the issue of employee 
status of house staff, we note that Representative Frank Thompson, a 
co-sponsor of the 1974 Health Care Amendments, stated that ﬁ[w]hen 
we passed the . . . Amendments in 
1974 . . . we all thought, proponent 
and opponent alike, that medical house staff were included.ﬂ  125 
Cong. Rec. 33943 (1979). 
27 358 U.S. 184 (1958). 
more indicative of an employee (i.e.Šin this case a doc-
tor) than a studentﬂ); 
House Officers Assn. for the Uni-
versity of Nebraska Medical Center v. University of Ne-
braska Medical Center
, 255 N.W.2d 258 (Neb. 1977) 
(ﬁthe obvious conclusion from the recitation of facts is 
that House Officers are both
 students and employeesﬂ); 
University Hospital v. SERB
, 587 N.E.2d 835 (Ohio 
1992), rehearing denied 590 N.E.2d 753 (May 6, 1992); 
The Regents of the University of California v. PERB
, 715 
P.2d 590 (Cal. 1986)
; Walls v. North Mississippi Medical 
Center,
 568 So.2d 712 (Miss. 1990); 
Long Beach Veter-
ans Administration Medical Center, Long Beach, CA
, 7 FLRA 134 (1981);
  Veterans Administration Medical 
Center, Brooklyn, NY
, 8 FLRA 289 (1982); 
Veterans 
Administration Medical Center, East Orange, NJ
, 20 FLRA 900 (1985); 
City of Cambridge
, 2 MLC 1450 
(Mass. Lab. Rel. Comm. 1976); 
Student-Worker,
 supra; 
Note, Medical Housestaff: Scholars or Working Stiffs?  
The Pending PERB Decision, 12 Pac. L.J. 1127 (1981); 
Malin, 
Student Employees & Collective Bargaining
, 69 Ky. L.J. 1 (1980).  Cf
. Ross v. University of Minnesota
 439 N.W.2d 28 (Minn. 1989).  But see 
Philadelphia 
Assn. of Interns & Residents v. Albert Einstein Medical 
Center
, 369 A.2d 711 (Penn. 1976); Sepinuck, 
Hospital 
Residents & Interns: Inconsistent Treatment Under Fed-

eral Law, 29 St. Louis L.J. 665 (1985). 
These judicial bodies, and other commentators, have 
concluded that house staff are employees, in addition to 
being students, on similar facts as exist here.  In each 

case, the courts and others have rejected the analysis the 
Board adopted in 
Cedars-Sinai
.  In its stead, these courts 
and commentators have assessed the realities of the rela-
tionship between house staff and the hospitals that they 
serve, and have concluded that the relationship exhibits 
sufficient factors to warrant a finding of employee status. 
Moreover, there is no indication that any of the nega-
tive problems flowing from such a finding, as predicted 
by the 
Cedars-Sinai/St. Clare™s Hospital
 opinions, have 
occurred, or would occur.  It is plain that collective bar-

gaining by public sector house staff has been permitted 
and widely practiced.  No party or amicus in the instant 
proceeding has pointed to any 
difficulty arising from this 
bargaining.  Indeed, the Amer
ican Medical Association, 
although opposed to granting house staff the right to 

strike under the Act, urges that house staff be accorded 
bargaining rights.
28  Further, since an overriding purpose 
of the 1974 Healthcare Ame
ndments was the elimination 
of recognition strikes and picketing, according house 

staff employee status will have the beneficial purpose of 
bringing them within the ambit of the Act, and providing 
a mechanism for resolving recognition and other repre-
sentation issues without resort to such tactics.   
 28 The American Medical Association proposes that matters between 
hospitals and house staff in this regard be governed by ACGME guide-
lines.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 164As a policy matter, we do not believe that the fact that 
house staff are also students warrants depriving them of 
collective-bargaining rights, or withholding the statutory 
obligations attendant to those rights.  The Employer and 
Member Brame argue strenuously that by granting em-
ployee status to house staff, the Board will improperly 
permit intrusion by collective bargaining into areas in-
volving academic freedom.  This argument puts the pro-
verbial cart before the horse.  The contour of collective 
bargaining is dynamic with new issues frequently arising 
out of new factual contexts:  what can be bargained 
about, what the parties wish to bargain about or concen-
trate on, and what the parties 
are free to bargain about,  
may change.  But such problems have not proven to be 
insurmountable in the administration of the Act.  We 
need not define here the boundaries between permissive 
and mandatory subjects of bargaining concerning interns 
and residents, and between  what  can be bargained over 
and  what cannot.  We will address  those issues later, if 
they arise.    But we note that  there are often restrictions 

on bargaining due to outside influences, e.g., contracts an 
employer may have with other concerns that require the 
employer to conduct its business in a specific manner, or 
specifications in a contract th
at limit what an employer 
may or may not do.  An employer is always free to per-
suade a union that it cannot bargain over matters in the 

manner suggested by the union because of these restric-
tions.  But that is part of the bargaining process: the par-
ties can identify and confro
nt any issues of academic 
freedom as they would any other issue in collective bar-
gaining.  The parties in this case are not novices to col-
lective bargaining.  If the parties cannot resolve their 
differences through bargaini
ng, they are free to seek 
resolution of the issues by resort to our processes, and we 
will address them at the appropriate time.  
The arguments raised by the Employer regarding pos-
sible intrusion on academic freedom reflect those raised 

before state courts that have confronted the issue of the 
employee status of house staff.  Those courts™ responses 
to these arguments echo those we have set forth herein.  

For example, the Michigan 
Supreme Court faced a con-
stitutional argument that by finding house staff to be em-

ployees, the court would infringe on the constitutional 
autonomy of the Board of Regents. 
Regents of the Uni-
versity of Michigan, supra. The court 
noted that because 
of the ﬁunique natureﬂ of the 
University of Michigan, the 
scope of bargaining ﬁmay be limitedﬂ if the matter fell 
ﬁclearlyﬂ within the educationa
l sphere.  204 N.W.2d at 
224.  The court continued: 
 For example, the Association clearly can bargain with 
the Regents on the salary that their members receive 
since it is not within the 
educational sphere.  While 
normally employees can bargain to discontinue a cer-
tain aspect of a particular job, the Association does not 
have the same latitude as other public employees.  For 
example, interns could not negotiate working in the pa-

thology department because they found such work dis-
tasteful.  If the administrators of medical schools felt 
that a certain number of hours devoted to pathology 
was necessary to the education of the intern, our Court 
would not interfere since this does fall within the 

autonomy of the Regents under Article VIII, § 5.  Nu-
merous other issues may arise which fall between these 
two extremes and they will have to be decided on a 
case by case basis. 
 204 N.W.2d at 224. 
The Supreme Court of Califor
nia addressed  a similar 
argument: 
 The University asserts that if collective bargaining 
rights were given to housestaff the University™s educa-
tional mission would be undermined by requiring bar-
gaining on subjects which are intrinsically tied to the 
educational aspects of the residency programs.  This 
ﬁdoomsday cryﬂ seems somewhat exaggerated in light 
of the fact that the University engaged in meet- andŒ
confer sessions with employee organizations represent-
ing housestaff prior to the effective date of [the relevant 
statute].  Moreover, the University™s argument is pre-
mature.  The argument basically concerns the appropri-

ate scope of representation under the Act.  (See § 3562, 
subd. (q).)  Such issues will undoubtedly arise in spe-
cific factual contexts in which one side wishes to bar-
gain over a certain subject and the other side does not.  
These scope-of-representation issues may be resolved 
by the [PERB] when they arise. 
 The Regents of the University of California v. PERB, 715 

P.2d at 604 (footnote omitted). 
Today, we accord individuals who clearly are employ-
ees within the meaning of the 
Act the rights that are af-
forded all such employees, and likewise impose the re-
sponsibilities commensurate with those rights.  We be-
lieve that our interpretation of the statute, informed by 
analysis of the facts here and experience, is a reasonable 
one that takes into account th
e entire nature of the house 
staff-hospital relationship.
29   We cannot subscribe to dissenting Member Brame™s 
forecast of doom to medical 
education as a consequence 
of our decision today.  We simply cannot say, either as a 
matter of law or as a matter of policy, that permitting 
medical interns, residents and fellows to be considered as 
employees entitled to the benefits of the Act would make 
them any less loyal to their employer or to their patients.  
Nor can we assume that the unions that represent them 
will make demands upon them or extract concessions 
form their employers that will interfere with the educa-
tional mission of the institutions they serve, or prevent 
them from obtaining the education necessary to complete 
                                                          
 29 Action Automotive, supra. 
 BOSTON MEDICAL CENTER CORP. 165their professional training.  If there is anything we have 
learned in the long history of this Act, it is that unionism 
and collective bargaining are dynamic institutions capa-
ble of adjusting to new and changing work contexts and 
demands in every sector of our evolving economy.  We 
have no doubt that they can
 also adjust to accommodate 
the special functions of medical house staff.  To assume 
otherwise is not only needlessly pessimistic, but gives 
little credit to the intelligence and ingenuity of the par-
ties. IV.  ANCILLARY ISSUES
 Having determined that BMC™s house staff are em-
ployees within the meaning of Section 2(3) of the Act, 
we now turn to consideration of other issues raised by the 
parties.
30   
A.  Labor Organization Status 
BMC contends that the petition must be dismissed be-
cause the Petitioner is not a labor organization within the 
meaning of Section 2(5) of the Act in that it is not an 
organization in which ﬁemployeesﬂ participate.  Since we 
are finding herein that interns, residents, and fellows em-
ployed by BMC are employees
 within the meaning of 
Section 2(3) of the Act, and 
since the record establishes 
that the Petitioner is an organization in which employees 

(house staff) participate and that
 exists at least in part for 
the purpose of dealing with employers concerning wages, 
hours, and terms and conditions of employment, we con-
clude that the Petitioner is a labor organization within the 
meaning of Section 2(5).  
Alto Plastics Mfg. Corp.
, 136 
NLRB 850, 851Œ852 (1962). 
B.  Joint Employer Issues 
As noted by the Regional Director, BMC argues that 
several administrative problems would result if the Board 

were to find that its house officers are statutory employ-

ees.  First, BMC contends that it has various affiliations 
with other institutions which will raise complex ques-
tions about joint employer status.  Second, BMC con-
tends that, because some of those institutions are gov-
ernment entities not subject to the Board™s jurisdiction, 
our assertion of jurisdiction over the house officers will 
present numerous bargaining and enforcement problems.   
The record shows that BMC™s house officers are as-
signed to various clinical rotations throughout BMC.  In 

addition, as found by the Regional Director, house offi-
cers in some BMC residency programs perform one or 
more rotations at other institutions with which BMC has 

an affiliation agreement.  As they rotate through the vari-
                                                          
                                                           
30 In addition to the issues discussed below, BMC contends that if 
the Board finds that house staff are employees, then the chief residents 
should be excluded from the unit on the basis that they are 2(11) super-
visors and managerial employees.  The Regional Director thoroughly 

considered this issue and concluded that chief residents are 
not statu-tory supervisors or managerial em
ployees.  We affirm the Regional 
Director™s conclusion in this regard, for the reasons stated by her. 
ous clinical assignments, house officers remain part of 
BMC™s residency program.  This is so regardless of 
where they are actually perf
orming their duties and al-
though they may perform their duties under the medical 
direction of one or more physicians at the site of the rota-
tion.  Importantly, however, residents in all BMC pro-
grams spend the vast majority of their residency at 
BMC™s facilities. Although this situation potentially presents various, 
and perhaps unusual, issues for resolution through collec-

tive bargaining, in that employees (residents) are for dis-
crete periods performing services at the facility of an-
other employer or employers, these issues do not appear 
to be novel or insurmountable.  In any event, at this junc-
ture any such potential problems are speculative.
31   In addition to the clinical rotations discussed above, 
BMC operates at least two joint residency programs with 
other institutions.  As described by the Regional Direc-
tor, one is a joint residency program in Oral and Maxillo-
facial Surgery with Tufts University, and another is the 
Boston Combined Residency Program in Pediatrics, 
which includes individuals in BMC™s residency program 
as well as those in Children™s Hospital™s program, with 
some of the residents being paid by BMC and others  by 
Children™s Hospital.  The Regional Director did not ad-
dress whether these programs ope
rate  so as to require a 
finding that house staff enrolled in the two programs are 
jointly employed by BMC and either Children™s Hospital 
or Tufts University.  We find that the present record is 
insufficient to enable us to resolve this issue.  Accord-
ingly, we do not at this time make a final determination 
as to the unit placement of house staff assigned to joint 
residency programs such as that in Oral and Maxillofa-
cial Surgery with Tufts University, and the Boston Com-
bined Residency Program in Pediatrics, but shall permit 
them to vote under challenge.
32   C.  Temporary Employees 
BMC contends that numerous problems will arise as a 
result of the transient status of its house staff.  It points 
 31 That some of the institutions 
with which BMC maintains affilia-
tions may be government entities over which the Board does not have 
jurisdiction does not foreclose our a
ssertion of jurisdiction over BMC.  
See, e.g., 
Management Training Corp.,
 317 NLRB 1355 (1995).   
32 The Regional Director noted that there are a number of house offi-
cers who are enrolled in BMC™s residency program but are paid by 
other institutions, including approx
imately 15 house officers who are 
included in the bargaining unit presently represented by the Petitioner.  
All of these house officers are treated no differently from other house 
officers on BMC™s payroll, including with respect to their training and 
rotations.  The 15 house officers who were included in the bargaining 
unit receive the same wages and benef
its as all other house staff.  The Petitioner seeks to include in the uni
t herein the 15 house officers who it has historically represented.  It appears that neither the Petitioner nor the Employer contend that other house staff not on BMC™s payroll must 

be included in the unit.  Under these circumstances, we shall not at this 
time determine whether the 15 hist
orically represented house officers 
shall be included in the unit found 
appropriate, but direct that those 
individuals be permitte
d to vote under challenge. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 166out that while the length of the residency training pro-
grams may vary, nearly all of the residents and fellows 
leave BMC once they complete
 their respective training 
program.  It cites Board rulings that ﬁtemporaryﬂ em-
ployees are not eligible to vote in representation elec-
tions, because they do not have a sufficient interest to 
participate in a representation election.  It also contends 
that there exists an even mo
re fundamental issue regard-
ing the temporary nature of these house staff.  Thus, it 
avers that, because the house officers™ goal is to obtain 
the necessary training to 
become Board certified and 
independent practicing physicians, it is questionable 

whether any of them have sufficient interest in terms and 
conditions of employment to warrant participation in an 
election.  BMC argues that while house staff ﬁmay wish 
to soften the more rigorous
 and demanding elements of 
their own educational experien
ce, they hold no genuine 
interest in affecting the enduring relationship between 

their program and future me
dical trainees.ﬂ  Finally, 
BMC contends that the rapid turnover of residents enter-
ing and graduating from the programs frustrates the in-
tent of the Act.  It claims 
that between the time an elec-
tion petition is filed, the electio
n results are certified, and 
a collective-bargaining agreement is negotiated and rati-

fied, those residents who voted in the election would 
likely be transferred to a di
fferent rotation and, equally 
likely, would have graduated from the residency pro-
gram.   
Although, at first blush, the Employer seems to raise a 
troubling point, we ultimately find no merit to its argu-

ment.  Ordinarily, ﬁtemporaryﬂ employees are not eligi-
ble to vote in a representation election.  As we stated in 
St. Thomas-St. John Cable TV
, 309 NLRB 712, 713 
(1992), citing 
Pen Mar Packaging Corp.
, 261 NLRB 874 
(1982): 
It is established Board policy that a temporary em-
ployee is ineligible to be included in the bargaining unit 
and that an employee™s eligibility status is determined 
by his status as of the eligibility payroll date. . . . The 
critical inquiry on this date is whether the ﬁtemporaryﬂ 

employee™s tenure of employment remains uncer-
tain. . . .   [The] ﬁdate certainﬂ eligibility test for tempo-
rary employees . . . does not require a party contesting 
an employee™s eligibility to prove that the employee™s 
tenure was certain to expire on an exact calendar date.  
It is only necessary to prove that the prospect of termi-

nation was sufficiently finite on the eligibility date to 
dispel reasonable contemplation of continued employ-
ment beyond the term for which the employee was 
hired. 
As we have set out above, every house officer at BMC 
is there for a set period of time, in some instances for 3 
years, or for as many as 7 years, depending on the par-
ticular residency program.  Relatively few of these house 
officers go on to become pe
rmanent staff physicians at 
BMC.33  In this sense, then, all of BMC™s house staff 
arguably are ﬁtemporaryﬂ em
ployees because their em-
ployment will terminate on a date certain. 
Nevertheless, we do not find that house staff are ﬁtem-
poraryﬂ employees as the Boar
d has defined that term.  
Thus, the Board has never applied the term ﬁtemporaryﬂ 

to employees whose employment, albeit of finite dura-
tion, might last from 3 to 7 or more years, and we will 
not do so here.  In many employment relationships, an 
employee may have a set tenure and, in that sense, may 
not have an indefinite departure date.  Athletes who have 
1, 2, or greater years™ leng
th employment contracts are, 
theoretically at least, employed for a limited time, unless 

their contracts are renewed; work at a legal aid office 
may be for a set 2-year period; a teaching assignment 
similarly may be on a contract basis.  To extend the defi-
nition of ﬁtemporary
 employeeﬂ to such situations, how-
ever, would be to make what was intended to be a limited 
exception swallow the whole.   
D.  The Appropriate Bargaining Unit 
BMC argues that if its house staff are employees under 
the Act, the petition must be dismissed because the Peti-
tioner seeks to represent a unit that is not appropriate 

under the Board™s Rule on collective-bargaining units in 
the health care industry.
34   
BMC notes that in 1989, the Board promulgated the 
Rule defining appropriate bargaining units for acute 

health care facilities.  BMC contends that, absent ex-
traordinary circumstances in
 which there are existing 
nonconforming units, in acute care hospitals only the 
following eight bargaining units will be found appropri-
ate by the Board: (1) all regi
stered nurses; (2) all physi-
cians; (3) all professionals 
except for registered nurses 
and physicians; (4) all te
chnical employees; (5) all 
skilled maintenance employees; (6) all business office 
clerical employees; (7) all guards; and (8) all nonprofes-
sional employees except for technical employees, skilled 
maintenance employees, busine
ss office clerical employ-
ees, and guards.  BMC argues that, even if its house staff 

are to be regarded as physicians, the petition must be 
dismissed because it does
 not seek a unit of 
all
 physi-
cians.  It notes that house staff are generally regarded as 

ﬁdoctorsﬂ although some, as noted above, have only tem-
porary licenses.  BMC further notes that it has on its pay-
roll at least two nonmanagement staff physicians, who 
are also regarded as ﬁdoctors.ﬂ
  It contends that since the 
Petitioner does not seek to include these two nonman-
agement staff physicians, the petition must be dismissed 
as contrary to the Rule. 
BMC further contends that the Rule™s exception for 
ﬁexisting non-conforming unitsﬂ will not solve this di-
lemma in that there is no such unit of 
employees
 but only 
                                                          
 33 See fn. 29 of the attached Regional Director™s decision. 
34 54 Fed.Reg. 16336 (1989), reprinted
 at 284 NLRB 1580. 
 BOSTON MEDICAL CENTER CORP. 167a unit of 
students
, since BMC has never recognized its 
house staff to be anything but students, and certainly not 
as employees.  Accordingly, BMC contends, the Board 
will be creating a ninth appropriate bargaining unit if it 
finds appropriate a separate unit of house staff.  BMC 
further argues that the cons
equences of the Board certify-
ing a ﬁpartial unit of physiciansﬂ will have ﬁsignificant 
ramifications on a nation-wide basis.ﬂ  In this regard, 
BMC contends that, contrary to the Board™s rulemaking 
and the admonition from Congress against undue prolif-
eration of bargaining units in the health care industry, 
physicians at teaching hospital
s could be fragmented into 
two groups.   
The Petitioner counters these arguments with the con-
tention that since, by its petition, it ﬁseeks reversal of a 
Board policy of 21 years™ duration and brings into the 
ambit of the Act a whole cla
ss of previously excluded 
employees, it is apparent that these circumstances are 
extraordinary.ﬂ  The Petitioner argues that the so-called 
ﬁattending physiciansﬂ have a ﬁseparate and distinct 

community of interestﬂ from the house staff, given that 
they are significantly better pa
id and are appointed to the 
faculty of the Boston Univ
ersity Medical School, and that they regularly evaluate
 the performance of interns, 
residents, and fellows under their supervision and direc-

tion.  It does not address the possible inclusion of the two 
nonmanagerial staff physicians in the bargaining unit.  It 
does argue, however, that should the Board reverse its 
long-held policy that house staff are not employees under 
Section 2(3) of the Act, the existing history of collective 
bargaining in a distinct unit of house staff at BMC, and 
the evidence of very sharp differences in salary, hours, 
and duties plainly warrant a determination that extraordi-
nary circumstances exist whic
h render appropriate a de-
parture from the Rule. 
In considering the merits of
 the parties™ contentions, it 
is obvious that when the Rule was considered and 
adopted, house staff were excluded from all proposed 
bargaining units, as well as from the units found appro-
priate in the final Rule, since under 
Cedars-Sinai
, supra, 
they were students who did not possess statutory organ-
izational rights.  See Notice of Proposed Rulemaking and 
Notice of Hearing, 52 Fed.Reg. 25142, 25417 (1987), 
reprinted at 284 NLRB 1516, 1523.  However, in ad-
dressing the appropriateness of a separate unit of physi-
cians in the Notice of Proposed Rulemaking, the Board 
stated: [M]ost physicians employed by hospitals are consid-

ered either supervisors, managerial employees, or (in 
the case of interns and residents) students, and hence do 
not have statutory organizational rights. . . .  
Id. (Footnote omitted.)  This language clearly indicates that 
the Board deemed interns and residents to be ﬁphysiciansﬂ 
for purposes of the Rule,
35 and that but for their student 
status, interns and residents under the Rule properly would 
be included in the physicians unit, just as supervisory or 

managerial physicians would be included in the physicians 
unit but for the statutory and Board policies mandating their 
exclusion.  
In addition, even absent consideration of the above-
cited language in the Proposed Rule, the facts in the in-
stant case lead to the same conclusion; i.e., that house 

staff properly are included in
 the unit of ﬁAll physiciansﬂ 
under the final Rule, 54 Fed.Reg. 16336, 16348 (1989).  
Thus, as more fully set forth 
above in the Facts portion of 
our decision and in the attach
ed Regional Director™s de-
cision, all house staff are medical school graduates who 
have passed Parts 1 and 2 of the U.S. medical licensing 
exam.  The large majority (all except first year residents) 
also have passed Part 3 of the licensing exam, and are 
fully licensed physicians who may legally practice medi-
cine, without restriction.
36  All house staff are qualified to 
perform, and in fact do perf
orm, medical procedures that 
only licensed physicians are permitted by state law to 

perform.  Hence, it can fairly be said that house staff 
possess the types of skills and are required to perform the 
types of job duties common to other physicians, at simi-
lar, albeit not identical, skill levels.
37 To be sure, there are some differences between the du-
ties performed and the skills possessed by BMC™s staff 

physicians and the duties performed and the skills pos-
sessed by its house staff.  Bu
t we find that these differ-
ences are insufficient to warr
ant creation of a ninth ap-
propriate unit in acute care hospitals (with two of those 
nine units consisting of physicians).  Similarly, we find 
that the skills, duties, and training possessed by all phy-
sicians, including house staff,
 is sufficiently similar that 
to place them in separate units would unduly fragment a 
fairly homogeneous grouping of medical professionals.   
Although the Petitioner does not explicitly argue the 
matter, its unit contentions implicitly raise the question 
of whether the Board should find the requested unit of 
                                                          
 35 For this reason, and because the employment of house staff at 
some acute care hospitals was well known to the Board, we find that 
the Extraordinary Circumstances Ex
ception of the Health Care Rule 
does not apply herein.  See Second Notice of Proposed Rulemaking, 53 
Fed.Reg. 33900 (1988), which provi
des, in relevant part: 
To satisfy the requirement of ﬁextraordinary circumstances,ﬂ 
a party would have to bear the ﬁheavy burdenﬂ to demonstrate that 
ﬁits arguments are substantially different from those which have 
been carefully considered at th
e rulemaking proceeding,ﬂ [such] 
as, for instance, by showing the existence of such unusual and un-
foreseen deviations from the range of circumstances revealed at 
the hearings and known to the Board from more than 13 years of 
adjudicating cases in this field, that it would be unjust or an abuse 
of discretion for the Board to apply the rules to the facility in-volved. 
53 Fed.Reg. at 33933 (footnotes omitted). 
36 First-year residents (interns) po
ssess a limited license to practice 
medicine within the parameters
 of their residency program. 
37 Cf. 
St. Luke™s Health Care Assn.,
 312 NLRB 139, 141 (1993). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 168house staff appropriate as an 
historically recognized non-
conforming unit.  The Health Care Rule explicitly per-
mits representation elections in nonconforming units in 
only two situationsŠwhere the parties have stipulated to 
an otherwise acceptable nonconforming unit, Section 
103.30(d),
38 or where a petition is for an 
additional
 unit 
in the face of an existing 
nonconforming unit, Section 
103.30(c).
39  Neither situation is present here.  The par-
ties have not stipulated to a house staff unit, and, al-
though the recognized house staff unit might be consid-
ered an existing nonconforming unit, the petition is not 
for an 
additional
 (i.e., different) unit.  An example of the 
latter situation could be a petition for a unit of physicians 
where there is an existing uni
t of house staff, but where 
there is such a petition, the 
Board will find appropriate 
such additional units which comport, ﬁinsofar as practi-
cable,ﬂ to the Rule.  See generally, 
Kaiser Foundation 
Hospitals
, 312 NLRB 933 (1993) (severance of skilled 
maintenance unit from larger nonconforming unit inap-
propriate); St. John™s Hospital
, 307 NLRB 767 (1992) 
(unit including only a portion of the remaining unrepre-
sented skilled maintenance employees inappropriate).   
Nor do we agree, at least in the circumstances of this 
case, that the existence of 
the historical unit of house 
staff, established under the Massachusetts state public 
employee collective-bargaining law, should be found to 
be an ﬁextraordinary circumstanceﬂ under Section 
103.30(b) of the Rule,
40 such that the requested unit of 
house staff should be found appropriate notwithstanding 
the provisions of the Rule.  It is undisputed that there are 
only two staff physicians employed by the Employer 
who would be eligible for inclusion in a bargaining unit 
of ﬁall physicians.ﬂ  Even assuming, but without decid-
ing,
41 the existence of the historical unit constitutes an 
                                                          
                                                                                             
38 ﬁ(d)  The Board will approve consent agreements providing for 
elections in accordance with paragraph (a) of this section, but nothing 
shall preclude regional directors fr
om approving stipulations not in 
accordance with paragraph (a), as long as the stipulations are otherwise 
acceptable.ﬂ 39 ﬁ(c)  Where there are existing non-conforming units in acute care 
hospitals, and a petition for additional un
its is filed pursuant to section 
9(1)(A)(i) or 9(c)(1)(B), the Board shall find appropriate only units 
which comport, insofar as practicab
le, with the appropriate unit set 
forth in paragraph (a) of this section.ﬂ 
40 ﬁ(b)  Where extraordinary circum
stances exist, the Board shall de-
termine appropriate units by adjudication.ﬂ 
41 We note that the existing house staff unit is one that did not arise 
under the auspices of Board law but is one that was established under 
state authority.  Thus, any request to have the Board recognize the 
existing house staff unit as an historically recognized unit raises comity 
issues similar to those presented to
 the Board after Congress gave it 
jurisdiction over nonprofit hospitals.  The Board™s attempts to grant 
comity to state-recognized units were rejected by the courts as contrary 
to Sec. 9(b) of the Act.  See 
Long Island College Hospital v. NLRB,
 566 F.2d 833, 841 (2d Cir. 1977); 
Memorial Hospital of Roxborough v. 
NLRB, 545 F.2d 351 (3d Cir. 1976).  Also, see generally
 LaCrosse Tel. 
Corp. v. Wisconsin Employment Relations Board,
 336 U.S. 18, 26 
(1949) (ﬁA certification by a state board under a different or conflicting 
theory of representation may therefor
e be as readily disruptive of the 
extraordinary circumstance in 
this regard, the fact that 
there are only two employee-
staff physicians convinces 
us that the appropriate unit in this case must include 
those individuals. 
Accordingly, pursuant to the Board™s Final Rule on 
collective-bargaining units in the health care industry,
42 we find that the following employees of the Employer 
constitute a unit appropriate for the purposes of collec-
tive bargaining within the meaning of the Act: 
All physicians, including interns, residents and fellows, 
employed by the Employer at its hospital located in 
Boston, Massachusetts; excluding all other employees, 
guards, and supervisors as defined in the Act. 
[Direction of Election omitted from publication.] 
 MEMBER HURTGEN
, dissenting. 
For more than 20 years, the Board has held that in-
terns, residents, and fellows
 (house staff) are not em-
ployees entitled to bargain collectively under the Act.
1  As discussed infra, the courts have endorsed this posi-
tion, as has the Congress of the United States.  I see no 
reason now to proceed 180 de
grees in the opposite direc-
tion.  Instead, I agree with the result and rationale 
reached in those cases.  I incorporate by reference the 
rationale of those cases, and thus need not repeat it here.  
I need only to add a few further thoughts. 
First, the majority relies on two Supreme Court deci-
sions that have issued since 
Cedars-Sinai
 and 
St. 
Clare™s
.2  Those cases do not support the position of the 
majority.  Those cases hold only that it is 
permissible for 
the Board to treat illegal aliens and paid union organizers 

as employees.  They do not 
require
 that these employees 
be included in bargaining units.  Similarly, it may be 
permissible
 for the Board to treat house staff as employ-
ees. But surely the Board is not compelled to take the 
position that they are entitled to be in bargaining units.  
Rather, in all these cases, the Board makes a policy 
choice to include or exclude the group at issue.  This is 
precisely what the Board did in 
Cedars-Sinai
 and St. 
Clare™s
.  The Board there exercised its 
discretion by 
holding that ﬁcollective bargaining should not be applied 
to what is fundamentally an educational relationship.ﬂ
3  practice under the federal act as if the orders of the two boards made a 
head-on collision.ﬂ). 
42 In view of our finding that the unit must, consistent with the 
Board™s Health Care Rule, consist of all physicians employed by BMC, 
the Employer™s contention that our 
finding a unit limited to house staff 
to be appropriate would 
be based on the Petitioner™s extent of organiza-
tion, and thus violative of Sec. 9(c)(5) of the Act, is moot.  
1 Cedars-Sinai Medical Center,
 223 NLRB 251 (1976); 
St. Clare™s 
Hospital & Health Center,
 229 NLRB 1000 (1977). 
2 NLRB v. Town & Country Electric,
 516 U.S. 85 (1995)
; Sure-Tan 
v. NLRB, 
467 U.S. 883 (1984). 
3 St. Clare's Hospital
, 229 NLRB at 1004.  In 
St. Clare™s,
 the Board 
made it clear that it was ﬁnot renouncing entirely our jurisdiction over 
[house staff].ﬂ Id. at 1003.  Rather, the Board was simply declining, for 
policy reasons, to place house staff in units for purposes of collective 

bargaining.   
 BOSTON MEDICAL CENTER CORP. 169The majority goes to some length to establish that 
house staff fall within the statutory definition of em-
ployee.  They thereby miss my essential point. I am 
not necessarily suggesting that house staff cannot fall within 
the statutory definition.  Rather, I conclude that, as a pol-
icy matter, the Board should continue to exercise its dis-
cretion to exclude them for purposes of collective bar-
gaining. 
No case has held that the Act 
compels a conclusion 
that house staff are employees
 for purposes of collective 
bargaining.  Nor does the language of Section 2(3) com-
pel that result.  That section provides that ﬁthe term ‚em-
ployee™ shall include any employee.ﬂ  Thus, the Act de-
fines the word ﬁemployeeﬂ by reference to the word it-
self.  This is hardly a stat
utory command that house staff 
must be regarded as employees for bargaining purposes.
4 Second, I note that all courts considering the matter 
have upheld the Board™s discretion to exclude house staff 
from the status of employees who are entitled to the col-
lective-bargaining provisions of the Act.
5 Further, I note that, in 1979, Congress was presented 
with a bill that would have specifically overruled 
Ce-dars-Sinai/St. Clare™s
, and would have 
required
 the 
Board to treat house staff 
as unit employees.  The pro-
posed legislation was rejected. 
With respect to the legislative history of the 1974 
healthcare amendments, the ma
jority notes that Congress 
rejected a bill that would have excluded house staff from 

the ambit of supervisory status under Section 2(11) of the 
Act.  They argue that this legislative action demonstrates 
that house staff are statutory employees.  The argument 
has no merit.  The legislative proposal was based on a 

concern that house staff would be supervisors, and the 
proponents of the proposal wished to avoid that result.  
The rejection of the proposal was based on a desire to 
leave things as they were.  Thus, if a house officer is a 
supervisor under Section 2(11), he would remain a su-
pervisor (because the proposal wa
s rejected).  But, if the 
house officer is not a supervisor under Section 2(11), it 

does not follow that he is made into an employee by rea-
son of the rejection of the proposal.  The proposal and its 
rejection dealt only with the 
issue of whether these per-
                                                                                            
                                                           
In view of my position stated herein, I do not pass on the issue of 
whether house staff are employees under Sec. 2(3) of the Act.  I assume 
arguendo that they are. 
4 The section contains explicit ex
ceptions (e.g., agricultural labor-
ers).  These persons must be excluded.  As explained above, others 
may be excluded. 
Sec. 2(12) of the Act (defining professional employees) does not 
compel a finding of employee status. 
 House staff have not ﬁcompletedﬂ 
their education within the meaning of 
that section.  Rather, their work 
at the hospital includes continuing education.  Further, even if house 

staff fit the statutory definition of pr
ofessional employees, the Board, as 
a matter of policy, can choose to exclude them
 from bargaining units. 
5 Physicians National House Staff Assn. v. Fanning
, 642 F.2d 492 
(D.C. Cir. 1980), cert. denied 450 U.S. 917 (1981
); NLRB v. Committee 
of Interns & Residents,
 566 F.2d 810 (1977), cert. denied 435 U.S. 904 
(1978). 
sons are Section 2(11) supervisors.  The debate did not 
focus at all on the issue of whether house staff are em-
ployees within the meaning of Section 2(3).  Thus, that 

legislative history does not support the proposition that 
house staff must be treated as employees.  Indeed, I think 
it ironic that the majority is quick to draw an inference 
from this rejection of a legislative bill, but seeks to reject 
the much clearer inference to 
be drawn from the rejection 
of the 1979 bill that would have specifically endorsed the 
proposition that house staff are Section 2(3) employees.
6 The majority observes that no problems have devel-
oped in the public sector where house staff are involved 
in collective bargaining.  I 
would remind them that these 
governmental employees do not have the right to strike.  
The majority would now thrust house staff into the 
NLRA sector where there is a 
right to strike.  In these 
circumstances, it surely does not follow that the absence 
of strikes in the public sector will translate to an absence 
of strikes under the NLRA. 
The Board decision in 
Cedars-Sinai
 spoke correctly 
about the danger of imposing collective bargaining on 

academic issues.  The majority responds by suggesting 
that the parties will voluntarily forego bargaining with 
respect to academic issues.  I concede that it will likely 
be the case that 
the employer
 will agree to this, but I am 
far from certain that the union will voluntarily forego 
bargaining in this area.  In apparent recognition of this, 
the majority goes on to suggest that, in this situation, the 
Board will resolve whether a union proposal
 is a manda-
tory subject of bargaining.  However, it may be years 
before the Board and courts resolve the issue, and the 
parties will be in the dark for this prolonged period.  
Surely, this is not a recipe for stability. 
Although the Board has the power to change long-
standing precedent, that change should be grounded in 

experience.  An agency can change its rules and policies 
if there are ﬁchange[d] circumstances.ﬂ
7  But, there is no 
record evidence herein of ﬁchange[d] circumstances.ﬂ  
More particularly, there is 
no record evidence that the 
essentially educational nature of the house staff experi-
ence has changed to any appreciable degree in the past 
20 years.  Indeed, the Region
al Director found, in the 
instant case, that the graduate medical programs of Re-
spondent
 are substantially the same as those in 
Cedars-
Sinai
 and St. Clare™s
.   In essence, there is no ch
ange in circumstances, but 
only a change in Board member composition.  I would 
not alter longstanding and workable precedent simply 
because of a change in Boar
d membership.  In my view, 
the interests of stability and predictability in the law re-
quire that established precedent be reversed only upon a 
 6 I note that, in both cases, Congress was dealing with a proposed 
amendment of earlier legislation.  In 1974, the proposal was to amend 
Sec. 2(11); in 1979, the proposal was to amend Sec. 2(3). 
7 See Permian Basin Area Rate Cases,
 390 U.S. 747, 784 (1968).   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 170showing of manifest need.  There is no such showing 
here. 
Finally, in making my decision herein, I do not suggest 
that collective bargaining for house staff would necessar-

ily have disastrous consequences for medical education 
or for patient care.  I simply believe that the risks were 
sufficiently high that the Board chose, in 1976, to refrain 
from granting bargaining rights to house staff.  As dis-
cussed above, I do not believe there have been any sub-

sequent changes that would wa
rrant a change from that 
policy choice.  MEMBER BRAME
, dissenting. 
The majority today overrules 23 years of well-
established precedent and places in jeopardy the finest 
system of medical education in the world. In finding that 
medical interns, residents, and fellows are employees as 
defined in Section 2(3) of the Act, the majority ignores 
evidence clearly establishing 
that these individuals are 
not employees but rather students, and thus are not enti-
tled to engage in collective bargaining. Accordingly, I 
dissent from the Direction of Election.
1 I. FACTS BMC operates a teaching hospital in Boston, Massa-
chusetts, which, in addition to providing acute care 
medical services to patients, 
serves as the primary teach-
ing facility for the Boston University School of Medi-
cine.  As such, BMC offers 37 residency programs to 
medical school graduates who seek to further their medi-
cal education.  The Petitioner seeks an election in an ex-
isting, voluntarily recognized 
unit of interns, residents, 
and fellows (residents) enrolled in these residency pro-

grams.
2                                                           
                                                                                             
1 I join the majority in denying the Employer™s Request for Review 
of the Regional Director™s factual findings concerning the nature of its 
residents™ duties and the extent of 
their supervision by the Employer™s 
attending physicians, as I agree with
 my colleagues that the Employer 
has not established that the Regional Director™s findings are incorrect. 

In light of my conclusion that th
e petition should be dismissed for the 
reasons stated herein, I find it unnecessary to pass on the remaining 

questions presented, con
cerning the applicability of the health care unit 
rule, the joint employer and jurisdictional issues raised by the Em-
ployer, the placement of residents who are not on the Employer™s pay-
roll, and the supervisory and/or managerial status of the Employer™s 
senior residents. 
2 See General Box Co.,
 82 NLRB 678 (1949) (voluntarily recog-
nized union may petition for election in
 order to secure benefits of 
NLRB certification). 
BMC is the successor institution to Boston City Hospital (BCH), a 
department of the City of Bost
on and a public hospital, and Boston 
University Medical Center Hospita
l (BUMC).  The two institutions merged in July 1996.  Prior to the merger, BCH had recognized and 

bargained with the Petitioner as repr
esentative of its residents pursuant 
to state law.  As a condition of the merger, BMC agreed to recognize 
the Petitioner as representative of the 
former BCH residents.  In August 
1996, following a card check, BMC rec
ognized the Petitioner as repre-
sentative of all residents at the merged entity.  
As discussed below, residency progr
ams are of varying length but all 
require several years to complete.  Residents are sometimes referred to 

by their post-graduate year level, e.g.
 (PGY 1 for first-year residents).  
A. History of American Medical Education
3 During the colonial period, the primary mode of 
American medical education 
was the apprenticeship sys-
tem. During the 19th century, apprenticeships were first 
supplemented and then largely supplanted by training at 
one of several dozen ﬁproprietaryﬂ medical schools. 

These schools were owned by their faculties and often 
operated on a for-profit basis. Most were wholly inde-
pendent institutions, and even those which were affiliated 
with a hospital or university retained nearly complete 
autonomy.
4 Admission standards for medical schools of this era 
were virtually nonexistent. Most medical students had 
only an elementary school education, and some were 
illiterate. There were no official standards governing 
these schools. The typical cour
se of instruction consisted 
of two 4-month terms of lectures on basic principles of 
medical practice, with no laboratory or clinical training 
or experience of any sort. After completing this cursory 
program, students were awarded the M.D. degree. Be-
cause states at that time 
did not independently license 
physicians, a medical school 
diploma itself was a license 
to practice medicine anywhere in the United States.
5 In response to the obvious deficiencies of these medi-
cal schools, some students el
ected to supplement their 
education with practical 
experience through various 
means. These included an apprenticeship with a skilled 
preceptor; clinically oriented, nondegree-granting medi-
cal schools; serving in a hospital as a ﬁhouse pupilﬂ; or 
European study following completion of an American 
medical degree. Most 19th century physicians, however, 
either did not, or could not, avail themselves of these 
educational supplements.
6 Throughout this period, it was thought to be unneces-
sary and undesirable to provi
de physicians with a back-
ground in the basic sciences such as physics, biology, 
and chemistry as these disciplines were seen to have no 
application to the practice of 
medicine. Rather, the aim of 
medical education at the time was to provide students 

with the facts they need
ed for clinical practice.
7   This state of affairs proved
 increasingly unsatisfactory 
in the years following the Civil War. It became apparent 

that medical schools were failing to provide their stu-
dents with the education required for the practice of 
medicine. Practitioners also were unsatisfied with the 
quality of medical education, as they associated the lack 
 First-year residents are sometimes referred to as interns.  Following the 
completion of a residency program, so
me physicians elect to continue 
their medical education through postresidency training programs 
known as fellowships.      
3 The following discussion of the history of medical education is 
drawn from Ludmerer, Kenneth, 
Learning to Heal 
(New York 1985).  
4 Id. at 11Œ15. 
5 Id. at 11Œ13. 
6 Id. at 16Œ18. 
7 Id. at 22Œ24. 
 BOSTON MEDICAL CENTER CORP. 171of meaningful training with the low status and pay pre-
vailing among physicians at the time. With the develop-
ment of experimental science during the 19th century, 
especially in Germany, didactic educational methods 
increasingly lost favor in 
American higher education 
generally. American universities shifted their focus from 
delivering predigested wisdom to passive students to 
research and experimentation, as the proper means for 
scientific education. Many of the brightest American 
physicians experienced this fo
rm of education while fur-
thering their education in Ge
rmany after receiving their 
M.D. degree in the United States, and they later sought to 
apply the same principles to medical education in the 
United States.8 These trends were consolidat
ed and reified in the Car-
negie Foundation™s seminal 1910 report ﬁMedical Educa-
tion in the United States and Canada,ﬂ now known as the 
Flexner Report after its author, Abraham Flexner. The 
Flexner Report asserted that medicine was a scientific 
discipline and that the scientific method of observation 
and evaluation of results was the only proper method for 
its practice. Accordingly, Flexner advocated a system of 
medical education in which students would learn by do-
ing, as contrasted with the passive reception of facts 
through lectures which pr
evailed in many medical 
schools of the time.
9 Learning by doing, for Flexner, en-
compassed both clinical experience and the pursuit of 
basic research, and represente
d the best means for both 
transmitting scientific know
ledge and teaching medical 
students the scientific method which, in Flexner™s view, 
should inform all aspects of the practice of medicine. 
The achievement of these go
als required a complete 
transformation of the structur
e of medical education. In 
order to support an aggressive program of experiential 
learning, medical schools required both modern laborato-
ries and access to a teaching hospital where their faculty 
could teach, and their students could acquire the skills of 
a physician through the treatm
ent of patients. This ad-
vanced scientific training required stringent admission 

standards and, to support th
ose standards and ensure a 
vigorous program of basic scientific research, medical 
schools generally affiliated with research universities.
10 The Flexner Report™s recommendations were widely 
accepted and completely changed the face of U.S. medi-

cal education. Freestanding medical schools which em-
phasized teaching instead of research were largely elimi-
nated. The proprietary schools were the first to go. The 
remaining medical schools were reorganized and devoted 
significant financial resources to upgrading their facili-
                                                          
                                                           
8 Id. at 29Œ46. 
9 Id. at 166Œ175. Flexner™s faith in the value of ﬁlearning by doingﬂ 
drew heavily on the principles of the progressive education movement 
which, led by reformer John Dewey a
nd others, held that this was the 
only proper means for effective education at all levels of the education 
system. Id. at 167, 189Œ190.  
10 Id. at 177Œ178. 
ties. These new standards were initially enforced through 
invigorated state licensing procedures which, among 
other things, provided that ﬁonly graduates of ‚approved™ 

medical schools were permitted to apply for the license 
to practice medicine.ﬂ11 Medical schools associated 
themselves with research universities and acquired con-
trol of teaching hospitals. Control over medical education 
thus passed decisively from practitioners, who had held 
sway until then, to academic 
physicians, who often were 
full-time employees of the medical school, and who fo-
cused their efforts on research and teaching. These re-
forms were largely implemented by the 1920s, and con-
tinue to form the guiding principles of U.S. medical edu-
cation. 
B. Medical Education Today 
1. Background 
U.S. medical education today is a continuum begin-
ning with the first year of 
medical school and, for most 
physicians, continuing on through completion of a resi-
dency or fellowship program. For many physicians, this 
process continues with board certification in their spe-
cialty or subspecialty. 
The first 2 years of medical school primarily consist of 
lecture courses in which stude
nts further their education 
in the basic sciences that 
are the underpinning of the 
modern practice of medicine. In the third and fourth 
years, medical students spend increasing amounts of their 
time in a teaching hospital affiliated with their medical 
school, learning practical skills and acquiring experience 

by observing and participating in patient care activities. 
These activities include: examining patients and taking 
their medical history; drawing blood; inserting an IV; 
and putting in a catheter.
12 On graduation from medical school, students are 
awarded the M.D. degree. They
 are then eligible, after 
taking and passing parts 1 and 2 of the U.S. national 
medical licensing examination, to receive a limited state 
license to practice medicine. This limited license only 
authorizes medical practice 
under the aegis of a resi-
dency program.  
After successfully completing a 1-year internship and 
passing part 3 of the U.S. national medical licensing ex-
amination, a resident is eligible for an unlimited state 

license to practice medicine. However, without more 
training, a physician would not generally qualify for ad-
mitting privileges at most hospitals. Rather, the vast ex-
panse of medical knowledge today makes specialization 
necessary, and residency programs are the usual means 
by which the necessary specia
lized training is obtained.
13   11 Id. at 236. 
12 Brief of Amicus American Medical
 Students Association at 4, 6. 
13 Once they receive a general license from the state, some residents 
choose to ﬁmoonlight,ﬂ i.e., practice 
medicine independently of their 
residency program and sponsoring institution. Moonlighting residents 
are employees: they work primaril
y for compensation; they contract 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 172Most residency placements are made through the Na-
tional Residency Matching Program (NRMP). After a 
period of interviews and school visits, graduating medi-
cal students, and residency programs, mutually rank their 
preferences. Participating residency programs agree to 
accept the medical students matched to their program, 
and participating students agree to accept a residency in 
the program to which they are matched.
14 Each set of rankings is sent to the NRMP, which matches the high-
est-ranking choices of the 
teaching hospital with the 
highest-ranking choices of th
e medical students and noti-
fies the parties of the selection(s). Residency programs 
are required to select successful applicants ﬁon the basis 
of their preparedness and ability to benefit from the pro-

gram to which they are appointed. Aptitude, academic 
credentials, personal charact
eristics, and ability to com-
municate should be considered in the selection.ﬂ
15  Resi-
dency programs all start on the same date, July 1. 
In sum, residency programs follow an academic model 
in all respects. They begin on the same day; run for a 
specific number of years, which varies depending on the 
discipline or specialty involved; and students who are 
accepted into a particular residency program generally 
stay at the same institution for the complete course of 
instruction.  
Residents who successfully complete an accredited 
residency program receive a diploma from the sponsor-

ing institution and, because th
e program is accredited, are 
generally eligible to sit for an examination in their cho-
sen specialty administered 
by the appropriate medical 
specialty board. The requirem
ents for board certification vary from one specialty to another. In general, however, 
a candidate must: (1) have graduated from an accredited 
medical school; (2) have a valid state license to practice 
medicine; (3) have completed an accredited residency 
program and any additional training required by the spe-
cialty board; and (4) take and pass the required examina-
tion(s). Upon successful passage of the certification pro-
cess, a physician may hold him or herself out as ﬁBoard-
certifiedﬂ in the relevant specialty. It is after receiving 
their Board certification th
at most physicians actually 
begin their chosen vocation. 
2. The accreditation process 
Residency programs and the institutions that sponsor 
them are accredited by the 
Accreditation 
Council for Graduate Medical Education (ACGME), which has 
promulgated detailed standards for accredited residency 
                                                                                            
                                                           
individually with their employer; 
they generally may admit patients; 
their work is not subject to the supervision imposed by residency pro-
grams; work is assigned based on
 their employer™s needs and usual 
considerations of efficiency and ability; and they are paid according to 
work performed as defined by
 their individual contract. 
14 Fellows are not subject to the NR
MP process; they apply for and 
are accepted to fellowships on an individual basis. 
15 See Graduate Medical Education Directory 1996Œ1997 (GME Di-
rectory) (P. Exh. 19) at 27. 
programs and institutions.
16  These standards, known as 
the ﬁEssentials of Accredite
d Residencies in Graduate 
Medical Education:  Institutional and Program Require-

ments,ﬂ
17 specify detailed standards which all residency 
programs must meet in order to become and remain ac-

credited. These include:  eligibility standards for admis-

sion; criteria for resident selection; and rules respecting 
compensation and benefits as well as the conditions un-
der which residents receive tr
aining and participate in 
patient care.
18 ACGME also maintains residency review committees 
(RRCs) for each specialty. Each RRC consists of repre-
sentatives appointed by th
e American Medical Associa-
tion, the appropriate specialty board, and, in some cases, 
a national specialty organization.
19 The RRCs establish 
the specific curricular standards for that medical spe-
cialty™s accredited residency 
programs, and also periodi-
cally review residency programs for compliance with 
both the general and specific ACGME requirements and 
grant accreditation to program
s which meet the stan-dards.    
The Essentials limit eligibility for appointment to a 
residency program to graduates of accredited U.S. or 

Canadian medical schools or foreign medical graduates 
who satisfy specified criteria.  Enrollment of noneligible 
residents may result in withdrawal of accreditation. The 
Essentials require residency programs to provide com-
pensation based on a resident™s program year (as opposed 
to merit-based pay) and require programs to justify ex-
ceptions. Residency programs are also required to pro-
vide professional liability insurance to all residents meet-
 16 ACGME has five sponsors, each of which appoints members to 
the council: the American Medical Association (AMA), the American 
Association of Medical Colleges 
(AAMC), the American Board of 
Medical Specialties (ABMS), the Council of Medical Specialty Socie-
ties (CMSS), and the American Hospital Association (AHA). 
ACGME™s sponsoring organizations 
also review and accredit medical 
schools. Hospitals, including teaching 
hospitals, are periodically evalu-
ated and accredited (or reaccredited) by the Joint Committee on Hospi-
tal Accreditation. 
17 See GME Directory at 23Œ28. 
18 Id. at 27. The ABMS, 
an association of national medical specialty 
boards, also plays a role in the accreditation process for residency pro-
grams. Its membership consists of
 the following national medical spe-
cialty boards: Anesthesiology, Colon and Rectal Surgery, Dermatology, 
Emergency Medicine, Fa
mily Practice, Internal Medicine, Medical 
Genetics, Neurological Surgery, Nuclear Medicine, Obstetrics and 
Gynecology, Opthamology, Orthopaedic Surgery, Otolaryngology, 
Pathology, Pediatrics, Physical Medi
cine and Rehabilitation, Plastic 
Surgery, Preventive Medicine, Psychiatry and Neurology, Radiology, 
Surgery, Thoracic Surgery, Urology, and Allergy and Immunology. 
ABMS is a constituent of the ACGME and of the Council for Medical 
Affairs, the Accreditation Council fo
r Continuing Medical Education, 
the NRMP, the National Board of Me
dical Examiners, and the Educa-
tional Commission for Foreign Medical
 Graduates. Both through the 
ACGME and independently, the ABMS and its members participate in 
the establishment of national standa
rds and requirements for graduate 
medical education, continuing medi
cal education for practicing physi-
cians, and state medical licensing exams. 
19 GME Directory at 11. 
 BOSTON MEDICAL CENTER CORP. 173ing specific criteria as well 
as access to disability insur-ance where available.
20 Each sponsoring institution must establish a graduate 
medical education (GME) committee with responsibility 
for advising on and monitoring all aspects of residency 
education. These committees
 are expected to include 
residency program directors, faculty, and residents 
among their membership.  In addition, the GME commit-
tees are responsible for establishing and implementing 
institutional policies for discipline and adjustment of 
grievances relating to the institution™s residency pro-
grams. Grievance procedures must satisfy the require-
ments of fairness and due process and apply equally to 
all residents, faculty, and residency programs in the 
sponsoring institution.
21 The Essentials require residency programs to ﬁprovide 
appropriate supervision for all residents as well as a 
working environment and duty hour schedule that are 
consistent with proper patie
nt care and the educational 
needs of residents.ﬂ
22 Supervision must afford each resi-
dent with increasing levels of responsibility for patient 

care, in line with their increasing experience and ability. 
Residency programs must insu
re that teaching staff are 
readily available to residents on duty, and may not rely 
on residents to fulfill institutional service obligations to 
the detriment of their educational and learning objec-

tives, or impose excessive duty or on-call schedules. 
Residency programs are required to provide backup 
when patient care responsibilities are especially difficult 
or prolonged, and to allow residents to participate in the 
educational, scholarly, and other medical staff activities 
of the sponsoring institution.
23 3. Curricular standards 
Each residency program must
 also meet the specific 
curricular standards established by the appropriate RRC. 
Some specialties require prog
rams to enroll a minimum 
number of residents to achieve or retain accreditation; 
others do not. Residency programs vary in duration, with 
most lasting 3, 4, or 5 years, although some are of longer 
duration. Residents™ hours vary substantially between 

specialties, as does the mix between academic and clini-
cal time. All residents spend some of their time in purely 
didactic educational settings (lectures, journal clubs, and 
the like) and some of their time in direct patient-related 
activities. These differences turn in large part on the na-
ture of the specialty for which the resident is training. In 

this regard, a comparison be
tween the requirements for 
general surgery and pathology residencies is instructive. 
A general surgery residency is a 5-year program which 
covers both ﬁthe fundamentals of basic science as applied 
to clinical surgeryﬂ and ﬁexperience in preoperative, op-
                                                          
                                                           
20 Id. at 27. 
21 Id. at 26. 
22 Id. at 28. 
23 Id. 
erative, and postoperative ca
re for patients in all areas 
that constitute the principal components of general sur-
gery . . . .ﬂ24 The surgery curriculum includes actual ex-
perience in the performan
ce of endoscopic surgery, 
emergency medical and intensive care, and personal 

clinical experience in various surgical specialties. 
While the total number of operations to be performed 
by each resident is not specified, ﬁan acceptable range is 

from 500 to 1,000 major cases over all 5 years, with from 

150 to 300 major cases in th
e chief [final] year.ﬂ These 
surgeries must be distributed to provide a balanced ex-
perience in surgery on the ﬁhead and neck, breast, skin 
and soft tissues, alimentary tract, abdomen, vascular sys-
tem, and endocrine system,ﬂ and the comprehensive 
management of trauma, burns, and emergency surgery 
and surgical critical care.25 This must include participa-
tion in preoperative and postoperative care as well as in 
operations themselves. All care provided by residents 
must be supervised by an attending physician, who must 
in all cases be immediately available for consultation and 
support.
26 To avoid inducing ﬁundue stress and fatigue,ﬂ 
it is considered ﬁdesirableﬂ that residents™ workloads be 

structured so that they have at least 1 day out of 7 free of 

routine responsibilities and be on call in the hospital no 
more often than every third night.
27 A residency in anatomic and clinical pathology is 4 
years long and must include 18 months of formal educa-

tion in anatomic pathology and 18 months of formal edu-
cation in clinical pathology.
28 The pathology residency 
curriculum must include edu
cation in, inter alia, anat-
omic and surgical pathology, immunopathology, cytopa-
thology, microbiology, hematology, and medical micros-
copy. Residents are expected to perform at least 75 au-
topsies, examine and sign out at least 2000 surgical pa-
thology specimens, examine at least 1500 cytologic 
specimens, perform at least 200 operating room consulta-
tions or frozen sections, and have a laboratory workload 
of at least 500,000 workload units during the course of 
the program.
29  The teaching staff of a pathology residency program 
must, as a whole, demonstrate broad involvement in re-
search and scholarly activity 
and programs are expected 
to encourage residents to participate in clinical or labora-
tory research projects.
30 To provide a broad educational 
experience, sponsoring institutions are required to have 

at least three additional accredited residency programs 

and should have at least tw
o residents enrolled in each 
 24 Id. at 286.  
25 Id. at 289. 
26 Id. 
27 Id. at 290. Programs must also insure that their on site library is 
ﬁreadily available during nights and weekends.ﬂ Id. at 289.  
28 Id. at 176. Three year programs in either anatomic or clinical pa-
thology are also available. 
29 Id. at 178Œ179. 
30 Id. at 179. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 174program year.
31 Pathology residents should, on average, 
have the opportunity to spend at least 1 full day out of 7 
free from hospital duties and should be on call no more 

often than every third night.
32 4. Supervision by attending physicians  
Attending physicians play a cr
itical role in a residency 
program™s clinical education 
process. They are the physi-
cian of record for all patients seen by a resident and re-

sponsible for patient admissions and the formulation of 
each patient™s plan of care. 
The attending physician is, 
thus, in effect the chief inst
ructor for each resident™s (and 
each medical student™s) clinical
 education. They typically 
work in assigned teams consisting of an attending physi-
cian, a chief resident, junior residents, PGY 1s, and 
medical students.
33 Each residency program must identify the attending 
physicians who constitute its faculty.
34 These physicians, 
in conjunction with the residency program director and 
the chief of service, superv
ise the residents and assign 
clinical responsibilities to them based on the residents™ 
demonstrated skill and educational needs. These assign-
ments are coordinated with the didactic component of the 
residency program as part of a systematic course of in-

struction. As indicated belo
w, the exact nature of the 
supervision depends on the service to which the resident 
is assigned. Consistent with the mandatory requirements 
of the Essentials, however, all patient care provided by 
residents at the sponsoring institution must be supervised 
by an attending physician.
35  5. Clinical functions 
For most specialties, first-year residents rotate through 
different departments and areas of a hospital in line with 
the specific requirements of their residency program. In 
order to meet specific requirements of their clinical edu-
cation, some residents also rotate through hospitals other 
than their sponsoring institution, and one or several co-
operating institutions may jointly offer a residency pro-
                                                          
 31 Id. at 176, 178. 
32 Id. at 179. 
33 In practice, chief residents also 
oversee the work of more junior 
residents at least to some degree. 
34 At BMC, 99 percent of the attendings are also members of the 
faculty of the Boston University School of Medicine. 
BMC™s attendings are technically em
ployed by the Faculty Practice 
Plan Foundation, Inc., which is an um
brella corporation for the various 
subsidiary practice plans in place fo
r each department within the hospi-
tal. BMC and the School of Medicine are both members of the corpora-
tion, and attendings recei
ve support from both the Faculty Practice Plan 
and the School of Medicine. Attendi
ngs receive their paychecks from 
the School of Medicine, which hires the attendings and serves as the 

common paymaster for the two entities. 
35 The Essentials provide as follows: 
Residents must be supervised by
 teaching staff in such a way 
that the residents assume progressively increasing responsibility 
for patient care according to their level of training, their ability, 
and their experience. On-call schedules for teaching staff must be 

structured to ensure that supervision is readily available to resi-dents on duty. 
gram. After the first year, residents generally do not ro-
tate, but instead increasingly focus on developing skills 
and acquiring experience in
 their chosen specialty. 
The day-to-day clinical functions performed by a resi-
dent depend on the service to which he or she is as-

signed. 
Internal Medicine
. Resident begin the day with 
ﬁrounds,ﬂ in which a team of residents, interns, medical 

students, and an attending physician check on and dis-

cuss the status of each patient in their assigned ward. 
Thereafter, the residents order X-rays, consults, lab tests, 
and other treatments, and th
emselves perform certain 
procedures. In emergency situations, residents will re-

spond and provide the required care (e.g., resuscitating a 
patient who has stopped breathing) without an attending 
physician. However, an attend
ing physician is always the 
physician of record for all patients and must approve all 
hospital admissions, treatments, and discharges.  
Radiology.
 Radiology residents review a patient™s 
films and draft a preliminary report, which is then re-

viewed and signed off on by an attending physician. For 
emergency cases at night, when no attending is present, 
the resident will render an interpretation of the image and 
the attending will review and sign off on the interpreta-
tion the following day. 
Pathology. Pathology residents review slides of tissue 
samples and make a preliminary diagnosis which is then 

discussed with an attending pathologist, who signs off on 
the final report. This is true 
even with respect to ﬁfrozen 
sections,ﬂ i.e., cases where a pathology diagnosis is re-
quired while a patient is undergoing surgery. Residents 
are forbidden to give a diagnosis to the surgeon without 
prior review by an attending pathologist even under those 
circumstances. All autopsy reports also must be approved 
by an attending pathologist. 
Surgery.
 Surgery residents personally perform part of 
or all of all surgical procedures, and are allowed to per-

form more complicated proced
ures (and/or parts of pro-
cedures) as their experience increases. However, an at-

tending physician must be physically present (scrubbed 
in) for the critical parts of
 all procedures, and readily 
available for consultation during the entire operation. 
6. Summary 
In summary, medical educa
tion is a continuous process 
of at least 7 to 10 years in duration. It begins in medical 

school with didactic instruction in the basic sciences and 
clinical work and moves, accor
ding to a proscribed path 
developed by each specialty, 
through graduate medical 
education and board certification. All of this is a prelude 
to a physician™s independent 
medical practice. The model 
of clinical education on which U.S. medical education is 
built necessarily requires incr
easing clinical responsibili-
ties as a resident progresses through his or her course of 

study. However, those clinical duties must be performed 
under the supervision of an attending physician, whose 
 BOSTON MEDICAL CENTER CORP. 175purpose is to further the resident™s educational develop-
ment and preparation fo
r Board certification. 
II. PRECEDENT
 Under an unbroken line of 
precedent beginning with 
the first case in which the Bo
ard addressed the issue and 
reaching back more than 20 years, the Board has uni-
formly held that residents are students primarily involved 
in an educational process and therefore not ﬁemployeesﬂ 
entitled to engage in collective bargaining within the 
meaning of Section 2(3) of the Act.
36 Until today, the 
Board has, with court approval and Congressional accep-

tance, consistently dismissed petitions for elections in 
units of medical residents.
37  III. THE MAJORITY
™S OPINION
 It is undisputed that, und
er the precedent set forth 
above, the residents sought to 
be represented in this case 
are not employees entitled to engage in collective bar-
gaining and, accordingly, under existing law, the petition 
must be dismissed. The ma
jority, however, rejects the 
Board™s precedent in this area as wrongly decided and 
today seeks to overrule it. According to the majority, 
even if medical residents are considered to be students, 
they nevertheless meet the Act™s definition of an ﬁem-
ployeeﬂ because they (1) work
 for an employer within 
the meaning of the Act; (2) pr
ovide patient care for that 
employer; and (3) are compen
sated for their services.
38 The majority also finds support in cases in which the 
Board has at least implicitly found that other workers in 
training programs are empl
oyees, including construction 
and manufacturing apprentices
, architects, and embalm-
ers. The majority asserts that
 the statutory definition of 
ﬁprofessional employeeﬂ in S
ection 2(12) and the legisla-tive history of the Act, as amended, further support their 
finding that residents are employees. Finally, the major-
ity notes that residents are considered to be ﬁemployeesﬂ 
for the purposes of other federal statutes and for the pur-
pose of collective bargaining under the public sector la-
bor relations statutes of many States.  
IV. ANALYSIS
 The Supreme Court has consis
tently recognized that 
individuals may fall within the literal meaning of the 
term ﬁemployeeﬂ and yet be excluded from the Act™s 
coverage entirely, or for certain purposes, based on a 
                                                          
                                                           
36 Cedars-Sinai Medical Center,
 223 NLRB 251 (1976). See also 
St. Clare™s Hospital & Health Center,
 229 NLRB 1000 (1977). 
37 Physicians National House Staff Assn. v. Fanning,
 642 F.2d 492 
(D.C. Cir. 1980), cert. denied 450 U.S. 917 (1981). See also 
NLRB v. 
Committee of Interns & Residents, 
566 F.2d 810 (2d Cir. 1977) (up-
holding Board™s determination that 
state labor board™s jurisdiction over 
residents preempted), cert. denied 435 U.S. 904 (1978).  
38 My colleagues cite, in support of this proposition, 
Sure-Tan, Inc. 
v. NLRB,
 467 U.S. 883 (1984) (Board 
reasonably found that illegal 
aliens are ﬁemployeesﬂ covered by the Act), and 
NLRB v. Town & 
Country, 516 U.S. 85 (1995) (Board reasonably found that paid union 
organizers are ﬁemployeesﬂ). 
consideration of Congressional intent and national labor 
policy. See 
NLRB v. Hendricks County Rural Electric 
Membership Cooperative,
 454 U.S. 170 (1981) (confi-
dentials whose duties have ﬁlabor nexusﬂ properly ex-

cluded from collective-bargaining units); 
NLRB v. Bell Aerospace Co.,
 416 U.S. 267 (1974) (managerial em-
ployees excluded from protections of Act.).
39 As the D.C. 
Circuit recognized in 
Physicians National House Staff 
Assn. v. Fanning,
 supra, the absence of an express exclu-
sion for residents therefore is not determinative of their 

status under the Act. Rather, ﬁfor policy reasons persons 
who are literally ‚employees™ may nonetheless be ex-
cluded from coverage under the Act.ﬂ Id. at 497. 
The majority, ignoring these principles, considers the 
statutory term ﬁemployeeﬂ in 
isolation, without taking 
into account the fact that all of the clinical dutiesŠwhich 
they assert are indicia of 
employee statusŠtake place in 
the context of the medical educational process. The ma-
jority™s finding of employee status thus ignores the poli-
cies that the Act is designed to promote. 
A. Residents are Students 
My colleagues do not dispute that medical residents 
are students engaged in an educational process, for the 
record indisputably demonstr
ates this fact. Thus, resi-
dency programs are a continuation of the educational and 
training process that begins with medical school.
40 As 
noted above, the mix between medical school clinical 
and academic components changes over time, so that 
third- and fourth-year medical students, like residents, 
are necessarily involved in patient care services as part of 
their clinical educational program. This relationship is 
 39 When the Board has construed the scope of the Act too broadly, 
without regard for its underlying pur
poses, Congress has not hesitated 
to legislatively reverse the Board™s error. See, e.g., 
NLRB v. Hearst 
Publications, Inc., 
322 U.S. 111, 130 (1947) (Board failed to apply 
common law agency principles in de
termining independent contractor 
issues); Packard Motor Car v. NLRB,
 330 U.S. 485 (1947) (supervisors 
included in bargaining unit); 
NLRB v. E. C. Atkins & Co., 
331 U.S. 398 
(1947) (affirming Board™s order re
quiring employer to bargain with 
Machinists local as representative of
 its plant guards). Each of these 
decisions was legislatively overruled, 
within a year of its issuance,
 by the Taft-Hartley Act. Furthermore,
 in rejecting the position of the 
Board and the Supreme Court in 
E. C. Atkins, 
that plant guards were 
indistinguishable from other employees with regard to their rights un-
der the Act, Congress ﬁwas impresse
d by the dissenting views of Board 
Member Reynolds in such cases as 
Monsanto Chemical Co.,
 71 NLRB 
11 (1946), wherein he argued that th
e Board has a duty to decline the 
use of its processes in order to avoid encouraging the creation of rela-
tionships which are incompatible wi
th the Act and are inherently un-
sound labor practices.ﬂ 
Teamsters Local 807 v. NLRB,
 755 F.2d 5, 8 
(2d Cir.), cert. denied 474 U.S. 901 (1985). Ignoring these lesson, the 

majority is apparently determined to
 repeat the errors of the past by 
encouraging the creation of bargaining relationships which are incom-
patible with the Act.  
40 The close relationship between 
medical education in medical 
school and graduate medical educatio
n in a residency program is high-
lighted in this case by the fact that
 99 percent of BMC™s attendings are 
also members of the faculty of th
e School of Medicine and the close 
relationship between BMC and the School
 of Medicine with regard to 
the operation of the residency 
programs, as discussed above. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 176reflected in the composition of teaching hospital teams 
which, as previously noted, include third- and fourth-
year medical students as well as residents and an attend-
ing physician. While residents obviously perform more 
complicated procedures than
 medical students and with 
less oversight, chief residents likewise perform more 
complicated procedures than 
junior residents. This pro-
gression simply reflects the ve
ry nature of clinical educa-

tion. 
Every aspect of the resident™s relationship to a teach-
ing hospital is controlled 
by the national accreditation 
process and is educational in nature. As noted above, 
residents generally are appointed to residency programs 
pursuant to a computerized ﬁmatchﬂ process, by which 
residency programs agree to 
accept applicants chosen by 
an algorithm rather than through individual selection or 

negotiations. Thereafter, all residents at an institution are 
classified according to the nu
mber of years they have 
been at the institution, rather than by evaluations or 

merit, the particular specialty
 which they are studying, or 
on the value to the institution of the residents™ clinical 
activities. Moreover, as noted above, the length in years, 
typical hours worked, and clinical/didactic components 
vary widely among different residency programs, even at 
the same sponsoring institution. In contrast, due to the 
uniform national accreditation requirements, residency 
programs in particular specialties at different institutions 
have similar curricula, hours of work, and other require-
ments.  
Thus, medical residencies last for a fixed period of 
years, which varies accordi
ng to the specialty program 
involved. Residents move through the program on a 
graduated basis according to 
a scheme devised by na-
tional accrediting authorities. Th
e skills that they acquire 
are measured by the three pa
rts of the U.S. medical li-
censing examination and serve 
as building blocks for the 
acquisition of further skills, all of which are required for 
graduation from the program and board certification in 
their chosen specialty. 
On successful completion of the residency program, 
residents receive a diploma and then seek employment. 

With few exceptions, they do not seek or obtain em-
ployment at the hospital where 
they served as residents. 
Any such employment, whether at a hospital, in a general 
practice group, or at the sponsoring institution, is entirely 
separate from the residency program. All of these factors 

differ markedly from the usual elements found in em-
ployment relationships. 
As noted above, the majority finds that residents nev-
ertheless are employees for th
ree reasons: they (1) work 
for an employer within the 
meaning of the Act; (2) pro-
vide patient care for that 
employer; and (3) are compen-
sated for their services. As shown below, none of these 
asserted indicia support the majority™s position. 
1. Working ﬁforﬂ an employer 
To be sure, residents work ﬁatﬂ teaching hospitals; 
however, the majority fails to justify their finding that 

residents work ﬁforﬂ the hospital in the usual manner in 
which an employee works for an employer. As noted 
above, residents are paid by the hospital which sponsors 
their residency program, but are overseen by attending 
physicians, who may be independent businesspersons or 
members of independent practice groups, and their cur-
riculum is controlled by yet a third groupŠthe ACGME 
and its various constituent organizationsŠwhich, 
through the RRCs, accredits th
e residency program. The 
clinical services provided by the resident benefit the resi-

dent, by furthering his or her education, not the hospital. 

These complexities are not present in an employment 
relationship. They further demonstrate the educational 
nature of residency programs, and call into question the 
majority™s simplistic assertion that residents work ﬁforﬂ 
the hospitals which, in the ma
jority™s view, are their sup-
posed employers.  
2. Providing direct patient care  
The majority relies on the fact that residents provide 
ﬁdirect patient careﬂ as critical
 support for their finding 
that medical residents are st
atutory employees. In doing 
so, however, my colleagues ignore the undisputed evi-
dence that the provision of direct patient care is an indis-

pensable component of medical education.
41 The patient 
care responsibilities assigned to residents are made for 

the purpose of furthering the resident™s medical educa-

tion.
42 These assignments address the resident™s educa-
tional needs, often by correcting a student™s weaknesses, 

and thus are quite the opposite
 of employer assignments, 
which address the employer™s needs, usually by focusing 

on an employee™s strengths 
to achieve maximum output. 
Clinical assignments are, a
ccordingly, carefully struc-
tured to provide residents with increasingly complex 
cases, thereby allowing them to build on their prior ex-
periences in an organized fashion until they are able to 
leave the institution and practice medicine independ-
ently. As such, they are completely unlike employer 
training, where the focus is on obtaining a fully trained 
(and more valuable) employeeŠmuch less the normal 
assignment of work to a trained employee.  
At every step of the educational process, attending 
physicians remain ultimately responsible for the patient™s 
care and are required by the E
ssentials to supervise the 
work of the residents at all times.
43 And, consistent with 
                                                          
 41 Indeed, third and fourth year medical school students also provide 
ﬁdirect patient care.ﬂ Under the majo
rity™s analysis, presumably they 
are hospital employees as well.  
42 For this reason, the ideal teaching hospital has a high volume of 
patients with a wide range of challenging medical conditions. In light of 
their educational mission, many teac
hing hospitals are affiliated with nonprofit institutions.  
43 As noted above, the attending physicians are not employed by 
BMC, the alleged employer of the resi
dents in this case. The absence of 
 BOSTON MEDICAL CENTER CORP. 177the educational nature of residents™ clinical duties, Medi-
care regulations prohibit teaching hospitals from charg-
ing Medicare for the patient care services provided by 
residents. 42 CFR § 415.200. Thus, when a resident par-
ticipates in a medical proced
ure or furnishes ﬁdirect pa-
tient careﬂ in a teaching setting, Medicare reimbursement 
is available to the institution only if an attending physi-
cian is physically present and supervising the procedure 
or consultation as physician of record. 42 CFR 
§ 415.172(a). 
Appropriately recognizing the duplication of effort and 
institutional costs represented by the presence of medical 
students and residents in trainee status, Medicare pro-
vides direct subsidies to teach
ing hospitals as support for 
the cost of their teaching programs. See 42 CFR 
§ 413.86. The fact that the Federal Government denies 
reimbursement for resident services but subsidizes 

graduate medical education further demonstrates the es-
sentially educational nature of medical residencies, as 
these subsidies are akin to those provided to educational 
institutions for undergraduate and graduate education in 
other settings.  
The historical development of medical education sup-
ports the view that residency programs are educational in 

nature. As noted above, clinical teaching methods were 
instituted to replace the antiqua
ted didactic instructional 
methods used in medical education for most of the 19th 
century and to raise the level 
of medical education to that 
of other scientific disciplines. Then, as now, clinical edu-
cation existed to promote educational objectives. It is, 
therefore, ironic that the majority would seize on the 
enormously successful clini
cal teaching methods which were developed for educational purposes and independ-
ently of the needs of hospitals, as the basis for finding 
that graduate medical education is employment and not 
education. 
3. Receive compensation ﬁforﬂ their services 
The majority appears to re
cognize that compensation, 
while an essential element 
of any finding of employee 
status, is not sufficient in and of itself. In this regard, the 
fact that residents receive 
a stipend does not, without 
more, establish that they are 
employees, as the stipend is 
not, contrary to the majority™s assertion, compensation 
ﬁforﬂ their services. To the contrary, everything about the 
                                                                                            
                                                           
direct supervision of residents by
 individuals employed by BMC fur-
ther distinguishes this case from the typical employer-employee rela-
tionship. Compare, 
Northeast Utilities Service Corp. v. NLRB,
 35 F.3d 
621 (1st Cir. 1994) (distribution coordinators employed by utility con-
sortium held not supervisors of
 employees of member utilities). 
Contrary to the majority, that residents sometimes perform emer-
gency procedures and surgery without 
prior discussion or approval by 
an attending does not undercut the ev
idence demonstrating that their 
work is pervasively supervised by
 attending physicians. Emergencies 
are, by definition, exceptions to the 
general practice and, in any event, 
the record is clear that residents report to an attending concerning any 
emergency procedures as soon afterwards as possible. 
financial arrangements for residency programs demon-
strates that the stipends received by residents are for the 
purpose of supporting the individual during a lengthy 

graduate education program. The payments are based 
upon statusŠa resident™s program yearŠand do not vary 
based on the nature or amount of clinical work per-
formed by a resident or pr
ogram. Because residency ar-
rangements are complex and often involve many institu-

tions, it is not clear that the entity which pays the stipend 
is in all cases the entity which is reimbursed for the ser-
vices provided to the patient nor, in light of the substan-
tial costs of operating a residency program, is it clear that 
any of the parties to the transaction derives a net finan-
cial gain from the residents™ clinical activities.
44 The ma-
jority fails to justify their conclusion that the stipend is a 
quid pro quo for some quantum of clinical services pro-
vided under these circumstances.  
In contrast, there is no qu
estion that the compensation 
received by residents who ﬁmoonlightﬂ outside their 

residency program is compensation for their services. 

Moonlighting residents are assigned work based on usual 
considerations of efficiency
 and the employer™s needs 
and make patient care decisions without the supervision 
and review imposed by their residency program. This 
work, whether performed at the same institution as their 
residency program or a different institution, is governed 
by a separate contract unrelated to their residency train-
ing program and is based solely on their M.D. degree and 
state medical license. The contrast between the residents™ 
status in the moonlighting setting and in their residency 
program illustrates the quintessentially educational na-
ture of the latter relationship. 
It is important to recognize 
that students are required 
by their educational program 
to acquire ﬁhands onﬂ ex-perience in a variety of settings. See, e.g., 
Pawating Hos-
pital Assn.,
 222 NLRB 672 (1976) (co-op students); 
Leland Stanford Junior University,
 214 NLRB 621 
(1974) (research assistants).
 The Board has consistently 
taken the relationship between the educational program 

and the work performed into 
account in its d
ecisions. Id. This course properly reflect
s the fact that educational 
interests ﬁare completely foreign to the normal employ-

ment relationship and . . . are not readily adaptable to the 

collective-bargaining process.ﬂ 
St. Clare™s,
 supra, 229 
NLRB at 1002. The majority fails to justify its departure 
from these wise principles in this case. 
 44 The unprofitability of graduate medical education is well recog-
nized. See, e.g., Bitter Pills for Ailing Hospitals 
(N.Y. Times Oct. 31, 
1999 sec. 3 p. 1) (ﬁAcademic medical centers play a vital role in 
American health care . . . . They 
treat the toughest cases and train the 
best new doctors.ﬂ); 
New Doctors Step Into a Turbulent World
 (N.Y. 
Times Nov. 14, 1999 pp. 1, 32Œ33) (d
iscussing effects of cost cutting 
on training programs).
  In a related vein, medical schools absorb a 
disproportionate share of higher edu
cation dollars reflecting the expen-
sive, and highly subsidized nature of medical education. See Ludmerer, 

supra at 272.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 178B. Finding that Residents ar
e Employees is Inconsistent 
with the Policies of the Act 
The majority™s finding that residents are employees is 
inconsistent with the underlying structure and assump-
tions of the Act as well as the policies the Act was in-
tended to promote.
45  First, the Congressional findings and declaration of 
policy reflect the belief of Congress that ﬁthe inequality 
of bargaining power between employees . . . and em-
ployersﬂ was a root cause of the Great Depression and of 
strikes and other interruptions to commerce, and that the 
Act was therefore designed to ﬁrestor[e] equality of bar-
gaining power between employers and employees.ﬂ 29 
U.S.C. § 151. As Senator Wagner, the principal architect 
of the Act, stated, the purpose of the Act is to counter-
balance the power of employers 
 by the equal organization and equal bargaining power 

of employees. Such equality is the central need of the 
economic world today. It is necessary to insure a wise 

distribution of wealth between management and labor, 
to maintain a full flow of purchasing power, and to 
prevent recurring depressions 
 I Leg. Hist. 15 (NLRA)  (remarks of Sen. Wagner, 78 
Cong.Rec. 3443 (Mar. 1, 1934). And ﬁ[t]he main purpose of 
such collective dealing is to establish minimum standards in 
wages, hours, and working c
onditions.ﬂ I Leg. Hist. 318 
(NLRB). See also 
American Ship Building Co. v. NLRB,
 380 U.S. 300, 316 (1965) (a purpose of the Act is ﬁto re-
dress the perceived imbalance of economic power between 
labor and management.ﬂ); 
NLRB v. Yeshiva University,
 444 
U.S. 672, 680 (1980 (the Act was intended to accommodate 
industrial management-employee relations, as contrasted 
with the collegial practices of academic institutions). 
The primary purpose for which a physician undertakes 
a residency, in contrast, is to gain certification in a spe-
cialtyŠnot the wages, benefits, or working conditions 
that the residency program affords. Indeed, one of Peti-
tioner™s witnesses acknowledged that residents would 
immediately leave a program 
that had lost its accredita-
                                                          
                                                           
45 That residents are considered to be employees for the purpose of 
other Federal laws, and are required 
to pay taxes on their stipend, does 
not compel the conclusion that they
 are employees for the purposes of 
the Act. Thus, the laws prohibiting 
discrimination on the basis of race, 
religion, age, sex, etc., serve diffe
rent policies than the Act, and com-
pliance with them imposes different
 burdens than are involved in the 
case of the Act. Prohibiting residency programs from e
ngaging in pro-hibited discrimination may be consis
tent with the purpose of Federal antidiscrimination laws (certainly it is
 consistent with the treatment of 
other educational programs under Fede
ral civil rights laws). But these 
laws require only that the institutio
n refrain from e
ngaging in prohib-ited discrimination. The Act require
s covered employers to bargain 
with the representative of their em
ployees concerning a host of matters 
not regulated by the antidiscrimination laws. Before finding that resi-
dents are employees under the Act, the Board must determine whether 
imposing these requirements on teachi
ng hospitals is consistent with 
the national labor policy. As shown, it is not. 
tion ﬁbecause they would be crazy to spend a moment of 
time working in a situation where you weren™t going to 
get credit for it.ﬂ 
The Act is also premised on
 the view that there is a 
fundamental conflict between the interests of the em-

ployers and employees engaged in collective bargaining 
under its auspices. As the Supreme Court observed in 
General Bldg. Contractors Assn. v. Pennsylvania,
 458 
U.S. 375, 394 (1982) (quoting 
NLRB v. Insurance 
Agents,
 361 U.S. 477, 488 (1960)), ﬁ[t]he entire process 
of collective bargaining is st
ructured and regulated on the 
assumption that ‚[t]he parties . . . proceed from contrary 
and to an extent antagonistic viewpoints and concepts of 
self-interest.ﬂ The Board has 
also recognized that collec-tive bargaining ﬁis largely 
predicated upon conflicting 
interests of the employer to
 minimize costs and the em-
ployees to maximize wages, and is thus economic in na-

ture.ﬂ 
St. Clare™s,
 supra, 229 NLRB at 1002. 
The Act directs that the parties seek to reconcile their 
interests through collective bargaining, a process in 
which an incumbent union serves as the exclusive repre-
sentative of unit employees for the purpose of negotiat-
ing ﬁrates of pay, wages, hours of employment or other 
conditions of employment,ﬂ and is thus invested with 
ﬁwide authority over those whom it represents: ‚As col-
lective bargaining agents, un
ions help determine when a 
man shall work, what he shall do, how much he shall 
make, when he shall have holidays and the terms on 
which he shall retire. As exclusive representative, the 
union alone speaks for him in obtaining these terms, and 
he can speak only through the union. Even his personal 
grievances are not free of the union™s controlling hand.ﬂ 
Randell Warehouse of Arizona, 
328 NLRB 1034 (1999), 
(Member Brame, concurring) (quoting Clyde W. Sum-
mers, 
Union Powers and Workers Rights,
 49 Mich. L. 
Rev. 805, 815 (1951)).
46  By contrast, the educationa
l process ﬁis predicated 
upon a mutual interest in the advancement of the stu-
dent™s education and is thus academic in nature.ﬂ 
St. 
Clare,
 supra, 229 NLRB at 1002. In addition, the educa-
tional process, including clinical education, is inherently 

ﬁpersonalﬂ and individualized. Id. Thus, the goal of 
equalizing bargaining power through collective action, a 
fundamental purpose of the Act, is 
 largely foreign to higher education. . . . the teacher-
student relationship is an inherently inequalitarian one, 
it being assumed that the teacher, by virtue of superior 
knowledge and experience, is in a better position to de-
 46 Elsewhere in his article, Professor Summers comments: ﬁUnions, 
under the protection and authority of the law, govern the lives of indi-
vidual workers, controlling their j
obs, regulating their conduct, and 
determining their economic welfare. 
Unions are the workers™ economic 
government and only through them can individuals have any voice in 
making the laws under which they work.ﬂ Id. at 837Œ838.  
 BOSTON MEDICAL CENTER CORP. 179termine the most appropriate course of instruction and 
method of proceeding. 
 Id. Whereas employment relationships should ideally repre-

sent a bargain struck by equals with at least a rough parity of 
bargaining strength, ﬁ[e]ducation by its very natureŠthe 

transfer of knowledge from those who know to those who 
don™tŠis ineradicably authoritarian to some degree.ﬂ
47 Be-cause education requires inequality, the concept of bargain-
ing parity on which the Act is 
based, and the view that equal 
bargaining strength will serve the national interest, are sim-

ply inapplicable. 
Elsewhere, the Board has re
cognized that ﬁthe indus-
trial model cannot be imposed blindly on the academic 

world as though there were a one-to-one relationship,ﬂ in 
light of the distinctive nature of academic bodies. 
Syra-
cuse University, 204 NLRB 641, 643 (1973) (law school 
faculty entitled to special opportunity to vote on separate 
representation in light of unique circumstances of their 
relationship to university). Consistent with this principle, 
the Supreme Court in 1980 re
jected the Board™s attempt 
to expand the Act to include university faculty who par-
ticipated in the collegial governance of the institution. 

NLRB v. Yeshiva University,
 supra. These considerations 
apply with equal force in th
is case and militate against a 
finding that residents are employees.  
Second, the Act addresses inequality in bargaining 
power by providing for the right of employees to choose 

to bargain collectively throug
h their duly selected collec-
tive-bargaining representative over all ﬁterms and condi-
tions of employment.ﬂ Petitioner™s own briefs, and those 
of various supporting amici, tacitly acknowledge the 
poor fit between collective bargaining under the Act, 
which presupposes that empl
oyment terms are under the 
control of the employer, and the process of graduate 
medical education, which is to a large degree controlled 
by national accrediting agencies independent of the puta-
tive employer. Indeed, rather than tout its aggressive rep-
resentation of residents, the Petitioner boasts that it re-
frains from making proposals or pressing grievances that 
would ﬁinterfere with the e
ducational prerogatives of 
graduate medical education programs.ﬂ
48 In making these 
claims, the Petitioner implici
tly acknowledges the wide 
scope of academic matters which could be considered 
ﬁterms and conditions of employmentﬂ over which a pu-
tative employer would be obligated to bargain. The Peti-
tioner thus appears to recognize that aggressive represen-
tation of its members across the range of mandatory sub-
                                                          
 biped.
51                                                           
47 Kernan, Alvin, In Plato™s Cave
 297 (1998). 
48 The Petitioner claims that it has never ﬁmade a proposal which 
would limit a teaching hospital™s a
cademic prerogatives in grading, 
course content, course materials, 
teaching methods, c
ourse length, or 
the duration of a residency program,ﬂ or proposals which would ﬁlimit 
a teaching hospital™s ability to set 
standards for advancement and suc-
cessful completion of the residency programs it administers.ﬂ P. Brief 
on Review at 16. 
jects of bargaining would inevitably, and inappropriately, 
intrude on academi
c prerogatives. 
Likewise, several amici support extending collective-
bargaining rights to residents only if they are deprived of 

the right to engage in strikes. According to these amici, 
engaging in a work stoppage would violate a physician™s 
ethical responsibilities to his or her patients.
49 Of course, 
once residents are found to be Section 2(3) employees, 
they must possess the same statutory rights, including the 

right to strike, as other health care employees. 
The majority states that any 
restrictions on the scope of 
bargaining that may be established in an academic setting 
do not affect the status of residents as employees.
50  This 
misses the point and turns the 
issue on its head. The fact 
that a collective-barg
aining representative 
could
 demand 
that the employer bargain in good faith regarding these 
items demonstrates the poor fit between the Act and 
graduate medical education. That voluntary restraint on 
the part of unions may circumscribe the scope of 
bargaining in practice in some cases does not make 
coverage under the Act appropriate any more than a dog 
standing on two legs becomes
 a Indeed, the problems created by this ill-considered de-
cision are manifold. Even when such core subjects of 

bargaining as job assignments and rotations, training 
opportunities, starting dates, and ﬁpromotionsﬂ are con-
sidered, it is evident that traditional collective bargaining 
is completely unsuited to resolve differences that many 
arise. Many of these issues are under the control of at-
tending physicians, and thus are not subject to direct 
resolution through bargaining with the hospital, even 
 49 See brief of amici American 
Medical Association and Massachu-
setts Medical Society at 3; brief of amicus Medical Society of New 
York at 4. 50 Amici Association of American Medical Colleges, American 
Hospital Association, American Council on Education, American 

Board of Medical Specialties, and Council of Medical Specialty Socie-
ties assert that course length and 
content, standards for appointment, 
advancement and gradua
tion, assignment and hours of work, among 
other things, all would be mandato
ry subjects of bargaining under the 
Act. Brief on Review at 26Œ28. See 
also Boston Medical Center Brief 
on Review at 22. My colleagues appear
 to maintain that the Employer™s 
duty to bargain may be limited by it
s obligations to third parties. The 
majority, however, cites no precedent 
in support of the contention that 
an employer may limit its statutory obligation to bargain under Sec. 
8(a)(5) and (d) by entering into cont
racts or business arrangements with 
other private entities. 
51 During the public debates leadi
ng to ratification of the Constitu-
tion, concern was expressed over possi
ble abuses of power by the pro-
posed Federal Government. When supporters of the Constitution as-
serted that these concerns were baseless because the new government 
would act with restraint, ﬁBrutusﬂ retorted: 
The just way of investigating any power given . . . is to examine its 
operation supposing it to be put in exercise. If upon enquiry, it appears 
that the power, if exercised, would 
be prejudicial, it ought not to be 
given. For to answer objections made to a power given . . . by saying it 

will never be exercised, is really admitting that the power ought not to 
be exercised, and therefore ought not to be granted. 
II Bailyn, Bernard (ed.), 
The Debate on the Constitution
 267 (1993).  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 180though the hospital is the putative employer.
52 The scope 
of bargaining is further cl
ouded because many of these 
subjects are governed by national standards imposed on 
hospitals, residency programs, and their faculty on a na-
tional basis by accreditation agen
cies and directed toward 
preparing the resident for board certification. As such, a 
hospital presumably will be required to delay implemen-
tation of residency program changes which are mandated 
by accrediting authorities until 
good-faith bargaining has 
taken placeŠdespite the risk
 to the program™s accredita-
tion.  
Third, when efforts to barg
ain break down, as they in-
evitably will in some cases, the Act contemplates that the 

parties will resort to ﬁeconomic warfare,ﬂ including 

strikes and lockouts, to resolve their differences.
53 These 
tools also fit poorly with graduate medical education. 

Striking employees withhold their labor for the purpose 

of pressuring the employer to accede to their demands; of 
course, they retain the right to seek work with another 
employer as well. Because residency programs are edu-
cational in nature, residents generally remain with the 
same program until they complete their course of study. 
Thus, by striking a resident would on the one hand ex-
tend by the duration of the strike the amount of time re-
quired to complete the residency program, and, on the 
other hand, be limited, relative to striking employees, in 
his or her ability to secure equivalent employment with 
another program.
54  The experience with public
 sector collective bargain-
ing by residents establishes the incompatibility of collec-

tive bargaining under Section 8(d) with graduate medical 
education. State statutes which have been held to permit 
or require collective bargaining by medical residents 
generally circumscribe the topics which are subject to 
bargaining, the use of economic pressure, or both. See, 
e.g., Regents of the University of Michigan v. ERC, 
204 
N.W. 2d 218, 224 (Mich. 1973) (scope of bargaining 
limited if the subject matter falls within the ﬁeducational 
sphereﬂ); 
Regents of The University of California v. 
PERB, 41 Cal. 3d 601, 715 P.2d 590 (Cal. 1986) (scope 
of negotiations governed by particular provisions of state 
labor relations law).
55  Compare Philadelphia Assn. of 
Interns & Residents v. Albert Einstein Medical Center, 
369 A.2d 711 (Pa. 1976) (residents are students and thus 
                                                          
                                                           
52 In particular, crucial promotional issues, such as recommendations 
to prospective employers, are made by the residency program™s faculty 
and may not be subject to direct control by the hospital. 
53 See First National Maintenance Corp. v. NLRB, 
452 U.S. 666, 
678 (1981) (ﬁThe concept of mandatory bargaining is premised on the 

belief that collective discussions backed by the parties™ economic 
weapons will result in decisions that are better for both management 
and labor and for society as a whole.ﬂ). 
54 Indeed, as noted above, some of the amici supporting the Peti-
tioner, in recognition of these troublesome issues, have argued that 
residents should somehow be depriv
ed of the right to strike.  
55 See, e.g., Mass. Gen. Laws Ann. Ch 150 § 9A9(2) (West 1996); 
Minn. Stat. §§ 179.01Œ179.17, 179.35Œ179.39.  
not employees for purposes of state labor relations law). 
By contrast, the Act provides for mandatory bargaining 
over all matters involving wages, hours, and other terms 

and conditions of employment, and authorizes strikes. In 
light of the evident difficulties inherent in extending the 
Act to cover residents, any decision to do so should be 
made by the Congress and not, as my colleagues have 
done, by overruling the Board™s longstanding interpreta-
tion of the law.  
C. The Cases Cites by the Majority are Distinguishable 
Contrary to the majority, cases in which the Board has 
directed elections in units
 including apprentices and 
trainees of construction and manufacturing employers 

provide no support for their contention that residents are 
employees. See 
Wurster, Bernardi & Emmons, Inc.,
 192 
NLRB 1049 (1971) (un
licensed architects); 
UTD Corp., 
165 NLRB 346 (1967) (apprentice machinists); 
General 
Electric Co., 131 NLRB 100 (1961) (apprentice tool and 
die workers); 
Riverside Memorial Chapel, 
92 NLRB 
1594 (1951) (apprentice embalmers); 
Vanta Corp., 66 
NLRB 912 (1946) (apprentice knitting machine opera-
tors). First, the apprentices
™ employee status was neither 
disputed nor decided by the Bo
ard in any of these cases. 
Second, in Wurster, Bernardi & Emmons, UTD Corp., 
Riverside Memorial Chapel, and Vanta Corp.,
 there was 
no evidence or finding that the employer provided any 
specific training program for the disputed individuals. 
Rather, the ﬁapprenticesﬂ in these cases were merely un-
skilled or less skilled new hires whose ﬁtrainingﬂ con-

sisted of performing unit work, albeit perhaps with 
greater assistance from mo
re experienced coworkers.
56  Further, there is a fundamental distinction, ignored by 
my colleagues, between employer-provided training and 
an educational program. No
ne of the employer-based 
programs cited above took place in an accredited aca-
demic program, the purpose of which is to equip its 
graduates with the skills and professional certification 
required to leave the putative employer as an independ-
ent practitioner. Rather, these apprenticeship programs 
upgraded the skills of existing employees by providing 
them with the opportunity to work under the close super-
vision of a coworker or supervisor. A residency program, 
in contrast, provides medical residents with the educa-
tion, under the direction of the program faculty, needed 
to undertake an independent medical specialty practice 
elsewhere.  
 56 General Electric is also distinguishable because, while the appren-tices there were placed in a bona fide tool-and-die training program, the 
purpose of the program was to train individuals to work in the em-
ployer™s plant, and the apprentices so trained normally went on to work 
for the employer. As noted above, it is expected that the vast majority 
of BMC™s residents will not work for BMC after they graduate from 
their residency program.  
 BOSTON MEDICAL CENTER CORP. 181D. The Majority™s Decision is Inconsistent with Supreme 
Court Precedent 
My colleagues are mistaken in their apparent belief 
that the Supreme C
ourt™s decisions in 
Sure-Tan
 and Town & Country Electric
 support the broad, literal read-
ing of Section 2(2) they announce today. To the contrary, 
in both cases the Supreme Court approved the Board™s 
finding that certain individuals were employees only 
after
 the Court had considered whether the Board™s deci-
sion was consistent with the policies of the Act. Thus, in 
Sure-Tan,
 the Court approved the Board™s finding that 
illegal aliens were employees entitled to the protection of 
the Act because ﬁextending the coverage of the Act to 
such workers is consistent with the Act™s avowed pur-
pose of encouraging and protecting the collective-
bargaining process.ﬂ 
Sure-Tan,
 supra 467 U.S. at 892.
57 Likewise, in Town & Country Electric,
 the Court recog-
nized that the Board™s finding that paid union organizers 
were employees ﬁis consistent with several of the Act™s 
purposes, such as protecting ‚the right of employees to 
organize for mutual aid withou
t employer interference.™ﬂ 
Town & Country Electric,
 supra, 516 U.S. at 91.  
Moreover, both 
Sure-Tan
 and 
Town & Country
 in-volved the extension of the Act to cover individuals 

working side-by-side with acknowledged employees, 
performing the same work under the same conditions of 
employment. The Supreme Co
urt found that affording 
these individuals the protections of the Act was consis-
tent with its underlying purpose; excluding them would 

undermine the Act™s purposes and adversely affect the 
Section 7 rights of their coworkers. These considerations 
are not present here: residents occupy a unique position 
in the hospital hierarchy based on their status as students; 
their status under the Act, a
ccordingly, has no effect on 
the Section 7 rights of health care employees. 
In contrast, the Supreme Court has rejected the 
Board™s contention that disputed individuals are employ-

ees where, as here, the policies of the Act are not pro-
moted by extending the coverage of the Act to them.
58 In 
NLRB v. Bell Aerospace Corp.,
 supra, the Court held that 
managerial employees, even 
though not specifically ex-
cluded from reach of Section 
2(3), nevertheless are not 
employees.  As the Supreme Court recognized, 
 the Wagner Act was designed to protect ﬁlaborersﬂ and 
ﬁworkers,ﬂ not vice presidents and others clearly within 
the managerial hierarchy. Extension of the Act to cover 
true ﬁmanagerial employeesﬂ would indeed be revolu-
                                                          
                                                           
57 The Supreme Court noted that if illegal aliens were excluded from 
the protections of the Act, ﬁthere would be created a sub-class of work-
ers without a comparable stake in th
e collective goals of their legally 
resident co-workers, thereby eroding the unity of all the employees and 
impeding effective collective bargaining.ﬂ 467 U.S. at 892. 
58 See also Physicians National House Staff Assn. v. Fanning,
 supra 
at 497 (ﬁfor policy reasons persons who are literally ‚employees™ may 

nonetheless be excluded from 
coverage under the Act.ﬂ). 
tionary, for it would eviscerate the traditional distinc-
tion between labor and management. If Congress in-
tended a result so drastic, it is not unreasonable to ex-

pect that it would have said so expressly. [Supra, 416 
U.S. at 284.]
59  Likewise, in 
Chemical Workers v. Pittsburgh Glass 
Co., 404 U.S. 157, 166 (1971), the Supreme Court re-
jected the Board™s contention that retirees could be con-
sidered employees under Section 2(3) of the Act.  In 
support of its determination, the Supreme Court stressed 
that the Act 
 is concerned with the disruption to commerce that 
arises from interference with the organization and col-
lective-bargaining rights of ﬁworkersﬂŠnot those who 
have retired from the work force. The inequality of 
bargaining power that Congress sought to remedy was 
that of the ﬁworkingﬂ man, and the labor disputes that it 
ordered to be subjected to collective bargaining were 

those of employers and their active employees. 
 In the present case, it is equally true that the Act was 
designed to protect ﬁ‚workers,ﬂ not students and others 
clearly within the educational system. The inequality of 
bargaining power that Congress sought to remedy was 
that of the ﬁworking™ man,ﬂ not of students. Extension of 
the Act to cover students would ﬁindeed be revolution-
ary,ﬂ for it would subject educational decisions to the 

processes of the Act. As in the case of retirees and mana-
gerial employees, if Congress intended a result so drastic, 
it is not unreasonable to expect that it would have said so 
expressly. Congress has not, and accordingly there is no 
proper basis for the Board™
s reversal of precedent. 
E. The Legislative History of the Act does not Support 
the Majority™s Position 
My colleagues appear to concede that the legislative 
history of the Act does not require the Board to find that 
residents are statutory employ
ees. I agree with this find-
ing. While it is true that Congress in 1974 rejected a pro-
vision that would have 
denied
 supervisory status to 
medical residents, Congress did so because it preferred to 
allow the Board to determine such 
supervisory
 issues 
under its existing standards. This rejection of a proposed 
amendment to the statutory definition of a supervisor 
does not establish that Congress contemplated that resi-
dents would necessarily be found to be employees. 
Likewise, the statutory definition of a ﬁprofessional 
employeeﬂ is not dispositive of the issue before the 
Board today. Section 2(12)(b) defines ﬁprofessional em-
ployeeﬂ to include an employee who has completed a 
course of specialized intellect
ual instruction and study as 
defined in Section 2(12)(a) and ﬁis performing related 
 59 See also Yeshiva University v. NLRB,
 supra (university faculty are 
managerial employees based on their 
participation in academic govern-
ance, consistent with the unique na
ture of an academic community). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 182work under the supervision of a professional person to 
qualify himself to become a professional employee . . . .ﬂ 
As the D.C. Circuit has recognized, ﬁ[b]ecause this defi-
nition is applicable to ‚any employee™ it is not a com-
mand to the Board to regard anyone as an employee.ﬂ 
Physicians National House Staff Assn. v. Fanning
, supra, 
642 F.2d at 497. In any ev
ent, it appears 
that Section 
2(12)(b) more closely fits individuals such as architects, 
who are required to complete
 an apprenticeship in order 
to be licensed, rather than residents, who are licensed, 
and who are engaged in, and thus have not ﬁcompleted,ﬂ 
their course of ﬁspecialized
 intellectual instruction.ﬂ A 
contrary reading of this provision would compel the con-

clusion that a ﬁmoonlightingﬂ resident is not a ﬁprofes-
sional employeeﬂ under Section 2(12)(a). 
Moreover, following the issuance of 
Cedars-Sinai
 and St. Clare™s
, Congress refused to amend the Act to over-
turn the Board™s finding that residents are not employees. 
See H.R. 2222 (96th Cong., 1st Sess.); H.R. Conf. Rep. 
No. 96Œ504 (1979); 125 Cong. Rec. 33942Œ33952 (Nov. 
28, 1979). While not determinative of the issue, the de-
feat of this legislation supports the view that 
Cedars-
Sinai
 and St. Clare™s
 are consistent with the wishes of 
Congress. At the very least, I submit that the Board 

should show more respect for established precedent of 
longstanding where, as here, Congress has considered 

that precedent and expressly d
eclined to overturn it.  
Conclusion 
Today™s decision exemplifies an inherent weakness in 
our statute and our process.  Congress entrusted us with 
the first responsibility of interpreting and applying the 
Act.  In theory, we have 
the accumulated experience of 
the agency and bring that to
 bear in understanding and 
applying the policies of the Act.  Today, however, the 
majority focuses on isolated parts of existing methods of 
clinical education to support 
a finding that residents are 
statutory employees but refuse
s to recognize their essen-
tial role in the larger 
process
 of graduate medical educa-
tion. The majority thereby de
monstrates yet again that 
the Board is more enticed by expanding its jurisdiction 
than by a reasoned analysis of the Act™s policies.
60 The 
Supreme Court has previously
 had occasion to instruct 
the Board on the congressional policies which necessar-

ily exclude core business decisions from collective bar-
gaining,
61 and exclude managerial employees from the 
                                                          
                                                           
60 The Board has been the target 
of pointed court criticism for its 
tendency in making supervisory determ
inations, to ﬁpromote policies of 
broadening the coverage of the Act, maximizing the number of unions 
certified, and increasing the number of unfair labor practice findings 
[the Board] makes.ﬂ 
Glenmark Associates v. NLRB
, 147 F.3d 333, 340 
fn. 8. (4th Cir. 1998). See also Sowell, Thomas, 
Knowledge and Deci-
sions (1980)
 at 141: ﬁ[G]overnmental agencies with mandated activities 
have every incentive to push their pa
rticular activities as far as possi-
bleŠeven into regions of ne
gative returns to society.ﬂ 
61 See First National Maintenance Corp. v. NLRB, 
452 U.S. 666 
(1981). 
ambit of Section 2(11).
62 Once again, however, we are 
like a foolish repairman with one toolŠa hammerŠto 
whom every problem looks like a nail; we have one 

toolŠcollective bargainingŠand thus every petitioning 
individual looks like someone™s ﬁemployee.ﬂ 
Having designated residents as employees, we cannot 
then limit Petitioner™s statutory rights to demand bargain-

ing over all ﬁterms and conditions of employmentﬂ nor 
restrict its right to engage 
in ﬁeconomic warfare,ﬂ includ-
ing strikes and work to rule. We have blinded our eyes to 
the fact that every state legislature which authorized bar-
gaining by state medical institutions not covered by the 

Act has in one way or another limited either the topics or 
weapons used by students, and that the Petitioner and 
most of the supporting amici have explicitly or implicitly 
acknowledged the ill fit of full statutory collective bar-
gaining by either foreswearing the full expression of their 
statutory rights or suggesting some limitation on those 
rights. 
The majority thus forces 
medical education into the 
uncharted waters of organizing campaigns, collective 

bargaining, and strikes. If th
e majority is successful in 
this endeavor, American graduate medical education will 
be irreparably harmed. Today, residency programs are a 
cooperative project in which many different institutions 
and accreditation authorities t
ogether determine the na-
ture and content of medical residency training in each 
recognized specialty. These various entities further coop-
erate with physicians and sp
onsoring institutions to pro-
vide the physical resources, access to patients, and clini-
cal instruction which make America™s board-certified 
physicians the envy of the wo
rld. Collective bargaining, 
by contrast, presupposes a bipolar relationship between 

one employer and a relatively stable group of employees. 
By imposing the Act™s alien processes on graduate medi-
cal education, the majority jeopardizes this delicate web 
of relationships on which the astounding success of 
American medical education depends. 
Exposing hospitals which sponsor residency programs 
to the costs and uncertainty of union elections and collec-
tive bargaining may accelerate th
e trend among for-profit 
hospitals of eliminating residency programs, and increase 

the existing burdens on alre
ady struggling private non-
profit institutions. Medical education can only suffer. 
Subjecting academic decision-making to collective bar-
gaining, and to review by this agency, will also hinder 
residency program faculty from developing and imple-
menting a curriculum that, in their judgment, is best 
suited to confer on a resident the knowledge and experi-

ence needed for that specialty. That the Petitioner claims 
it will voluntarily avoid this result is beside the point as it 
would, under the majority™s position, have every right to 
do so under the Act, and no legal basis for refraining. 
 62 See NLRB v. Bell Aerospace Co., 
supra. 
 BOSTON MEDICAL CENTER CORP. 183I cannot accept the majority™s speculation that the 
gains that may be derived from granting collective-
bargaining rights to residents will outweigh these costs. 
More fundamentally, however, balancing interests and 
tailoring economic weapons is the province of the Con-
gress, not this Agency. The legislative history of the Act, 
and its longstanding interpretation, show that it was not 
designed or intended to apply to academic relationships 
like that between residents and teaching hospitals. By 
overturning these longstanding principles, the majority 
ignores the Act™s policies and usurps the authority of the 
Congress in the establishment of national labor policy. 
I fear that my colleagues™ reversal of longstanding 
precedent holding that residents are not employees enti-

tled to engage in collective bargaining will be viewed by 
the courts as another example of overreaching by this 
Agency. For all of the foregoing reasons, I dissent. 
APPENDIX 
REGIONAL DIRECTOR™S DECISION AND ORDER 
4.  No question affecting commerce exists concerning the 
representation of certain employees of the Employer within the 
meaning of Section 9(c)(1) and S
ection 2(6) and (7) of the Act. 
[Boston Medical Center Corp
oration] (BMC) operates a 
teaching hospital in Boston, Massachusetts.  The Petitioner 
seeks to be certified as the representative of a unit composed of 
all house officers employed by BMC.  In filing its petition, the 
Petitioner requests the Board to reverse its holding in 
Cedars-
Sinai Medical Center
19 and St. Clare™s Hospital & Health Cen-
ter20 that interns, residents, and fellows are primarily students 
and, therefore, not ﬁemployeesﬂ within the meaning of Section 
2(3) of the Act.  BMC asserts that such a reversal is unwar-
ranted.  It seeks dismissal of
 the petition on the ground that, 
under Cedars-Sinai, the Petitioner is no
t a labor organization 
because it is not an organization in which ﬁemployeesﬂ partici-
pate and on the ground that the unit is inappropriate because the 
individuals sought are primarily 
students rather than ﬁemploy-
ees.ﬂ 
BMC also seeks dismissal of the petition on the ground that 
the unit sought is inappropriate under the Board™s health care 
rules, because the Petitioner only seeks to represent interns, 
residents, and fellows, rather th
an all physicians employed by 
BMC.  BMC further contends that
 the complexity of its rela-
tionships to other institutions with which it has affiliation 
agreements will pose numerous 
problems for the Board which 
warrant dismissal of the petition.  BMC seeks dismissal on the 
additional ground that the unit sought is based on the extent of 
organization, in that the Petitioner does not seek all physicians 
and seeks to include some, but not all, house officers who are 
on payrolls other than BMC™s. 
If the petition is not dismissed, BMC takes the position that chief residents should be exclud
ed from the unit both as statu-tory supervisors and as 
Yeshiva
-type managerial employees.
21  The Petitioner maintains that the chief residents are neither 
supervisors nor managerial employees and would include them 
in the unit. 
                                                          
                                                           
19 223 NLRB 251 (1976). 
20 229 NLRB 1000 (1977). 
21 NLRB v. Yeshiva University
, 444 U.S. 672 (1980). 
I.  EMPLOYEE STATUS OF INTERNS
, RESIDENTS, AND FELLOWS
 A.  Facts 
Each year approximately 16,500 students graduate from 
medical schools in the United St
ates.  Approximately 90 per-
cent of them immediately enter graduate medical education 
programs commonly referred to as residencies.  There are cur-
rently about 7500 residency programs in the United States of-
fered by some 1100 institutions.  Typically, the sponsor of a 
residency program is a teaching hospital that is affiliated with a 
medical school.  Residency programs 
offer training in particular 
medical specialties.  After completing a residency program, 

some physicians pursue further 
training in a medical subspe-
cialty.  Such training programs are commonly referred to as 
fellowships. BMC currently sponsors 37 different residency programs.
22  The programs vary in length, with most lasting from 3 to 5 
years, but some are longer.
23  Fellowships last from 1 to 4 
years.  There are about 430 hous
e officers in the unit sought.
24 BMC is a 432-bed, nonprofit teaching hospital that is affili-
ated with Boston University 
School of Medicine.  BMC came 
into existence on July 1, 1996, 
as a result of the consolidation 
of Boston City Hospital (BCH) 
and Boston University Medical 
Center Hospital (commonly referred to as University Hospital).  
BCH was a department of the c
ity of Boston and a public hos-
pital.  BCH and University Hospital were located a block apart, 

with the Boston University School of Medicine situated be-
tween them.  Both were affiliated with the School of Medicine, 
and some of their residency prog
rams were integrated prior to 
the merger. 
As a public sector hospital, BCH was subject to the Massa-
chusetts public employee collective-bargaining law,
25 under which residents have the right
 to organize into unions.
26  The 
Petitioner had represented a unit of interns, residents, and fel-
lows at BCH since 1969 and ha
d negotiated approximately 10 
successive collective-bargaining agreements with BCH since 
1970.  As a condition of the merger, the Boston City Council 
required BMC to recognize the Petitioner as the representative 
of the 280 former BCH interns, residents, and fellows.  BMC 
 22  BMC sponsors residencies in allergy and immunology, anesthesi-
ology, cardiology, child psychiatry, 
critical care, cytopathology, derma-
tology, dermatopathology
, emergency medicine, 
endocrinology, gastro-
enterology, geriatrics, hematology/
oncology, infectious disease, inter-
nal medicine, nephrology, neurol
ogy, neuroradiology, OB/GYN, oph-
thalmology, oral surgery, general pr
actice, orthopedic surgery, otolar-
yngology, pathology, pediatrics, phys
ical medicine and rehabilitation, 
preventive medicine, psychiatry, pulmonary/critical care, radiology, 
rheumatology, general surgery, thoracic surgery, urology, vascular 
radiology, and vascular surgery.  E.
 Exh. 4.  (The exhibit lists two 
additional programs to be voluntarily
 withdrawn as of July 1, 1997.) 
23 The first year of a residency is commonly referred to as an intern-
ship.  In a 3-year residency program, for example, second-year resi-
dents are sometimes referred to as junior residents, and third-year resi-
dents are sometimes referred to as senior residents.  Interns, residents, 
and fellows are also sometimes referred to by their postgraduate year 
level (PGY or PL).  For example, an intern is a PGY 1, a second-year 
resident is a PGY 2, and so on. 
24 This number includes 30 to 40 chief residents, as well as 15 resi-
dents on the payrolls of other hospitals, all of whom BMC would ex-
clude.  About 56 out of the 430 are fellows. 
25 M.G.L. Ch. 150E. 
26 City of Cambridge
, 2 MLC 1450 (1976); 
Worcester City Hospital
, 4 MLC 1373 (1977). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 184signed a recognition agreement in which it further agreed to a 
representation electi
on among all house officers at the merged 
entity.  Ultimately, on August 29
, 1996, the parties held a ﬁcard 
count,ﬂ as a result of which the Petitioner became the represen-
tative of all interns, residents, 
and fellows at BMC.  On January 
31, 1997, the parties executed a revised version of the collec-

tive-bargaining agreement that had been in effect between the 
Petitioner and BCH prior to the merger, with effective dates 
from July 1, 1994, through June 30, 1997.
27 House officers enter a residency or fellowship in order to be-
come certified specialists in their chosen medical specialty.
28  Residents who successfully complete their program receive a 
diploma from the Boston University School of Medicine.  On 
approval by the specialty board that certifies physicians in their 
field, they are then considered to be ﬁBoard-eligible,ﬂ i.e., they 
have successfully completed their 
training and are eligible to sit 
for an exam in their chosen spec
ialty.  Most hospitals will per-
mit Board-eligible physicians to practice in their field for a 
period of time until they have taken the exam.  After passing a 
written exam, these doctors can hold themselves out as being 
ﬁBoard-certifiedﬂ in their field.  It is not necessary to be certi-
fied in a specialty to practice medicine.  Because some institu-
tions and practices are beginning 
to require certification, how-
ever, failure to be certified in a specialty may limit the em-
ployment opportunities of uncertif
ied physicians.  Most resi-
dents and fellows leave BMC when they have completed their 
residency or fellowship program
 to pursue opportunities else-where.  Only a small percentage remain to join the faculty.
29 House officers are assigned throughout the year to various 
rotations, usually about 4 to 6 
weeks in length, which expose them to various types of patients in their chosen specialty.  For 
example, pediatric residents ar
e assigned to rotations on inpa-tient wards, the emergency room, the pediatric intensive care 
unit, and the neonatal intensive ca
re unit, as well as to rotations 
in cardiology, adolescent medicine, and elective rotations.
30  In 
                                                          
                                                           
27 Although this contract had apparently expired by the close of the 
hearing on July 17, 1997, there was no evidence in the record concern-
ing a successor agreement. 
28 To become a resident, an indivi
dual must have graduated from 
medical school and passed parts 1 and 2 of the U.S. medical licensing 

exam.  Interns are issued a temporar
y license by the appropriate state 
board of registration in medicine, 
which permits them to practice only 
under the aegis of their particular residency program.  The state boards 

require that in order for medical sc
hool graduates to practice as fully 
licensed physicians, they must successf
ully complete the 1-year intern-

ship and then pass part 3 of the U.S. medical licensing exam.  This 
allows them to practice outside 
their residency program, as well. 
29 For example, out of about 100 re
sidents who completed the pediat-
ric residency in the last ten years, about 20 stayed on as faculty and 10 
to 15 stayed on for a fellowship.  Only one out of the 20 to 24 residents 
who completed the pathology program in the last 6 years has remained 

at BMC.  Less than 10 percent of the oral surgery residents remain as 
faculty.  Five out of 20 graduating ra
diology residents have stayed on 
as junior faculty in the last 5 years.  Radiology residents generally do a 
fellowship elsewhere and then enter pr
ivate practice or join the faculty 
of another institution. 
30 Dr. Joseph Korn, program director of the rheumatology program, 
testified that residents select elective rotations based on their interests 
and career goals.  Dr. David Batinelli, program director for the internal 
medicine program, testified that resi
dents have 28 to 32 weeks of elec-
tives over the course of the 3-year program.  The residents choose from 
a menu of options.  Their choices must be approved by Batinelli, who 
sometimes denies residents™ request
s if he feels, based on their pro-
gress, that they need additi
onal time in another rotation. 
some programs the residents do one
 or more rotations at other 
institutions with which BMC has an
 affiliation agreement.  The 
program director for each resi
dency program determines what 
rotations each resident must experience in order to complete the 
program, based on the curriculum for the residency. 
House officers work very long hours, which vary depending 
on the specialty and the rotation.  Residents in internal medi-
cine work 6 to 7 days per week anywhere from 60 hours per 
week when assigned to the em
ergency room or 80 to 90 hours 
per week when assigned to the cardiac care unit.  When as-
signed to the wards, they work a 36-hour shift every fifth day.  
Surgical residents average 60 hours per week, but work longer 

hours when assigned to the surgical
 intensive care unit.  Resi-
dents in otolaryngology
31 average 100 hours per week, but can 
work up to 120 hours on certain rotations.  Radiology residents 
work about 60 hours per week, while rheumatology fellows 
work about 50 hours per week. 
House officers are trained and supervised by attending phy-
sicians (referred to as attendings or faculty).
32  Attendings are 
physicians on the staff of BMC,
 99 percent of whom are also 
faculty members of the Boston 
University School of Medi-
cine.33 House officers work in teams that include third- and fourth-
year medical students, interns, ju
nior and senior residents, and 
attending physicians.  Each intern
 on an inpatient ward is gen-
erally assigned 12 to 15 patients. 
 A more senior resident on the 
service is responsible for overseeing the work of the interns, 
while the interns oversee the medical students.
34  An attending physician must be the physician of record for every patient. 
PGY 3 Camilla Graham and Intern Andrew Yacht, both resi-
dents in BMC™s internal medici
ne program, testified about the 
duties of interns in BMC™s internal medicine residency pro-
gram.  Interns start the day earl
y in the morning by checking in 
with the ﬁnight float,ﬂ i.e., 
the intern who has been on duty 
overnight, to learn of any develo
pments during the night.  Then 
they ﬁpre-roundﬂ or check their patients on their own.  From 

7:30 to 9:30 a.m., the team of 
medical students, two to three 
interns, a more senior resident
, and, occasionally
, an attending 
physician do ﬁwork roundsﬂ in which they check on and discuss 
the status of each patient at the patient™s bedside.  Following 
that, the interns order X-rays, c
onsults, and treatments.  They 
start intravenous lines (IVs) and perform procedures such as 
arterial blood gases, which 
involve drawing blood, and 
thorancentesis, paracentesis, an
d lumbar punctures, which in- 31 Otolaryngology refers to surgery 
of the ear, nose, throat, head, and 
neck. 32 As noted above, the exception to this is when house officers are on 
rotation at other institutions, where 
they are supervised by attending 
physicians from those institutions. 
33 The attendings are technically em
ployed by the Faculty Practice 
Plan Foundation, Inc., an umbrella 
corporation for various subsidiary 
practice plans in place for each depart
ment within the hospital.  BMC 
and the School of Medicine are both members of the corporation.  
Attendings receive support from both the Faculty Practice Plan and the 
School of Medicine.  Attendings r
eceive their paychecks from the 
School of Medicine, which hires them and acts as the common paymas-
ter for the two entities. 
34 Medical students typically follow 
only two patients on an inpatient 
unit and are closely observed.  A licensed physician, typically an intern 
(who, as indicated above, has a temporary license), signs all their notes 
and orders.  Medical students pay 
tuition to the medical school and 
receive no pay or benefits.  Unlike 
residents, they receive grades for 
each rotation.  BOSTON MEDICAL CENTER CORP. 185volve removing fluids.  Attending 
physicians are rarely present 
when interns perform these procedures.  Interns perform critical 
patient-care procedures, such as intubating patients who cannot 
breathe for themselves.  Residents, including interns, respond to 
ﬁcodes,ﬂ i.e., life-threatening em
ergencies, without attending 
physicians.  Interns are the prim
ary physicians with whom pa-
tients™ families have contact.  Interns write ﬁdo not resuscitateﬂ 
(DNR) orders for terminally ill 
patients at the request of pa-
tients and/or families.  Such or
ders must be cosigned by an 
attending physician within 24 hours, however. 
Interns are also responsible for hospital admissions, which 
usually begin with a call from 
a physician from the emergency 
room or clinic.  When the patient arrives, interns take a history, 
perform a physical, draw blood, st
art an IV, initiate any neces-
sary immediate treatments, a
nd write admission orders, includ-
ing any medication orders.  The 
junior resident also does a 
more focused history and physical
 examination of the patient.  
The intern and junior resident consult with the senior resident 
on duty, and, together, they decide what tests or treatments 

should be performed.  Interns are responsible for writing daily 
progress notes on all their patient
s.  On approval of an attend-ing, they discharge patients, 
which involves writing a discharge summary and instructions, filling out prescription orders, and 
instructing the patient and/or 
caregivers about any necessary 
care after the hospitalization. 
As residents progress through the program, they are given 
increased responsibility commensurate with their level of ex-
perience.  Internal medicine in
terns see patients 80 to 90 per-
cent of the time outside the presence of an attending physician.  
Interns do discuss all patients with attending physicians, who 
are primarily responsible for thei
r patients™ care plans and who 
see their patients daily.  In th
e emergency room 
or urgent care clinic, the interns consult with an attending after examining 
each patient.  The intern on ﬁnight floatﬂ operates more inde-
pendently, as there is not likely to be an attending physician on 
the inpatient wards overnight.  
A PGY 3, PGY 2, and two in-terns take care of the entire ward at night, when there are no 

attendings on duty except in the emergency room. 
Jodi Wenger, a third-year pediat
ric resident, testified that she 
makes 80 percent of patient-car
e decisions on her own and 
consults with an attending the balance of the time over deci-

sions such as whether to transfer a patient to the intensive care 
unit.  She testified that she has helped families make life or 
death decisions about the level of intervention to be used in the 
case of critically ill infants and children.  The pediatric resi-

dents are the only physicians present on the pediatric wards for 
a twelve-hour period at night, al
though there is always a chief 
resident and an attending on call 
at home.  Wenger testified that 
she does not call an attending very
 frequently at night, perhaps 
twice a month. Fellows in the cardiology program may perform certain non-
invasive procedures on their own.  More risky procedures must 

be done in the presence of an attending.  Cardiology fellows 
may perform some procedures, such
 as CPR, defibrillation, or 
transthoracic echocardiograms,
35 on an emergency basis with-
out an attending, and then review the matter with an attending 
as soon as possible. In the radiology program, residents draft a preliminary report 
for each film, but an attending physician must sign off on every 
                                                          
 35 This procedure involves placing a venous catheter in a patient™s 
vascular system. 
final report.  A radiology reside
nt is on duty in the emergency 
room 24 hours a day.  After 9 p.m., when there are no attend-

ings present at the facility, ra
diology residents interpret films 
alone, and an attending signs off on them the following day.  
Residents in the pathology prog
ram make a preliminary diag-
nosis with respect to each slide 
of tissue that they examine, and 
discuss each diagnosis with a facu
lty physician.  In those cases 
where a pathologist is required to make a diagnosis while a 
patient is undergoing surgery, pathology residents are not per-
mitted to give a diagnosis to the surgeons without prior review 
by faculty.  Pathology residents must present each autopsy 
report to an attending, who is le
gally responsible for the report. 
Residents in the various surgic
al residency programs spend 8 
to 10 hours a day in the operating room on those days that they 

perform surgery.  They are permitted to perform increasingly 
more complicated surgery as their experience increases.  An 
attending physician must be ﬁscr
ubbed inﬂ for the significant or 
critical portion of each operation.  Chief Orthopedic Resident 

Linda D™Andrea testified, for example, that a knee arthroscopy, 
one of the most common procedures performed by orthopedic 
surgeons, takes about 2 hours, ou
t of which an attending would 
be present for 30 minutes to an hour.  She does complicated 

procedures in the emergency room on her own, such as fracture 
manipulations or immobilizing a pelvic fracture, which in-
volves putting pins into stable portions of the bone and attach-
ing them to an external frame. 
In addition to time spent in direct patient care, residents 
spend many hours per week attending various ﬁdidacticﬂ con-
ferences.  In the internal medicine program, for example, resi-
dents have ﬁattending roundsﬂ each Monday, Wednesday, and 
Friday for an hour and a half in a conference room.  During 
these sessions, a resident, intern, or medical student presents a 
current case, and the attending ph
ysician gives a short, formal 
lecture about the topic.  In a
ddition to attending rounds, there is 
a 1-hour conference on various topics at noon, 5 days a week.  
One of them is ﬁgrand rounds,ﬂ 
a lecture usually attended by 
about 100 physicians, including 
residents and attendings, in an auditorium.  Another is ﬁjournal club,ﬂ in which residents dis-
cuss an article from a scientific journal in their field.  Some of 
the didactic sessions involve topi
cs that are not directly related 
to the treatment of current patients.  For example, in some con-
ferences residents review slides
 or X-rays of individuals who 
are no longer or never were patient
s of BMC, in order to learn diagnostic skills. Interns often miss parts of conferences because they are fre-
quently ﬁbeepedﬂ and must leave to attend to patients.  Interns 
do not attend conferences when they are doing a ﬁnight floatﬂ 
or emergency room rotation, an
d rarely attend during rotations 
in the medical intensive-care unit and coronary-care unit, due to 
lack of time.  A 1-hour noontime 
conference for interns is the 
only one which is considered ﬁprotected timeﬂ for interns, i.e., 
they give up their beepers for 1 hour each week to attend that 
conference.  Junior and senior 
residents are beeped less often 
than interns, and they spend more time attending didactic con-
ferences.  In addition to the attending rounds and noontime conferences, PGY 2s and PGY 3s attend a 1-hour conference, 
called ﬁmorning report,ﬂ 6 days a 
week.  These sessions are led 
by a chief resident, with an attending usually present.  There are 
many other types of conferences offered, such as a primary care 
series from 8 to 9 a.m. 5 days a week, subspecialty rounds, and 
ambulatory a.m. clinic talks. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 186There were various estimates in the record with respect to 
the number of hours or percentage of time that residents spend 
in these ﬁdidacticﬂ conferences.  Yacht testified that he spends 
about ten percent of his time in didactic conferences not di-
rectly related to his current patients.  Dr. David Batinelli, direc-
tor of house staff training, testified that the average PGY 3 in 
internal medicine attends about
 5 hours of conferences weekly, 
in addition to the attending rounds
.  Wenger testified that there 
are about 10 to 12 hours of didactic conferences offered per 

week in the pediatric program, but each resident attends only 
about 5 or 6 hours, amounting to 10 percent of their time, due 
to conflicting demands.  Other estimates of the number of hours residents typically spend in didactic conferences each week 
were 8 to 10 hours for surgical residents, 2 to 4 hours for ortho-
pedic residents, 5 to 8 hours fo
r otolaryngology residents, 4 
hours for rheumatology resident
s, 20 hours for pathology resi-
dents, and 5 to 7 hours for cardiology fellows.  The program 
director for the radiology prog
ram estimated that residents 
spend 35 to 40 percent of their 
time in educational activities 
such as lectures and one-on-one teaching.  Interns in the oral 
and maxillofacial surgery program spend 50 percent of their 
time in didactics, including roun
ds.  This figure drops to about 
30 percent of their time in subse
quent years of their residency. 
Dr. Joseph Korn, program director for the rheumatology 
residency program, testified that 
the bulk of a resident™s train-
ing occurs not necessarily in formal lectures and conferences, 
but rather in one-on-one teaching 
by attendings in the course of 
patient care.  Faculty employ 
the ﬁSocraticﬂ method of teaching 
in which they question the resi
dents regarding patients™ diagno-
ses and treatments.  Dr. James B
ecker, program director for the 
general surgical residency program, testified that the main 
classroom for surgeons is in th
e operating room, where there is 
a continuous exchange between f
aculty, residents, and medical 
students during the course of surgery. 
Residents in each program are required to take an annual ﬁin-
trainingﬂ exam offered by their specialty board, which is used 
to make comparisons with other programs throughout the coun-try, to identify the residents™ academic strengths and weak-
nesses, and to indicate the likelihood that they will pass the 
Boards.  Becker testified that residents whose score falls below 
the 25th percentile on the in-training exam are put on academic 
probation.  Those who fall below that level for a second year 
could be held back a year in the program.  According to 1995 
memoranda
 regarding the internal medicine in-training exam at 
BCH,36 however, the examination is not used in making deci-
sions concerning acceptance, continuation, or advancement in 
residency or fellowship training positions. 
In addition to the in-training exam, residents in the surgery 
residency program take weekly
 or biweekly exams and are 
constantly quizzed by attendings 
using the Socratic method.  In 
the otolaryngology program, residents take a written exam at 
the end of each series of lectures on a given topic, every 2 to 3 
months.  In the pediatric program
, residents are required to take 
a Pediatric Advanced Life S
upport (PALS) and Neonatal Ad-
vanced Life Support (NALS) course, each of which culminates 
in a written exam. 
At the end of each rotation, the faculty member who has 
worked most closely with each resident fills out an evaluation 
form which rates him or her with respect to various factors, 
including medical knowledge, technical skills, clinical judg-
                                                          
                                                           
36 E. Exh. 46. 
ment, and humanis
tic qualities.
37  In the case of residents who 
fail to meet the programs™ sta
ndards for medical knowledge or 
clinical competence, department
 chairpersons and/or program directors may put them on probation, require them to fulfill 
additional time in training prior to advancing to the next level, 
terminate them from the residency program, decline to renew 
their  contract, or decline to give them the certification of satis-
factory performance needed to sit for the Board exam.  These 
steps have, in fact, been ta
ken with some residents. 
After their internship year, when they have a full license, 
some residents ﬁmoonli
ght,ﬂ i.e., work part time as doctors 
elsewhere to make extra money.
38  Residents Wenger and Gra-
ham testified that they perform the same work when they 

moonlight at local clinics and 
a local community hospital as 
they do at BMC.  When they moonlight, however, they attend 
no ward attending rounds, grand rounds, or conferences.  Both 
Wenger and Graham are paid much more for their moonlight-
ing work than for their work at BMC.  They testified that they 
remain at BMC despite the lower pay because they want the 
training necessary to become Board-certified in their respective 
specialties. 
Physicians continue their me
dical education throughout their 
lifetime by reading medical jour
nals, taking courses, and at-
tending rounds, conferences, and sc
ientific meetings in their 
field.  Massachusetts requires physicians to have 100 hours of 
continuing medical education over a 2-year period in order to 
maintain their state licensure, 
and most have more.  Attendings 
at BMC fulfill this requirement, in part, by attending grand 
rounds and other conferences at BMC, including those in which 
the talks are given by residents.  About 23 or 24 of the 40 or 
more medical specialty boards have adopted time-limited certi-
fications that are valid for periods ranging from 7 to 10 years.  
When their certifications expire, physicians may be recertified 
as specialists by passing another exam.  The recertification 
exam, which is shorter than the original exam, assumes mastery 
of the basics and focuses on advances in the field. 
Unlike other BMC employees, house officers are not re-
cruited, interviewed, or hire
d by BMC™s human resources de-
partment.  The vast majority are selected through the National 
Residency Matching Program, whic
h is used by residency pro-
grams throughout the country.
39  All residency programs begin 
on July 1 of each year.  Medical students apply to residency 
programs during their last year of medical school.
40  At BMC, a small percentage of those who 
apply are granted interviews.  
After the interview process, the program director for each resi-
dency ranks the candidates in order of preference, and the ap-
plicants rank the residency programs in their order of prefer-
ence.  The rankings are sent 
to the Matching Program, which 
matches the highest-ranking choices of the teaching hospitals 
 37 At the same time, residents submit an evaluation form in which 
they rate the attendings and thei
r educational experience during the 
rotation. 38 Interns cannot moonlight because, as noted above, their limited li-
cense permits them to practice only within the residency program. 
39 There is no matching process for fellowships.  Applicants for fel-
lowships are hired directly by the teaching hospitals. 
40 Dr. Robert D™Alessandri, dean of
 the School of Medicine at West 
Virginia University and member
 of the Accreditation Council on Graduate Medical Education, tes
tified that about 10 medical schools 
across the country offer joint programs in which medical students™ 
fourth year of medical school is also their first year of residency.  There 
is no evidence that BMC offers such a program. 
 BOSTON MEDICAL CENTER CORP. 187with the highest-ranking choices of the medical students.  The 
matches are announced simultaneously in March.  Participating 
hospitals agree to accept the residents matched to their pro-
grams, and medical students agree to accept a residency in the 
program to which they are matched. 
Several program directors at BMC testified that, during the 
interview process, residency ca
ndidates rarely inquire about 
compensation and benefits.  Instead, they inquire about matters 

such as the passing rate of past residents who 
have taken the 
Board exam, the availability of faculty, research opportunities, 
the volume of cases, call schedule, and the like.  Applicants are 
informed, however, of the comp
ensation and benefits associ-
ated with the residency at various stages in the application and 
interview process, either by 
administrators or through bro-
chures and handouts distributed
 during the application and 
interview process.
41  During the orientati
on for new residents at 
BMC, a representative from the Petitioner makes a presenta-

tion, and a representative from the BMC human resources de-
partment makes a presentation on benefits. 
House officers are treated by BMC in some respects as if 
they are employees.  Pursuant to the collective-bargaining 
agreement between the Petitioner and BMC, house officers 
receive compensation for their services.  The collective-
bargaining agreement refers to the compensation as an annual 
salary.
42  Under the collective-bargaining agreement, house 
officers receive paid vacation and sick leave, parental leave, 

and bereavement leave.  Like other BMC employees, house 
officers are entitled to health insurance, dental insurance, and 
life insurance, and they may use the employee health service.  
A description of benefits available to house staff
43 describes ﬁyour benefits as a Boston Medi
cal Center (BMC) employee.ﬂ  
The forms for the various insurance plans offered to house 
officers refer to BMC as the employer and the house officers as 
employees.  Residents are issued an employee number by 
BMC, as are other BMC employees.  BMC provides malprac-
tice insurance at its expense for all interns, residents, and fel-
lows covered by the collective-bargaining agreement.  The 
affiliation agreement between 
BMC™s urology department and 
Children™s Hospital Medical Center refers to the BMC residents 
who rotate through Children™s Hospital as ﬁemployeesﬂ of 
BMC.44                                                           
                                                                                             
41 See, e.g., E. Exh. 19G, ﬁInformation for Radiology Resident Ap-
plicants,ﬂ which includes a ﬁSummary
 of Benefits,ﬂ which describes 
salary, vacation, malpractice insura
nce coverage, maternity/paternity 
leave, and health insurance.  Further, the Accreditation Council for 
Graduate Medical Education (ACGME), discussed below, which ac-
credits teaching hospitals, states in its institutional requirements that 
candidates for residencies must be fu
lly informed of benefits, including 
financial support, vacation, professi
onal leave, parental leave, sick leave, insurance, etc.  P. Exh. 19, p. 27. 
42 The compensation is commonly referred to either as a salary or a 
stipend. 43 P. Exh. 4. 
44 According to the affiliation agre
ement, ﬁBMC agrees to provide 
the salary, fringe benefits and prof
essional liability coverage for five 
(5) residents from July 1, 1996, to Ju
ne 30, 1997.  Said
 residents will be 
deemed employees of BMC.ﬂ  P. 
Exh. 114.  A 1994 affiliation agree-
ment between the Boston University School of Medicine and the for-

mer University Hospital with respect 
to the internal medicine program 
provided that residents would have a written employment contract with 
University Hospital that would provide the salary and fringe benefits 
for a certain number of residents.
  P. Exh. 103. 
 A 1994 affiliation 
agreement between the radiology de
partment of the former BCH and 
BMC also treats the house officers as employees with respect 
to various state and Federal laws that treat them as employees.  
Federal and state income taxe
s are deducted from the house 
officers™ pay, and they receive a W2 form for income tax pur-
poses like other BMC employees.
  BMC maintains a workers 
compensation policy that applies 
to all employees, including 
house officers, should they be 
injured in the performance of 
their duties.  BMC treats house o
fficers as if covered by the 
various state and Federal laws 
that regulate employment, such 
as the Family and Medical Leave Act, the Americans with Dis-

abilities Act, and other state a
nd Federal laws that prohibit various forms of discrimination in employment.  BMC™s human 
resources department maintains a file for each house officer 

that includes an ﬁI-9ﬂ or visa 
form.  BMC must submit a labor 
condition application to the U.S. Department of Labor for for-

eign house officers in which BMC describes itself as the em-ployer of a nonimmigrant worker and attests that ﬁ[t]he em-
ployment of H-1B non-immigrant 
will not adversely affect the 
working conditions of workers similarly employed
 in the area 
of intended employment.ﬂ
45 According to the record, there are some differences in the 
treatment accorded to house o
fficers versus other BMC physi-
cians and/or employees in general.
46  House officers are much 
lower paid than attending physicians.
47  The compensation 
received by house officers is generally unrelated to the number 
of hours they work.
48  Unlike other employees, the eight resi-
dents in the oral surgery program pay about $7000 tuition per 

year to the Boston University School of Dental Medicine over 
the term of their 4-year residency.
49  House officers may not 
participate in the retirement program, which is made available 
to other employees, although about 
24 of them participate in a 
tax-sheltered annuity.  BMC maintains a group malpractice 
insurance policy for all house offi
cers, while the faculty have 
individual malpractice policies 
paid for by their department 
practice plans.  Other benefits 
available to other BMC employ-
ees but not house officers include vision care, disability insur-

ance, health care and depend
ent care reimbursement accounts, 
extended sick leave, and earned time.
50  Unlike other BMC  Brockton Hospital stated that the 
city of Boston would provide the 
salary and benefits for a certain 
number of residents, who ﬁwill be 
deemed employees of the City of
 Boston,ﬂ while Brockton Hospital 
would provide the salary and benefits
 for some number of residents, 
ﬁwho are Brockton Hospital employees.ﬂ 
45  P. Exh. 112. 
46 BMC has collective-bargaining agreements with unions represent-
ing several other bargaining units, each of which may have negotiated 
different benefits.  It also ha
s various unrepresented employees. 
47 According to the 1994Œ1997 contract, house officers™ pay for the 
1996Œ1997 year ranged from $34,502 for a PGY 1 to $44,939 for a 

PGY 6.  In contrast, it appears that
 faculty at a t
eaching hospital or 
physicians in private practice earn
 over $200,000 more than the amount 
paid to house officers. 
48 The one notable exception is that under art. XIV, sec. 6 of the 
1994Œ1997 collective-bargaining agreement, house officers who are 

required to or who volunteer to wo
rk an extra on-call shift are paid 
$200 per call. 
49 Of the eight residents, six receive a ﬁstipendﬂ from BMC, one re-
ceives a stipend from the dental 
school, and one receives no stipend. 
50 Accrued earned time can be used by BMC employees for time off 
for any purpose such as illness, vaca
tion, or holidays.  Unused earned 
time is a vested benefit for which employees are paid when they leave 
BMC.  House officers accrue sick l
eave rather than 
earned time, and 
unused sick leave lapses at the termination of their residency. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 188employees, residents are permitted 
to defer payment of some of 
their Federal and bank loans for medical school during a por-
tion of their residency because they are still considered to be 
training for a job.
51 Residency programs as well as 
the institutions that sponsor 
them are accredited by the Accreditation Council for Graduate 
Medical Education (ACGME).
52  Institutions and individual 
residency programs must be accredited every 3 to 5 years.
53  The ACGME establishes standard
s for sponsoring institutions 
and for each type of residency program, which are set forth in a 
document entitled the ﬁEssentials of Accredited Residencies in 
Graduate Medical Education: Institutional and Program Re-
quirements,ﬂ commonly referred
 to as ﬁthe Essentials.ﬂ
54  The 
ACGME may withdraw or withhold
 the accreditation of institu-
tions or residency programs that 
fail to meet the standards in 
the Essentials, or put them on probation. 
The Essentials specify requirements that must be met by 
each type of residency program in order to be accredited, in-

cluding educational content, f
aculty, instructional activities, 
responsibilities for patient care, 
supervision, equipment, and 
library facilities.  It requires 
residency programs to offer ex-
periences with certain patient populations, diagnostic tech-
niques, and procedures.  Residency programs are required to 
offer many conferences and semina
rs, and to give residents the 
opportunity to conduct research a
nd to attend national scientific 
meetings. According to the Essentials: 
 [t]he training of residents relie
s primarily on learning acquired 
through the process of their providing patient care under su-
pervision. . . .  A proper balanc
e must be maintained so that a 
program of graduate medical education does not rely on resi-
dents to meet patient care need
s at the expense of educational 
objectives. 
 Dr. Robert D™Alessandri, a member and prior chair of 

ACGME, testified that there has been a shift in graduate medi-
cal education from a predomin
antly ﬁservice-orientedﬂ ap-
proach in the 1970s to the current purely educational approach.  
Those programs that lose their accreditation tend to be more 
service-oriented, i.e., they tend to
 provide patient care services 
without supervision and without re
gard to educational value.  
Some of the major reasons why such residency programs lose 
their accreditation or are put
 on probation include excessive duty hours, lack of supervision of residents by faculty, insuffi-
                                                          
                                                           
51 The Petitioner asserts, however, th
at under the regulations govern-
ing Federal Stafford and SLS loans, 34 CFR § 682.210(b)(2)(v) and (c), 
such loans are deferred only for the first 2 years of residency, and that 
the deferment for residents is distinct from a separate deferment for 
ﬁstudents.ﬂ  The Petitioner also assert
s that the residents™ 2-year defer-
ment for repayment of Federal Perkins loans has been eliminated.  34 
CFR § 674.35(d)(1) and (4); 34 CFR § 674.34(a) and (b)(2). 
52 The ACGME has five sponsors, each of which appoints members 
to the council: the American Medical 
Association, the American Asso-
ciation of Medical Colleges, the Am
erican Board of Medical Special-
ties, the Council on Medical Subspecialties, and the American Hospital 

Association. 53 Sponsoring institutions, such as BMC, are accredited by the 
ACGME™s Institutional Review Committee.  Individual residency 
programs are accredited by the ACGME™s various Residency Review 
Committees (RRCs) established for each specialty. 
54 The Essentials is a section of the ACGME™s Graduate Medical 
Education Directory, P. Exh. 19. 
cient scholarly/research activity by faculty, and inadequate 
educational experience in a particular area. 
Maxine Kessler is director of 
graduate medica
l education at 
BMC and the School of Medicine 
and held an equivalent posi-
tion at the former BCH.  Her role is to ensure that BMC stays in 
compliance with ACGME requireme
nts.  She was responsible 
for coordinating the accreditation process at the former BCH, 
and now at BMC, and has partic
ipated in about 50 to 60 resi-
dency and institutional reviews for accreditation since 1982.  
She testified that ACGME never indicated in any of those re-
views that collective bargaining was detrimental to graduate 
medical education.
55 In 1994, when the former BCH last went through the institu-
tional accreditation process,
56 BCH attached its collective-
bargaining agreement with the Petitioner in its submission to 
the ACGME and cited various of 
its provisions to demonstrate 
that it satisfied certain requirements set forth in the Essentials.
57  These requirements include the es
tablishment of policies rela-
tive to the promotion and dismissal of residents; the establish-ment of policies and procedures for discipline and the adjudica-
tion of complaints and grievances, which must satisfy the re-
quirements of fairness and due pr
ocess; provisions for resident 
participation in various committees; the requirement to ensure 

that all residents at similar levels of experience in all programs 
receive a comparable level of financial support; the requirement 
to provide full liability insurance; the requirement to have a 
written policy on leave and the effect of leaves of absence on 
satisfying the criteria for completion of a program; the estab-
lishment of formal policies go
verning resident duty hours and 
on-call schedules; the provision of adequate ancillary support; 
and the obligation of sponsoring institutions to provide an indi-
vidual contract to resi
dents which sets forth their terms of em-
ployment. 
D™Alessandri testified that hospitals would be much more ef-
ficiently run without residents, because teaching residents 
makes each case take longer than it otherwise would.  Under 
Medicare and Medicaid rules, BMC cannot bill for the services 
its residents provide to individual
 patients; an attending must be 
the physician of record and be present for many procedures and 
consultations in order to 
bill Medicare or Medicaid. 
The Petitioner asserts, however, that although teaching hos-pitals cannot bill Medicare for specific services residents per-
form for individual patients, Medicare reimburses teaching 
hospitals for the services of it
s residents in 
a more general manner by direct payments ba
sed on the number of residents 
and the hospital™s Medicare patient load.  See generally 42 CFR 
§ 413.86.  According to a 1994 budget recommendation by a 
committee at the former BCH: 
 [u]nder the current reimbursement system, the cost of house 

staff and attending physicians is 
virtually free.  The cost of 
 55 In July 1995, the Medical and Dental Staff (faculty) of the former 
BCH unanimously passed a resolution to express its support for the 
house staff of the newly created BMC to have the option of organizing 
themselves for the purpose of collective bargaining and urging BMC to 
recognize the house staff™s chosen representative.  (P. Exh. 109). 
56 There has been no more recent application for institutional ac-
creditation by either BCH or BMC.
  ACGME standards are the same 
for public institutions, such as the former BCH, and private institutions, 

such as BMC. 57 P. Exh. 111, pp. 5Œ6, 9, 11Œ12, 13Œ14. 
 BOSTON MEDICAL CENTER CORP. 189providing services without a teaching program would be sig-
nificantly higher.
58  Battinelli testified that if there were no interns and residents 
to staff the BMC™s Urgent Care Center, the hospital would 
either have to see fewer patients
 or hire more attendings.  For 
example, a March 15, 1997 memo
59 from the medical director 
of BMC™s Urgent Care Center to all junior and senior residents 
states: 
 Over the past several months, there have been multiple 
occasions where residents have left the Urgent Care Cen-
ter for interviews and other planned absences without pro-
viding adequate coverage.  Th
is has often left the UCC critically short of MD coverage
 and has forced the clinic 
to close to incoming patients on several occasions. 
This is an intolerable situation. . . .  During sessions 
when absences will result in a staffing shortage, coverage 
must be arranged and the name of the covering House Of-
ficer must be submitted to the UCC staff in advance. 
This process should alleviate the need to pull emer-gency coverage from your fellow House Officers and help 
provide better continuity of care for our patient population. 
 CIR negotiated its first collective-bargaining agreement in 
1958 and is currently party to 
20 collective-bargaining agree-
ments covering approxi
mately 7500 house officers at 30 private 
and public sector hospitals.  St
andard provisions cover matters 
such as wages, vacation, health insurance, hours,
60 the ade-
quacy of the rooms where residents sleep while on call, the 

availability of 
ancillary support,
61 meals, parking, and beepers.  
CIR has made proposals concerning matters such as more regu-

lar evaluations, extra on-call pay, the availability of a medical 
library, and the availability of
 small laboratories where house 
officers can run their own tests nights and weekends.  CIR has 
never made proposals regardin
g the duration of a residency 
program, course content, teac
hing methods, examinations, or 
the criteria for advancement from year to year or for gradua-
tion.  Some provisions attempt to avoid possible conflicts with 
medical training requirements, 
e.g., by permitting the reduction 
of vacation days in accordance with medical specialty board 
requirements.62 CIR files about 20 grievances per year, the vast majority of 
which are resolved informally.  Past grievances have concerned 
salary issues, maternity leave, the availability and cleanliness of 
                                                          
                                                           
58 More specifically, according to th
e budget report, all direct gradu-
ate medical education costs at BCH were fully reimbursed, as well as a 
portion of indirect overhead costs.  Overall, more than 82 percent of 
total GME costs were reimbursed.  Th
e report also noted that the cost 
of alternative providers such as physician assistants and nurse practitio-
ners was higher than the cost of resi
dents, that the availability of alter-native providers remained problema
tic, and that a service delivery 
model without a teaching relationship 
did not appear to be a viable 
option. P. Exh. 113. 
59 P. Exh. 86. 
60 The contracts usually limit the frequency with which residents are 
assigned to be on call to one night in three.  Some adopt the ﬁBell regu-
lations,ﬂ the New York State Health Code rules limiting the hours of 
work for residents to 80 hours per week and shifts to no longer than 24 

hours. 
61 These provisions typically limit the obligation of busy residents to 
perform ancillary services
 such as IV services, clerical work, phlebot-
omy services, routine vital signs and weights, and patient transport 

services, and require the hospital to provide such services. 
62 P. Exh. 49, art. VII; P. Exh. 55, art. VI. 
call rooms, parking, and discipline, e.g., for leaving the hospital 
without permission.  CIR has ta
ken to arbitration grievances 
concerning premiums for health insurance, the provision of 
ancillary services, a
nd house officers™ hours.
63  During the 
years it represented the house officers at BCH, the Petitioner 
filed unfair labor practice charges at the Massachusetts Labor 
Relations Commission over such matters as the unilateral clos-
ing of parking lots, cafeterias, 
and medical libraries, while the 
City filed a charge over whether the provision of ancillary ser-

vices is a permissive subject of bargaining. 
The Petitioner also plays a role
 in decisions not to renew a 
resident™s contract and in the evaluation process.  Under the 

current contract between the Petitioner and BMC, for example, 
BMC must make every effort to make offers of reappointment 
by December 31 for the following year, or offer a ﬁconditional 
renewal,ﬂ which outlines what aspects of the house officer™s 
performance must improve in order for his/her services to be 
renewed.
64  The contract requires BMC to use standardized 
evaluation tools, with input from the Petitioner, and to complete 
evaluations within 30 days of 
each rotation.  It gives house 
officers the opportunity to dispute evaluations and to examine 
material in their personnel files.  It requires the department 
chair or designee to meet with house officers individually twice 
a year to review their progress.  It requires the department to 
communicate to each house officer in a timely fashion if his/her 
performance is substandard and to make clear what issues must 
be addressed in order to raise performance to an acceptable 
standard.65 The contract provides for just cause for suspension or dis-
charge, under a bifurcated system.
66  ﬁAlleged administrative 
misconductﬂ is subject to the standard grievance and arbitration 
process.  ﬁAlleged professional 
or clinical misconduct based on 
issues of clinical performance or competenceﬂ is not subject to 

the grievance procedure, and there is no appeal to an arbitrator.  
Such allegations are investigated and resolved by the chief of 
service for the department or a 
designee.  If discipline is im-
posed, the resident can appeal only to an ad hoc committee of 
seven members of the BMC medical and dental staff, which 
may overturn the discipline by ma
jority vote.  The resident is 
entitled to representation by the Petitioner during this process.  
At least one other contract provides that an arbitrator may not 
review medical judgments.67 Mark Levy, associate director of CIR, testified concerning 
cases in which CIR has grieved and/or arbitrated a hospital™s 
decision to terminate a resident 
or not renew a resident™s con-
 63 See, e.g., P. Exh. 71, a 1981 ar
bitration award over whether BCH 
was paying its contractual share of residents™ group health insurance 
premiums; P. Exh. 72, a 1996 arbitration award concerning the issue of 
equal pay for University Hospital and BCH residents; P. Exh. 33, a 

1994 arbitration award over whether Bellevue Hospital, a public hospi-
tal in New York, had violated the ﬁBell Regulations,ﬂ which had been 
incorporated into the contract, by requiring surgical residents to work 
excessive hours. 
64 P. Exh. 1, art. XV.  This is
 a standard type of provision. 
65 P. Exh. 1, art. XVI. 
66 P. Exh. 1, art. XI.  A similar provision appears in some of the Peti-
tioner™s other collective-bargaining agreements, e.g., P. Exh. 39, its 

contract with Catholic Medical Center. 
67 P. Exh. 53, states at art. XIV, 
ﬁThe arbitrator shall not substitute 
his or her judgment for academic or 
medical judgments rendered by the 
person charged with making such judgments, nor shall the arbitrator 
review such decisions except for the purpose of determining whether 
the decision has violated this Agreement.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 190tract.  Arbitrators have reinstated such residents to their em-
ployment position and, thus, given them the opportunity to 
obtain certification in their field.  He testified, however, that 
certification is a separate procedure, i.e., arbitrators never man-
date a department chairman either to issue a letter certifying 
that a resident has satisfactorily completed the year or to issue a 
letter to a specialty board certifying that the resident has satis-
factorily completed the program a
nd should be eligible to sit for 
the requisite board exam.
68 Several examples of grievances involving nonrenewal or 
termination, some of which went to arbitration, were submitted 
into the record.  In several instances CIR filed a grievance over 
untimely nonrenewal letters and s
ought an offer of a contract 
for the following year.
69  Two arbitration awards involved in-
stances of alleged medical malpractice by a resident, in which 
an arbitrator reduced the penalty of termination to a letter of 
reprimand or suspension without pay.
70 A grievance filed against a New Jersey hospital in 1996
71 concerned a third-year resident who was informed in February 
of that year that she had to leave the program effective March 
15 because she had never passed part 3 of the medical licensing 
exam.  CIR argued in a letter that the hospital™s policy did not 
put residents on notice of the cons
equences of failing the exam.  
CIR further argued that the resi
dent should at least be allowed 
to finish out the last 3 months of her third year, inter alia, in 
order to have the opportunity to obtain a certificate of satisfac-
tory completion at the end of the year. This would permit her to 
qualify for the certifying exam of the Board of Psychiatry, 
which requires applicants to sati
sfactorily complete 2 years of 
training in the same program.  The grievance was settled by 
allowing the resident to complete the year, but requiring her to 
move on to another program for her fourth year of training. 
A 1995 grievance
72 involved a PGY 3 who received a nonre-
newal letter from Bronx Lebanon Hospital and had been told he 
would not receive even 1 year 
of satisfactory credit from the 
hospital.  Arguing that the resident could not have been ad-
vanced to PGY 3 unless he ha
d satisfactorily completed his 
PGY 1 and PGY 2 years, CIR sought and received as a settle-
ment 1 year of credit to enable him to apply for a license.  In a 
1996 grievance against the same hospital over the nonrenewal 
of a resident,
73 CIR™s representative wrote to the hospital that 
the reasons for the resident™s
 nonrenewal were never ade-
quately explained to him and ﬁh
is work performance and grade 
scores indicate a level of competence that warrant his moving 
into a PGY 3 position at Bronx Lebanon Hospital.ﬂ 
In 1996, CIR filed a grievance against a New Jersey hospi-
tal74 over the nonrenewal of a resident for receiving the lowest 
possible grades for medical knowledge, substandard skills and 
understanding of orthopedic knowledge, difficulty describing 
clinical and radiographic findi
ngs, substandard knowledge of 
anatomy, poor dexterity, and failure to complete necessary 
                                                          
                                                           
68 One of CIR™s collective-bargaining agreements, for example, 
states, ﬁDecisions as to whether a 
housestaff officer has successfully 
completed the residency program are not
 grievable or arbitrable.ﬂ  P. 
Exh. 44, art. XI, sec. 2. 
69 See, e.g., Emp. Exhs. 79 and 91. 
70 Emp. Exh. 76 and 77. 
71 Emp. Exh. 88. 
72 Emp. Exh. 89. 
73 Emp. Exh. 90. 
74 Emp. Exh. 83. 
assigned readings.  Ultimately, the grievant decided not to pur-

sue the grievance. CIR™s constitution states that 
it ﬁwas formed for the purpose 
of organizing and representing house officers . . . in their col-
lective efforts pertaining to 
compensation, benefits, hours, 
working conditions, and such other matter affecting their em-
ployment, 
education and training
.ﬂ75  Many of CIR™s agree-
ments give CIR access to Re
sidency Review Committee find-
ings concerning accreditation,
 and CIR has made information requests concerning such findings.  In 1992, when the former 

BCH proposed to integrate the 
BCH and University Hospital 
internal medicine residency programs, the Petitioner, in ex-
pressing its agreement with BCH™s position that new PGY 1s 
would be the first group affected
, indicated that it supported 
this position because it ﬁserves as a guarantee that the program 
is committed to providing the current PGY IIs and PGY IIIs 
with the educational choices they were told they would get 
when they decided to come to BCH™s Internal Medicine Pro-
gram.ﬂ76  In 1994 contract negotiations with BCH, the Peti-
tioner made a proposal that house officers ﬁwho remain in good 
standing shall be allowed to complete their training for board 
eligibility.ﬂ
77 Levy testified that CIR has been involved in a few strikes 
against private hospitals that either refused to grant recognition 
after an organizing drive or withdrew recognition during con-
tract negotiations.  After two such strikes, an 11-day strike at 
Interfaith Hospital in 1985 and a 9-day strike at Bronx Lebanon 
Hospital in 1990, CIR was able to negotiate agreements with 
the two hospitals.  At two other 
hospitals, the house staff held 
rallies in support of their quest for recognition, but voted not to 

strike.  When those hospitals still declined to recognize CIR, 
the organizing drives ended, as
 there was no option to petition the NLRB for an election.  Two other private hospitals have 
withdrawn their voluntary recognition of CIR in the past year, 
although there was no evidence of loss of majority support.  In 
1980, the Petitioner engaged in a 6-day strike against the for-
mer BCH over contract negotiations.
78  The strike was resolved 
when, after the Massachusetts Labor Relations Commission 
ordered mediation, the parties agreed upon a new contract. 
Finally, the Petitioner introduc
ed several studies by Amy 
McCarthy, who has a Ph.D. in 
economics and specializes in 
labor economics.  One study pur
ports to show that unionized 
house staff receive higher wages and better benefits than the 
non-unionized house staff in certain family practice 
residencies.  
A second study purports to show that house staff wages and 
benefits are much higher than those of graduate level teaching 
assistants, who are not currently considered to be employees 
under the Act.  A third study pur
ports to show, inter alia, that house staff receive higher wages and benefits than post-
graduate architect interns, who are considered by the Board to 
be employees.  It also compar
es the postsecondary apprentice-
ships and internships of construction electricians, certified pub-
lic accountants, and arch
itects to that of doctors.  A fourth study 
is an ﬁage times earnings profil
e,ﬂ which purports to show that  75 P. Exh. 30 (emphasis added). 
76 Emp. Exh. 3. 
77 Emp. Exh. 6.  This proposal was apparently not included in the 
1994Œ1997 agreement. 
78 The strike was apparently in violation of the Massachusetts collec-
tive-bargaining law, which prohibits
 strikes by public employees.  
M.G.L. Ch. 150E, § 9A. 
 BOSTON MEDICAL CENTER CORP. 191the initial relatively low earnings of interns, residents, and fel-
lows is followed by a steep increase over time, which is similar 
to the profile for various other professions.
79 B.  Existing Board Law with Resp
ect to the Employee Status of 
Interns, Residents, and Fellows
 In filing this petition, the Petitioner seeks the reversal of 
Ce-
dars-Sinai Medical Center80 and St. Clare™s Hospital,81 issued 
some 20 years ago, in which the Board found that interns, resi-

dents, and fellows, while possessing certain employee charac-
teristics, are primarily students and, therefore, not employees 
within the meaning of the Act.  
In first reaching this conclusion 
in Cedars-Sinai,82 the Board found that house staff participate 
in residency and fellowship programs in order to pursue the 
graduate medical education that is a requirement for the prac-tice of medicine, rather than to earn a living.  While recogniz-
ing that house staff spend a large percentage of their time in 
direct patient care, the Board concluded that this was simply 
part of the learning process.  The Board found that the stipend 
paid to residents, which was unrelated to the number of hours 
worked or the quality of patient care, was more in the nature of 
a living allowance than compensation for services rendered.  
The Board noted that applicants 
for residencies were more in-terested in the quality of the educational program than in the 

amount of their stipend.  The 
ﬁEssentialsﬂ indicated that the 
primary function of the programs was educational, and pro-

grams were designed to permit re
sidents to develop clinical 
proficiency rather than to meet
 the hospital™s staffing require-
ments.  Finally, the Board observe
d that few interns, residents, 
or fellows remained to estab
lish an employment relationship 
with the hospital after the completion of their programs.
 The Board clarified its views on 
the status of house staff the following year in 
St. Clare™s Hospital.  The Board found that the relationship between residents and teaching hospitals is 

academic in nature in that residents and their teachers have a 

mutual interest in the advancement of the residents™ education, 
in contrast to the employee-employer relationship, which is 
economic in nature and predicated
 on conflicting interests.  The 
Board expressed its view that the imposition of collective bar-

gaining in a higher education setting posed the danger of in-
fringement upon traditional academic freedoms such as the 
right of educators to determin
e program duration, course con-
tent, and teaching methods; to establish standards for advance-

ment and graduation; and to administer examinations and give 
grades.  The Board expressed its concern, for example, that the 
notoriously long hours residents 
work, which may be necessary 
from an educational standpoint, 
could become bargainable.  
Similarly, failure to recomme
nd program advancement, a sub-
ject of academic concern in the Board™s view, would be tanta-
mount to discharge and, thus, subjec
t to arbitration.  In sum, the 
Board found such intrusions into traditional academic freedoms 
                                                          
                                                           
79 I need not reach the issue of whether or not these studies are pro-
cedurally flawed, as BMC contends, 
because I find them to be of little 
or no value in determining whether or
 not the interns, residents, and 
fellows at BMC are students or employees. 
80 Supra, 223 NLRB 251. 
81 Supra, 229 NLRB 1000. 
82 Based on the Board™s factual de
scription of the residency pro-
grams under consideration in 
Cedars-Sinai Medical Center
, it appears that they were substantially similar 
in all major respects to the current 
residency programs at BMC. 
to be detrimental to the quality of the educational process and 

to the public interest. 
C.  Positions of the Parties 
1.  Petitioner 
The Petitioner contends that 
BMC and its predecessor, BCH, 
have treated house staff as empl
oyees for all purposes.  In this 
regard, the terms and conditions of
 their employment have been 
determined for almost 20 years by the successive collective-
bargaining agreements similar 
to those negotiated for other 
groups of BMC employees.  They 
receive a salary, paid vaca-

tion and sick leave, and various health and life insurance bene-
fits typical of those given to employees.
83  With respect to the 
Board™s observation in Cedars-Sinai 
that residents™ salaries are 
unrelated to the number of hours 
worked or the quality of care 
rendered, the Petitioner points out that this scenario is a com-

monplace indicium of professional employment.  BMC pro-
vides malpractice insurance cove
rage for house staff, and they 
are covered by BMC™s workers compensation policy.  BMC 

applies various Federal and state employment laws to them and 
refers to its house staff as ﬁemployeesﬂ in its affiliation agree-
ments with other institutions. 
The Petitioner argues that the Board™s conclusion in
 Cedars-
Sinai that residency programs are not designed for the purpose 
of meeting hospitals™ staffing 
requirements ignores the very 
real staffing needs that could 
not be met without house staff.
84  Thus, house staff spend the vast ma
jority of their time in direct 
patient care.  They are fully responsible for working up and 
assessing newly admitted patients, ordering tests, consultations, 
and medications, and performing both routine and complicated 
medical procedures.  Surgical
 residents perform common op-erative procedures with minima
l involvement by attendings.  
Interns and residents are required
 to make independent patient 
care decisions of both a routine and critical nature, from alter-
ing dosages of medication to intervening in life-threatening 

situations.  They are the primar
y contact for patients and their 
families.  They are the only physicians to staff the wards at 

night.  The Urgent Care Center, 
which is a site of the ambula-
tory clinic, is so dependent on th
e work of house officers that it 
has been forced to close when the house officers have left for 
planned absences without securing coverage. 
 83 As noted below, BMC argues that 
applicants for residencies never 
even inquire about the compensation and benefits associated with these 
programs, because their purpose in 
entering residencies is to obtain 
Board certification rather than to ear
n a living.  To this argument, the 
Petitioner responds that applicants are, in fact, informed about salary, 
benefits, and employment-related topics such as work hours in inter-
views and informational materials sent 
to applicants and that, if they are 
as uninterested in their salary, benefits, and working conditions as 
BMC suggests, they simply will not organize into unions.  Finally, the 
Petitioner contends that the Supreme C
ourt has rejected an analysis of 
employees status grounded in the subjective motivations of job appli-
cants.  See, 
NLRB v. Town & Country Electric, 
516 U.S. 85, 93Œ96 
(1995), in which the Supreme Court rejected an employer™s argument 
that union organizer ﬁsaltsﬂ were not employees under the Act because 
they had dual motives in accepting the job. 
84 In response to BMC™s apparent argument that because BMC can-
not bill Medicare for the individual services performed by its house 
staff, their services are commercially worthless, the Petitioner points 
out that Medicare does reimburse teaching hospitals for the services 
provided by residents, albeit in a 
more general manner, through a for-
mula based on the number of residents and the Medicare patient 
caseload.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 192With respect to the Board™s assertion in 
Cedars-Sinai
 that 
completion of a residency is a requirement for the practice of 
medicine, the Petitioner points 
out that, after completion of 
their internship year, house staf
f are fully licensed physicians 
who can and do practice as physicians outside of their resi-
dency programs.  As for the acad
emic component of their resi-dencies, the Petitione
r contends that house staff spend less than 
ten percent of their time in didactic conferences, and that pa-
tient care responsibilities routinely prevent them from attending 
such conferences.  While house staff, like many other profes-
sionals, learn their craft while performing it, this does not mean 
that they are not employees.  Fu
rther, because the medical pro-
fession requires life-long continuing education and recertifica-
tion in the various medical specialties, there is no basis to dis-
tinguish between the house officers™ training for certification as 
specialists and specialists in continuing training for recertifica-
tion in their specialty.  The true ﬁstudentsﬂ at a teaching hospi-
tal, in the Petitioner™s view, 
are the medical students, who, 
unlike the house staff, pay tuiti
on, receive no compensation, 
receive academic grades for the clerkships at BMC, are unli-
censed, and cannot issue medical orders. 
The Petitioner points to CIR™s 40-year history of successful 
collective bargaining w
ith public and private hospitals, includ-
ing 18 years of collective bargaining with BCH and its succes-
sor, BMC, in which it has peacefully and productively resolved 
the issues facing residents in their employment.  Its collective-
bargaining agreements have fo
cused on traditional employ-
ment-related issues such as compensation, hours of work, vaca-
tion, and benefits, as well as on 
employment-related issues of 
unique concern to house staff, such as call schedules, the ade-
quacy of on-call rooms, ancill
ary services, access to medical 
libraries and laboratories, parking, meals, and beepers.  Most 
grievances it has pursued involve nonacademic matters such as 
compensation, health insurance premiums, and the provision of 
ancillary services. 
The Petitioner maintains that it
 has never sought to interfere 
with educational and training pr
erogatives, which are separate 
and distinct from the employment 
relationship.  In this regard, 
it has never made proposals or filed grievances regarding aca-
demic issues such as teaching methods, course materials, pro-
gram duration, standards for advancement or completion of 
programs, and the like.  Its contract with BMC provides for a 
special procedure in cases of disputes involving issues over 
clinical performance or competence, where the final determina-
tion is made by an internal hospital committee, with no appeal 

to an arbitrator.  CIR has left matters pertaining to the educa-
tional component of residency pr
ograms to the discretion of the teaching hospitals and the ACGME.  Although teaching hospi-
tals are regulated by the Essentials with respect to academic 
matters, the Board concluded in
 Management Training Corp.
85 that it would not refuse to exercise jurisdiction over an em-
ployer because of concerns th
at collective bargaining could 
                                                          
                                                           
85 317 NLRB 1355 (1995).  
Management Training Corp
. involved 
the issue of whether the Board shoul
d assert jurisdiction over private 
employers that contract with an exempt government entity.  Overruling 
Res Care, Inc., 280 NLRB 670 (1986), the Board held that jurisdiction 
should no longer be determined on the 
basis of whether the employer or 
the Government controls most of th
e employees™ terms of employment.  
Rather, the question of whether there are sufficient employment matters 
over which unions and employers can ba
rgain will be left to the parties 
at the bargaining table and to the employee voters in each case. 
encompass some areas over whic
h the employer did not have 
meaningful discretion. 
The Petitioner asserts that, in any event, far from conflicting 
with the requirements of the Essentials, collective bargaining 
provides a mechanism by which 
teaching hospitals can fulfill 
certain requirements set forth in 
the Essentials.  Thus, the for-
mer BCH cited its contract with the Petitioner to demonstrate, 
e.g., that it fulfilled ACGME requirements to provide a proce-
dure for adjudication of complaints, to provide adequate finan-
cial support and benefits, and to prohibit excessive hours of 
work.  The Petitioner notes that the ACGME has never indi-cated that collective bargaining is detrimental to graduate 
medical education, and that the BCH faculty™s enthusiastic 
endorsement of collective bargaining demonstrates that it is not 
antithetical to graduate medical education. 
As for the Board™s reasoning in 
Cedars-Sinai that few resi-
dents stay beyond the completion 
of their program, the Peti-
tioner argues that many industr
ies frequently experience turn-
over in their workforce, and that a minimum tenure of 3 years 
would be regarded as a symbol of stability in many industries. 
The Petitioner contends that the 
legislative history of the Act 
supports a broad reading of Secti
on 2(3) of the Act.  Thus, the 
legislative history of the Wagne
r Act describes ﬁemployeeﬂ as 
ﬁevery man on a payroll,ﬂ
86 while the legislative history of the 
Taft Hartley amendments indicates that the term ﬁemployeeﬂ 
simply ﬁmeans someone who works for another for hire.ﬂ
87 Supreme Court cases since 
Cedars-Sinai
 have undercut the 
Board™s reasoning in that case by interpreting Section 2(3) in an 
expansive manner.  Thus, in 
Town & Country Electric, Inc
.,88 the Supreme Court found that workers who are also paid union 

organizers are nonetheless ﬁe
mployeesﬂ under the Act, noting 
that a broad, literal interpretation of the word ﬁemployeeﬂ is 
consistent with the Act™s purpose to encourage collective bar-
gaining and consistent with ot
her Supreme Court decisions.  
See, e.g., 
Sure-Tan, Inc. v. NLRB
89 (the Act covers undocu-
mented aliens); 
Phelps Dodge Corp. v. NLRB
90 (job applicants 
are employees).  As the Supreme Court noted in 
Sure-Tan
:  The breadth of Sec. 2(3)™s de
finition is striking: the Act 
squarely applies to ﬁany employee.ﬂ  The only limitations are 
specific exemptions for agricu
ltural laborers, domestic work-
ers, individuals employed by their spouse or parents, indi-
viduals employed as independent contractors or supervisors, 
and individuals employed by a 
person who is not an employer 
under the NLRA.
91  The Petitioner contends that the legislative history of the 
Taft-Hartley amendmen
ts demonstrates that Congress consid-ered interns, residents, and fellows to be professional employ-
ees within the Act™s coverage.  
In this regard, a House Confer-
ence Report specifically states the term ﬁprofessional employ-
eesﬂ under Section 2(12) includes 
ﬁsuch persons as legal, engi-
 86 79 Cong.Rec. 9686 (June 19, 1935); see also 
NLRB v. Town & 
Country Electric, Inc.,
 supra (summarizing legislative history). 
87 H.R. Rep. No. 245, 80th Cong., 1st Sess. 18 (1947), cited in 
NLRB v. Town & Country Electric, Inc.,
 supra. 
88 Supra at 454. 
89 467 U.S. 883, 891Œ892(1984). 
90 313 U.S. 177, 185Œ186 (1941). 
91  467 U.S. at 891. 
 BOSTON MEDICAL CENTER CORP. 193neering, scientific and medica
l personnel together with their 
junior professional assistants.ﬂ
92 The Petitioner also finds support for its position in the legis-
lative history of the 1974 health care amendments, in which 
Congress deleted the statutory exemption of nonprofit hospitals 
from the Act.  A House and Senate conference committee con-
sidering the amendments found that it was unnecessary to ex-
plicitly state that interns, resi
dents, and fellows were not super-
visors under Section 2(11) of the Act, given the Board™s analy-
sis of responsible direction of work in the health care context.
93  This demonstrates, argues the Petitioner, that Congress pre-
sumed house staff to be employees under the Act. 
The Petitioner asserts that the overwhelming majority of ju-
risdictions considering this issue have rejected the arguments 

cited by the Board in 
Cedars-Sinai and St. Clare™s
 and have 
concluded that house staff are 
employees for purposes of col-
lective bargaining.
94  Finally, the Petitioner argues that the 
NLRB stands alone among Federal agencies in viewing house 
staff as students.  The Internal
 Revenue Service, for example, 
has taken the position that payments to medical residents are 
taxable compensation for service rendered rather than nontax-
able grants for purposes of study.
95  The Equal Employment 
Opportunity Commission treats house staff as employees for 

purposes of Title VII.96  House staff are deemed employees for 
purposes of the Family and Medical Leave Act, the COBRA 

provisions of the Employee Reti
rement Income and Security 
Act, and social security taxes.
97 With respect to BMC™s allusion to the threat of disruptive 
strikes if 
Cedars-Sinai is overturned, the Petitioner argues that 
the only private sector strikes 
by the Petitioner have occurred 
when private hospitals refused to recognize the Petitioner.  As 
the Board noted in 
Management Training Corp.,
98 the Congres-sional findings upon which the Act is based assume that grant-
ing employees the right to bargain collectively encourages the 
friendly adjustment of disputes and will decrease strikes and 
other forms of industrial strife
.  The protections of the Act 
bring with it measures that w
ill reduce teaching hospitals™ ex-
posure to strikes, such as access to representation procedures, 
the notice requirements of Section 8(g), and the Board™s prohi-
bition against partial and intermittent strikes. 
2.  BMC
 BMC argues, first, that the Board™s holding in 
Cedars-Sinai
 was subsequently approved by Congr
ess.  After the issuance of 
Cedars-Sinai, Congress considered for nearly 4 years a pro-
posed bill, H.R. 2222, which would have set aside 
Cedars-Sinai by amending Section 2(3) and (12)(b) of the Act to make ex-
plicit the intent of Congress that house staff be considered em-
ployees under the Act.
99  The bill was defeated by a vote of 227 
to 167 in November 1979. 
                                                          
 92  H.R. Conf. No. 510, on H.R. 3020 at 36 (1947). [reprinted in I 
Legislative History of the Labor
 Management Relations Act 540]. 
93 S. Rep. No. 93Œ766 at 6 (1974); H.R. 93Œ1051 at 7 (1974). 
94 In this regard, the Petitioner cites in its posthearing brief numerous 
cases involving public sector hospitals. 
95 Christman v. Commissioner, 57 T.C.M. (CCH) 538 (1989). 
96 Empl. Prac. Guide (CCH) ¶ 6870 (1988). 
97 29 U.S.C. § 1163 (1965); 29 U.S.C. § 1002(4); 29 U.S.C. § 
2611(2)(A); 42 U.S.C. § 410. 
98 Supra at 1359, citing 29 U.S.C. § 151. 
99 H.R. Rep. No. 504, 96th Cong., 1st Sess. (1979). 
BMC contends that house officers are not ﬁemployeesﬂ 
within the meaning of the Act because they are primarily en-
gaged in graduate educational trai
ning.  In this regard, the train-
ing of physicians involves a c
ontinuum of education, which 
begins in medical school and 
continues through internship, 
residency, and possible fello
wship programs through board 
certification.  The educational nature of the programs is evident 
from the fact that residency programs are required to have an 
affiliation with a medical school and its faculty.  House officers 
who complete their programs receive a diploma.  Because 
medical students now begin their clinical training in the third 
year of medical school, rotating through the various specialties, 
there is little distinction between the last 2 years of medical 
school and the first years of residency.  House officers are sim-
ply students along this continuum.  In fact, residents in the oral 
and maxillofacial program at BMC pay tuition. 
BMC maintains that the mutual interests of the hospital and 
house officers are academic rath
er than economic.  House offi-
cers enroll in residency programs for the purpose of becoming 

certified in their specialty, rather than for the purpose of earn-
ing a living.  In this regard, applicants for residency programs 
rarely inquire about compensati
on and benefits, but are much 
more concerned about matters such as the program™s pass rate 

for the Board exams.  Although house officers who have com-
pleted their internship year c
ould make significantly higher pay 
by moonlighting at other hospitals, they choose to remain in 

their residency programs because of the training offered.  Fi-
nally, BMC incurs significant financial losses due to the ineffi-
ciencies associated with teachin
g house officers, which it would 
not incur if its objectives were anything other than academic 
excellence.  For example, it is not very cost effective for pa-
tients to be seen by teams of as many as six to seven individu-
als, including medical students, in
terns, residents, and faculty.  
Thus, the primary mission of BMC is not the profitable provi-
sion of health care but the training of physicians while provid-
ing quality me
dical care. 
BMC maintains that the educational nature of the residency 
programs is manifest by the fact that they are regulated by the 
ACGME, which precludes hospita
ls from altering the educa-
tional experiences of house officer
s.  Teaching hospitals must 
adhere to the Essentials™ detailed requirements with respect to 
curriculum, faculty supervision, 
and scholarship, or risk having 
their accreditation withheld or withdrawn. 
BMC points out that graduate medical education programs 
are a prerequisite to obtaining a full license.  Only after com-
pleting their internship and passing part 3 of the medical licens-
ing exam are house officers eligible to apply for a full license.  
Further, successful completion of 
a residency is also a prerequi-
site for sitting for the board certification exams and becoming 

certified in a specialty.  Failure to obtain board certification 
substantially limits a physicia
n™s employment opportunities. 
The house officers™ status as students, BMC asserts, is dem-onstrated by the significant portion of their time which is spent 
participating in conferences, rou
nds, and other purely didactic 
activities, as required by the ACGME.  Many of these didactic 
activities have no direct relation to the care of current patients.  
The true ﬁclassroomﬂ in a resi
dency program, how
ever, extends 
to the wards and operating rooms.
  The bulk of the educational 
activity occurs in the course of 
direct patient care.  Thus, the Essentials require house officers
, for example, to perform a 
certain number of various types of procedures in order to suc-
cessfully complete a training pr
ogram.  Residents are assigned 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 194to rotations based on the dictates of the curriculum, which re-quire exposure to certain types of patients within each spe-
cialty.  That assignment to rota
tions is not based on the hospi-tal™s staffing needs is illustrated particularly by the fact that 
house officers are permitted to 
choose 28 to 32 weeks of ﬁelec-
tiveﬂ rotations, based on their own training needs. 
BMC notes that, consistent with
 the academic nature of the 
programs, house officers are required to take and pass graded 
examinations.  House officers are evaluated by their attending 
physicians and may be required to repeat a year for poor test 
scores or unsatisfactory performance.  Unlike evaluations of 
employees, however, the house o
fficers™ evaluation have no 
bearing on pay or benefits but, ra
ther, are an assessment tool in 
the decision to promote house officers to the next PGY level. 
BMC argues that because of the house officers™ inexperience 
and status as trainees, their leve
l of supervision is unparalleled.  
They perform substantial proced
ures only if an attending physi-
cian is present at the time or, in the case of emergencies, with 
subsequent review by an attending.
  In this regard, for example, 
an attending must be scrubbed in for the critical portion of any 
surgical procedure, and radiol
ogy residents review all films 
with an attending. 
BMC maintains that house offi
cers are treated differently 
from BMC employees in many respects, which demonstrates 
their nonemployee status.  Unlike other BMC employees, they 
are not recruited, interviewed, 
or hired by the hospital™s human 
resources department, nor are there job postings for house offi-
cers.  Rather, house officers are selected through the National 
Residency Matching Program, which is the antithesis of the 
traditional hiring process in th
at both hospitals and applicants 
give up any degree of discretion after the ranking orders are 
submitted.  Thus, teaching hospitals have minimal control over 
which applicants will be assigned to their programs.  House 
officers receive different benefi
ts from other BMC employees.  
They are denied long-term disability insurance or retirement 

plans, for example, because those benefits are designed for 
long-term employment. 
BMC argues that house officers ar
e paid a set stipend that 
does not vary based on the numbe
r of patients treated or hours worked.  Rather than compensation for services rendered, the 

stipends are provided simply to defray the ordinary costs of 
living and to ensure that house officers do not have to endure 
severe economic hardship during th
eir training period.  The fact 
that these stipends are not even remotely comparable to the 
sizable salaries of attending phy
sicians demonstrates that the 
house officers are not employees 
performing services equiva-
lent to those performed by attendings, but rather trainees who 

need not be impoverished during the learning process. 
BMC argues that, unlike ordinary employees, who hope to 
establish a long working relationship with their employer, most 
house officers enter residency programs with the intention of 
leaving upon the completion of the program.  Few intend to or 
do stay beyond the length of their program.  Further, the tran-
sient nature of their tenure carries with it additional complica-
tions.  The Board will be called on to determine whether a par-
ticular house officer or a group of
 house officers are temporary 
employees who are ineligible to vote in a representation elec-

tion, under either of the two standards used by the Board, the 
ﬁreasonable expectation of furthe
r employment test,ﬂ or the 
ﬁdate certainﬂ test.  
St. Thomas-St. John Cable TV.
100                                                           
 brief in this matter because of its great significance to the 
100 309 NLRB 713 (1992). 
BMC contends that other Fede
ral agencies treat house offi-
cers as nonemployees.  In this regard, house officers™ may defer 
repayment of their Federal student loans during their residency 
because the government considers them to be still in training 
and not ﬁemployed.ﬂ  Medicare 
does not reimburse teaching 
hospitals for individual services
 performed by house officers; 
only attendings perform
 billable services. 
BMC asserts that the manner in which house officers are 
trained remains essentially the same as it existed 20 years ago, 
and that, in asking the Board to 
overrule established precedent, 
the Petitioner has offered no compelling reasons not previously 
considered by the Board.  To the contrary, the Board™s reason-
ing in Cedars-Sinai and St. Clare™s
 remains valid.  The educa-
tion process at the graduate level is an intensely personal and 
individual one, which is not amenable to the collective treat-
ment afforded by the collective-bargaining process.  The Board 
correctly recognized the grave danger that could be posed to 
traditional academic freedoms if collective bargaining were 
imposed on the structure of hi
gher education, and its fears 
would come to fruition if it de
cided to deem house officers 
ﬁemployees.ﬂ  In its collective-bargaining relationships outside 
the Act, CIR has filed grievances and demanded arbitration 
over many matters involving acad
emic freedom, such as the 
discharge or nonrenewal of house
 officers.  CIR has requested 
remedies, such as issuing a letter of credit for partial comple-
tion of a residency program, whic
h directly impinge on a teach-
ing hospital™s certification of re
sidents.  Such a purely educa-
tional matter as the decision to re
new or not to renew a resident 
for the next year of training shoul
d not be subject to a grievance 
procedure. BMC asserts that CIR™s activities clearly establish its 
inclination to bargain, arbitrate, and even strike about those 
freedoms the Board held sacred to academic institutions.  CIR™s 
past history of bargaining is hardly illustrative of the future, as 
CIR has never before been Board-certified and afforded the 
protections of the Act under which the mechanism for resolving 
disputes when collective bargaining fails is the strike.  Its intru-
sion into the academic affairs of all teaching hospitals will in-
tensify should CIR be granted the protections of the Act.  
Teaching hospitals will be put into the precarious position of 
negotiating over mandatory subjects of bargaining, such as 
hours, the number of house officers allowed in the program, the 
number of procedures required,
 evaluations, program advance-
ment, discharge and nonrenewals,
 program length, rotations, 
and testing, all of which are also heavily regulated by the 

ACGME.  By declaring such matt
ers to be mandatory subjects 
of bargaining, the Board will be interfering with the efforts of 

the ACGME to standardize medical education and involving 
itself in matters of academic concern. 
D.  Positions of the Amici Curiae
 The Association of American Medical Colleges (the 
Association) is a nonprofit, voluntary association, the purpose 
of which is to advance medi
cal education and the nation™s 
health.  Its members include all of the nation™s 125 schools of 
medicine, 89 academic societies, and 356 teaching hospitals 
affiliated with medical schools.  The Association is one of the 

five members of the ACGME, and it participated as amicus 
curiae
 before the Board in the 
St. Clare™s Hospital case.  The 
Association sought and was granted leave to file an amicus 
 BOSTON MEDICAL CENTER CORP. 195matter because of its great significance to the graduate medical 
education community.
101 The Association contends that the inevitable consequence of 
the Act™s application to graduate medical education will be 
involvement by unions and the Board in the full panoply of 
academic decision-making.  It asserts that CIR™s history of 
bargaining with public sector hospitals provides no precedent 
for extending collective bargaining to house officers at private 
sector hospitals.  In this re
gard, the fundamental difference 
between the Act and state public 
employment statutes is the 
right to strike, which is the essential element of collective bar-
gaining under the Act but is prohi
bited in the public sector.  
CIR™s contracts negotiated without
 the right to strike, it con-
tends, are totally irrelevant to the Board™s concerns about the 

impact on graduate medical educat
ion of collective bargaining 
under the Act.  The Association claims that CIR™s history, 
however, reveals its intrusion into academic matters, in that it 
has pursued arbitration in cases involving house staff termi-
nated due to professional failures. 
The Association asserts that the Board™s rationale in
 Cedars-
Sinai and St. Clare™s is even more compelling today.  In this 
regard, D™Alessandri testified that because of the tremendous expansion of medical knowledge a
nd technology over the last 
25 years, medical students cannot be adequately prepared to 
practice medicine within the c
onfines of 4 years of medical 
school.  Thus, graduate medica
l education programs are a nec-
essary part of the continuum 
of formal medical education. 
With respect to the Board™s reasoning that there should be a 
national approach to labor relati
ons in the health care industry, 
the Association contends that the ACGME, through its accredit-
ing function, continues to prov
ide national standards for gradu-
ate medical education.  Further,
 graduate medica
l education has shifted away from the service-oriented approach of the early 
1970™s toward an almost purely educational approach, which 
emphasizes the instructional and 
scholarly aspects of residency 
programs.  D™Alessandri testified,
 for example, that supervision 
of residents has increased in the last 20 years, and that ACGME 
passed a ruling in 1992 in response to the problem of house 
officers™ excessive duty hours.  In sum, the Association argues 
that the finest system of medical education in the world is func-
tioning at the highest professional level, and that there is no 
basis for overruling 
Cedars-Sinai and St. Clare™s
. The American Medical Association (AMA) was granted 
leave to file an amicus brief on
 behalf of the Petitioner.  By 
letter dated August 28, 1997, th
e AMA informed the Region 
that it would not file a brief on be
half of any party but, instead, 
set forth its position in the letter.  The AMA explained that, 
pursuant to long-standing AMA policy,
102 house staff should be able to organize in any manner they choose for the purpose of 

negotiating with institutional sponsors of residency programs 
over their working conditions.  While the AMA believes that 
sponsoring institutions should recognize such organizations of 
house staff, the AMA believes 
that house officers should not 

have the right to strike, which 
may result in the withholding of 
patient care.  It believes that collective-bargaining agreements 

should not require individual hous
e officers to join a union. 
                                                          
                                                           
101 As noted by the Association,
 there are approximately 100,000 
house officers in approved programs of
 graduate medical education in 
the United States.  See Emp. Exh. 75, 1996 annual report of the 
ACGME. 
102 AMA policy H-310.999(IIB)(3). 
The AMA stated its belief th
at house officers are both stu-
dents and employees under the NLRA.  It also believes that the 
ACGME is another forum where the concerns of house staff 
can be addressed, without the 
risk of compromising medical 
education and without the potential for strikes.  In this regard, it 
has proposed to the other members of the ACGME that it re-
view and revise its institutional requirements to more ade-
quately address the concerns of residents over working condi-
tions.  It asserted that the ACGME has the expertise necessary 
to identify when issues of concern to residents involve working 
conditions that are appropriate for collective bargaining, and 
when they are matters of medical education over which the 
institution should retain discretion. 
Because of the AMA™s decision not to file an 
amicus
 brief, 
by letter dated August 29, 1997,
 the Massachusetts Medical 
Society (MMS) withdrew its request 
to join in the AMA™s brief.  
In its letter, the MMS expressed 
views similar to those of the 
AMA.  That is, MMS supports the right of house staff to form 
associations that negotiate collectively, but it does not support 
the house officers™ right to strike and, thus, withhold patient 
care and does not support mandatory union membership.  
Therefore, it is working with the AMA to ask the ACGME to 
strengthen its standards by prov
iding for the establishment of 
house staff associations and for the implementation of due pro-
cess for house officers. 
II.  OTHER ISSUES RAISED BY BMC A.  Impact of the Board™s Rule on Collective Bargaining in the 
Health Care Industry 
Assuming house officers are em
ployees, BMC argues that 
the petition must be dismissed because it is contrary to the 
Board™s rulemaking on bargaining units in acute care hospitals, 
which requires a unit of ﬁall physicians.ﬂ
103  The Petitioner 
seeks a unit of all interns, resi
dents, and fellows, and does not 
seek to include in the unit 
other nonmanagement staff physi-
cians employed by BMC, of which there are at least two.  In 

fact, Levy testified that CIR™s constitution prohibits the Peti-
tioner from representing physicians
 other than house officers.  
BMC asserts that the certification of a partial unit of physicians 

is contrary both to the rule and to the Congressional admonition 
against undue proliferation of bargaining units in the health 
care industry. 
BMC maintains that the Petitioner is unable to establish that 
its petition falls within the rule™s exception for existing non-
conforming units, because BMC voluntarily recognized the 
Petitioner as a representative of students, not employees, and 
there is no such thing as an hi
storical bargaining unit composed 
of students.  Further, the broa
dened unit, which added the for-
mer University Hospital house officers to the former BCH unit, 

had only existed for about 6 months or so when the petition was 
filed, which is not the ﬁhistoricﬂ existence contemplated by the 
Board™s rule. The Petitioner argues that the rules provide for an additional 
exception, which reserves to the Board the right to determine 
appropriate units by adjudicatio
n ﬁwhere extraordinary circum-
stances exist.ﬂ  Such circumstances exist because reversal of 
Cedars-Sinai would bring into the ambit of the Act a whole 
class of employees who were ex
cluded from its coverage at the 
time of the rulemaking in 1989.  Further, the existing history of 
 103 29 CFR § 103.30 (1996); 284 NLRB 1579, 1597 (1989). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 196collective bargaining in a distinct unit is an extraordinary cir-
cumstance.  The Petitioner contends that house officers have a 
separate and distinct community 
of interest from the attending 
physicians, who are significantly 
better paid and are appointed 
to the faculty.
104  The Petitioner urges the Board to use its 
rulemaking authority to establish 
an appropriate modification to 
the health care rules or to establish an appropriate unit by 
adjudication. B.  Administrative Problems  
BMC argues that several administrative problems would re-
sult if the Board were to assert jurisdiction over its house offi-
cers.  First, BMC contends that
 its various affiliations with 
other institutions raise complex questions about joint employer 
status.  Second, BMC contends 
that, because some of those 
institutions are government entities not subject to the Board™s 
jurisdiction, asserting jurisdiction over the house officers would 
present numerous bargaining and enforcement problems. 
House officers are assigned to va
rious clinical rotations, both 
at BMC facilities and at other 
institutions.  As they rotate 
through the various clinical assignments, house officers remain 
part of BMC™s residency program
 and continue to be covered 
by the BMC collective-bargaining agreement, regardless of 

where they are actually performing their duties, although they 
are trained and supervised by phys
icians at the site of the rota-
tion.  Residents in all BMC progr
ams spend the vast majority of 
their residency at BMC™s facilities.
105 Additionally, BMC operates at least two joint residency pro-
grams with other institutions.  For example, the Boston Com-
bined Residency Program in Pediat
rics includes individuals in 
BMC™s residency program as well 
as those in Children™s Hospi-
tal™s program.  Residents in the primary care track are paid by 
BMC, while those in the larger categorical track are paid by 
Children™s.  Only those paid by BMC are in the existing bar-
gaining unit and in the unit sought by the Petitioner.
106   Finally, there are a number of
 house officers who are in 
BMC™s residency program but on the payroll of other institu-
tions.107  Fifteen of these are in the bargaining unit currently 
represented by the Petitioner.
108   The record does not explain 
how this came about, or why.  Hi
storically, however, a certain 
number of house officers from various departments have been 
selected at random to be on th
e payroll of another institution 
while they complete their BMC residency.  For example, there 
are approximately 41 house officers who are in BMC™s pro-
gram but on the payroll of the Boston Veterans Administration 
Medical Center (VA).  Of these, the Petitioner seeks to repre-
sent only the six pathology reside
nts who have historically been 
                                                          
                                                           
104 BMC does not appear to contend, however, that attending physi-
cians should be included in a unit of all physicians.  It appears to con-
fine its argument to the inclusion of nonmanagerial physicians. 
105 In internal medicine, for example, residents spend an average of 8 
weeks, combined over the course of
 a 2-year period, at Malden and Brockton Hospitals. 
106 BMC also operates a joint residency program in Oral and Maxil-
lofacial Surgery with
 Tufts University. 107 Notwithstanding the source of th
eir income, these residents are 
part of the BMC™s residency program insofar as they are selected by 
BMC and will complete their program
s with BMC certificates or di-plomas.  The record is unclear as to exactly how many residents fit into 
this category. 108 The exact number varies from year to year.  In 1996Œ1997 there 
were 21 BMC residents who were pa
id by other institutions but in-
cluded in the bargaining unit.  In 1997Œ1998, there are 15. 
included in the bargaining unit.
  Similarly, there are about 
seven BMC house officers on Brockton Hospital™s payroll, but 
the Petitioner seeks to represent only the single radiology resi-
dent who has been in the historic
 unit.  An additional five BMC 
house officers are on Malden Hospital™s payroll and in the unit 
sought by the Petitioner, and an additional three psychiatry 
residents paid by Brighton-Allst
on Mental Health Center are in 
the unit sought by the Petitioner. 
The house staff who receive thei
r stipends from other institu-
tions are otherwise treated no differently from those on BMC™s 
payroll, in that their training and rotations are identical to those 
of other house officers.  Like 
other house officers, they spend 
the majority of their residency working at one of BMC™s facili-
ties.  It is unclear from the record whether, in all cases, they 
receive the same stipend as those who are on the BMC payroll, 
but each affiliated institution has agreed to attempt to compen-
sate the house staff according to the collective-bargaining 
agreement.  All house officers who have historically been in-
cluded in the bargaining unit, ho
wever, receive the same wages 
and benefits, regardless of whose payroll they are on. 
BMC contends that the petitioned-for unit is inappropriate in 
several respects.  First, BMC argues that, because residents 
rotate through various institutions
, which supervise, train, and 
evaluate the residents while they are there, each of those institu-
tions is potentially a joint employer.  As a result, according to 
BMC, the Board will have to analyze complex joint employer 
questions in every case that 
comes before it, and may unwit-
tingly create a morass of bargai
ning and enforcement problems.  
Second, BMC contends that the Board™s jurisdiction will be constantly called into question 
whenever the affiliated institu-
tion is a government entity, such as the VA.  According to 
BMC, any finding of joint employ
er status with a public entity 
will necessitate asserting jurisdiction over one institution, but 

not the other.  In such situations, BMC argues, the Board may 
force BMC to bargain over a matter over which it has no con-
trol, or may expose BMC to a 
strike over economic issues which it cannot alter.  Finally, BMC takes the position that if 

the Board decides to exercise jurisdiction over the house offi-
cers, the unit should include only those residents on BMC™s 
payroll.
109  The Petitioner asserts that BMC™
s various affiliations with 
other institutions do not raise 
any insurmountable administra-
tive difficulties.  First, the Petitioner takes the position that the 
rotation of residents through other institutions is no different 
from carpenters or other employ
ees who work at various job 
sites.  Noting that the Board has certified units of employees 
who work at different locations
, the Petitioner argues that the 
unit it seeks is appropriate becau
se BMC controls the terms and 
conditions of employment of hous
e officers on its payroll, re-
gardless of the site to which they are temporarily assigned; the 

house officers always rotate back 
to BMC; the skills and duties of the house officers are similar; and the long bargaining his-

tory justifies including all the resi
dents in one bargaining unit.  
 109 BMC notes two exceptions to this general description.  There are 
currently approximately seven reside
nts (referred to as the Brockton 
Hospital transitional employees), and 
one forensic pathology resident, who are on BMC™s payroll because BM
C is serving as their paymaster, 
but are otherwise unconnected to BMC™s program.  They have no resi-
dency functions at BMC and, as 
of the 1998Œ1999 year, will no longer 
be on BMC™s payroll.  As they have historically been excluded from 
the unit, the Petitioner agrees that they should not be part of any unit 
found appropriate.  
 BOSTON MEDICAL CENTER CORP. 197Second, the Petitioner takes the position that, given the long 
bargaining history in the petitioned-for unit, the fact that some 
BMC house officers are paid by other institutions does not 
create any administrative problems. In this regard, the Peti-
tioner initially points out that it 
is not seeking to represent any 
BMC house officers who are paid by other institutions and who 

have historically been excl
uded from the unit for undisclosed 
reasons.  Accordingly, the Petitioner maintains, the application 
of a simple payroll-based rule would resolve most of the unit 
placement issues:  house officers on BMC™s payroll should be 
included in the bargaining unit.  The only exception to this rule, 
notes the Petitioner in its reply 
brief, would be the four resi-
dents paid by Malden Hospital who have historically been in-
cluded in the unit.  I note, however, that the unit the Petitioner 
has historically presented appear
s to include approximately 15 
individuals who receive their stipends from institutions other 
than BMC.  Although the Petitioner takes the position that the 
parties™ bargaining history justifies the unit it seeks, it agrees, in 
the alternative, to proceed to an election in a unit that excludes 
these 15 house officers. 
Finally, the Petitioner takes the position that the unit place-
ment issues are not complicated by the fact that some of the 
affiliated institutions are government entities.  The Petitioner 
first argues that neither the VA nor any other government entity 
limits BMC™s discretion to compen
sate its house officers.  Sec-
ond, the Petitioner cites 
Management Training Corp.110 to sup-port its contention that the Board will certify a unit even where 
there is direct government i
nvolvement in determining terms 
and conditions of employment for private sector employees.  
Finally, citing 
Board of Education of Calvert County,
111 the 
Petitioner argues that the Board will not decline jurisdiction 
over private sector employees simply because of the participa-
tion of a public entity as a joint employer.  
C.  Unit Based on Extent of Organization 
BMC takes the position that the unit sought is inappropriate 
because it is based on the extent of the Petitioner™s organizing 
effort.  First, BMC argues that because the unit sought includes 
only house officers, rather than a
ll physicians, the unit is inap-
propriate, and the petition should be dismissed.  Additionally, 
BMC contends that because the unit includes some but not all 
house officers on the payrolls of
 other institutions, the unit is 
inappropriate, and the petition should be dismissed. 
The Petitioner argues that the historic unit is not rendered in-
appropriate by the inclusion of 
a small number of residents with 
different paymasters. 
III.  CONCLUSION With respect to the employee stat
us of interns, residents, and 
fellows, I find that BMC™s residency and fellowship programs 
operate in substantially the same
 manner as the graduate medi-
cal education programs considered by the Board some twenty 
years ago in 
Cedars-Sinai
 and St. Clare™s Hospital.  The Board 
held in those cases that interns, residents, and fellows are not 

employees within the meaning of Section 2(3) of the Act.  The 
parties have each argued comprehensively as to why Board law 
with respect to this issue should be reversed or maintained.  

This is a matter that can only be resolved by the Board.  There-
                                                          
                                                           
110 Supra, 317 NLRB 1355. 
111 322 NLRB 860 (1997), citing 
Management Training Corp.,
 supra 
at 1358 fn. 16. 
fore, in accordance with Board precedent, the petition is dis-

missed. 
In light of my dismissal of the petition on the ground that 
BMC™s house officers are not employees, I need not reach the 
issues of whether the petitioned-for unit violates the health care 
rules, whether BMC™s affiliations with other institutions present 
joint employer or jurisdictional issues, whether the petitioned-
for unit is based on the extent of organization, or whether cer-
tain house officers not on the BMC payroll should be included 
in the unit. 
IV.  CHIEF RESIDENTS Among the house officers the Petitioner seeks to represent 
are approximately 30Œ40 chief re
sidents, who BMC contends 
should be excluded as either supervisors or managers.  Chief 

residents have historically been 
covered by the parties™ collec-
tive-bargaining agreement. 
Chief residents cannot be adequately characterized as a 
group, as their duties, responsibilities, and authority vary 
widely from program to program.  Indeed, the term ﬁchief resi-
dentﬂ does not mean the same
 thing from one residency pro-
gram to another.  In some programs, such as those in orthope-
dics and surgery, all those in th
e final year of their residency 
are called chief residents.  In ot
her programs, such as pediatrics and internal medicine, chief residents are selected to serve an 
additional year beyond the normal residency period.  Some 
programs have one chief resident
, while others have half a 
dozen or more; some have no chief resident in a given year. 
Chief residents do not ﬁhireﬂ or ﬁfireﬂ other house officers, 
but several BMC witnesses testified that chiefs sit on the com-
mittee that selects applicants for the residency program, and 
that they frequently give input that is used to determine whether 
an intern or resident progresses to the next PGY level.  This is 
particularly true in the Boston 
Combined Pediatrics Residency 
Program, which is offered by th
e Employer in conjunction with 
Harvard Medical School and Children™s Hospital, and in the 

internal medical residency program. 
Program Director Robert Vinci described the selection proc-
ess in the pediatric residency program and testified about the 
involvement of chief residents in
 that process. The selection 
committee is chaired by a staff physician from each of the two 
hospitals in the Combined Residency Program.  The chairper-
sons screen the approximately 
3000 applicants and select ap-
proximately 250 for interviews.  Each applicant selected for an 

interview has two to four interviews over 2 days at the two 
campuses.  The interviews are conducted by faculty members 
and, sometimes, fellows.  Although both of BMC™s chief resi-

dents are involved in interviewing, the majority of applicants 
are interviewed only by attendi
ng physicians on the faculty.  
After each interview, the faculty interviewer completes an 

evaluation form, which is then reviewed by the selection com-
mittee for ranking. 
In the internal medicine pr
ogram, approximately 60 faculty 
and 2 to 4 house officers particip
ate in the internship selection 
committee.
112  Applicants are interviewed by one or two peo-
ple.  Although Program Director David Battinelli did not testify 
about the frequency with which chief residents interview appli-
cants, he did testify that no applicant is interviewed 
only by a 
resident.  Following each interview, the faculty interviewer 
 112 Usually, only one of the house officers on the selection commit-
tee is a chief resident. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 198completes an evaluation form.  After the interviews are com-
pleted, the selection committee reviews the applications and 
discusses the applicants™ ranks.  Battinelli has ultimate respon-
sibility for ranking the applicants for submission to the match-
ing program. Battinelli testified that house officers frequently meet with 
candidates informally, outside the 
application process, and then 
give input to the program director regarding their impressions 

of the applicants.  Although Batti
nelli is responsible for ranking 
the applicants, he testified that he gives ﬁconsiderable weightﬂ 
to the comments provided by house officers.  About 20 percent 
of those interns admitted to the program had positive input 

from house staff, according to Ba
ttinelli, while about 5 percent 
of all applicants interviewed have negative input from the 
house staff.  This informal inpu
t into the selection process is 
given by house officers in all PGY levels, not just chief resi-
dents, although Battinelli testified that he gives greater weight 
to the comments of more senior house staff. 
In many residency programs, chief residents sit on evaluation 
committees, which are responsib
le for appraising house offi-
cers™ performance at the end of each year of residency.  In most 

programs represented at the hearing, house officers are evalu-ated at the end of each rotation by the attending physician or 
program director responsible for th
at rotation.  Then, an evalua-
tion committee reviews the appraisa
ls given to each house offi-
cer and makes a composite evaluation for each to send to the 
program director.  In the oral and maxillofacial surgery resi-
dency program, the evaluation co
mmittee is comprised of four 
to six individuals, one of whom is a chief resident.113  The 
committee holds quarterly meetings in which it reviews the 
rotation evaluations, makes a report on the evaluations to send 
to the program director, and meets with the house officer to 
discuss the evaluation.  Accordi
ng to Program Director Donald Booth, in making its report, the committee can recommend that 

a house officer be placed on probation, suspended from the 
program, or terminated, and the committee has recommended 
termination on at least one occasion.  In the event that the 
committee recommends that a house 
officer be dismissed, sus-
pended, or placed on probation, the program director independ-
ently reviews the rotation evaluations and the facts before mak-
ing a decision.   The evaluation process is similar in the pediatrics program.  
House officers are evaluated at the end of every rotation by the 
attending physician on that service.  Those evaluations are re-
viewed every 4 months by an evaluation committee, which is 

comprised of six faculty members 
and four chief residents.  The full committee does not review each house officer™s evalua-

tions.  Instead, each committee member is assigned three or 
four house officers, whose rotation appraisals the member re-
views and for whom the member creates a composite evalua-
tion based on those evaluations. 
 The composite evaluations are 
then brought before the full committee, which discusses and 

approves them.  According to Vi
nci, the chief resident has a 
ﬁsignificant roleﬂ in this process because of his or her daily 
contact with the house staff. Afte
r the evaluation is completed, 
                                                          
                                                           
113 The chief residents rotate on this committee, however, so that 
there is a different chief at each evaluation committee meeting. 
the chief resident meets with 
the house officer to deliver and 
discuss the evaluation.
114 Vinci testified that house officers are occasionally asked to 
leave the program.  In the last 5 years, however, no house offi-
cer has been terminated from the pediatrics program, and fewer 
than five percent have been denied promotion to the next PGY 
level. 
In other programs, the input of chief residents in the evalua-
tion process is less formal.  For example, Battinelli testified that 
internal medicine chief residents contribute to the evaluation of 
other house officers by reporting 
performance problems to the 
program director.  There does not appear to be a formal mecha-
nism for such input, however.  
Similarly, in the surgery pro-
gram, chief residents have no fo
rmal role in evaluating other 
house officers, but Program Director James Becker testified 
that faculty frequently consult with chief residents when evalu-
ating house staff at the end of each rotation.  Becker stated that 
he consults with the chief reside
nt every time he fills out an 
evaluation on a house officer, and 
that the chief™s input has 
influenced his evaluation.
115 Some chief residents testified at the hearing that they have 
been asked for input on a house officer™s evaluation, but that 

such input is simply part of the ﬁpecking orderﬂ among house 
officers, rather than because of their role as chief residents.  For 
example, Acting Internal Medicine Chief Resident Camilla 
Graham recalled three occasions on which she was asked for 
her impressions of a resident™s
 performance.  These occurred 
when Graham was a PGY 2, however, not during her tenure as 
acting chief.  Similarly, Pedi
atrics Rising Chief Jodi Wenger116 testified that, in completing an intern™s evaluation, the attending 
physician might ask a PGY 2 or 3, 
as well as the chief, what he 
or she thinks of the intern.  Otherwise, Wenger testified, the 
attending physician bases the evaluation on his or her own ob-
servations of the intern at rounds and in other settings. 
In some residency programs, su
ch as radiology and pathol-
ogy, chief residents have no role in the evaluation process. 
Radiology residents, like those in
 other departments, are evalu-
ated at the end of each rotation by a faculty member in that 
rotation.  Additionally, Program Director Joseph Ferrucci or his 
associate conducts biannual review interviews with each house 
officer.  If, during the course of the residency program, a house 
officer is not progressing as expected, Ferrucci confers with 
other faculty members to confirm the problem, and then meets 
with the house officer to discuss and design a corrective plan. 
In the pathology program, attending physicians and faculty 
members complete resident eval
uations every 3 or 4 months, 
based on their personal observations of the house officer™s per-formance. Chief Orthopedics Re
sident Linda Parke D™Andrea 
testified that she has never been
 asked for her impressions of a 
house officer™s skills or performance, and that she has never 
given such input.  Likewise, 
Chief Otolaryngology Resident 
Andrew Mester testified that at
tending physicians in that de-
 114 This is not true if the evaluation is seriously negative.  In that 
case, the resident™s advisor and progr
am director would also be present 
during the evaluation meeting. 
115 In the surgery program, a pr
omotions committee comprised only 
of faculty reviews each resident at the end of each year and makes a 
recommendation to the program direct
or as to whether the resident 
should progress to the next PGY level.  
116 A rising chief is one who has been selected to be a chief resident 
for the following year.  At the time
 of the hearing, Wenger was a PGY 
3 who had been selected to be a chief resident for the 1997Œ1998 year. 
 BOSTON MEDICAL CENTER CORP. 199partment do not ask their chiefs for an assessment of house 
officers™ performance in conducting performance evaluations. 
Chief residents are involved in assigning work to other house 
staff.  In virtually every depart
ment, chiefs are involved in cre-
ating the schedules of the house officers.  Such scheduling and 

assignment duties generally fall into
 four categories:  preparing 
the year-long rotation schedule, assigning on-call duties, 
assigning coverage for absent 
house officers, and directing 
house officers to perform sp
ecific tasks as needed.                                                            
With respect to the year-long rotation schedule, the aim in 
every department is to ensure that all residents in the depart-

ment complete the same set of rotations by the end of the 
year.
117  Thus, for example, in th
e pediatrics program, one of 
two chief residents is responsible for filling in the block sched-
ule for second- and third-year residents.
118  According to Wen-
ger, in the pediatrics program, that task involves filling in a grid 

to permit each of 12 rotations to
 be filled every month, with 
every resident covering each rotation once.  Wenger testified 
that, in making the rotation sc
hedule, she takes residents™ vacation preferences into account.  The schedule must be ap-
proved by the program director. 
Similarly, in the radiology pr
ogram, chief residents make the 
schedule according to staffing patterns set by the program di-
rector.  According to Radiology Program Director Joseph Fer-
rucci, the two chief residents in his department fill the slots in 
the schedule, with the aim of ensuring that all radiology resi-
dents complete the same rotations by the end of the year. 
Chief residents also have responsibility for the on-call lists, 
which are prepared monthly accor
ding to department protocol.  
In general, the chief resident preparing the on-call list follows 
that protocol, taking into account before making the schedule 
residents™ special requests for par
ticular dates off.  In pediatrics, 
for example, residents are on-call every fourth night, and the 

chief resident fills in the schedule accordingly.  Wenger testi-
fied that she has some discretion to take into account requests 
for a particular night off-call to accommodate special circum-

stances such as weddings and other events, but that a resident 
who is aggrieved with the schedu
le must bring the problem to 
the program director.  In preparing the orthopedic surgery on-

call schedule, D™Andrea asks resi
dents to submit their requests 
for time off, and tries to accommodate such special requests.
119  Then she fills in the schedule according to protocol.  At the 
East Newton Street facility, residents are on call every third 
night.  In otolaryngology, Mester
 described the process of mak-
ing the on-call schedule as generally random, although he con-
siders personal requests for days
 off and alternates major holi-
days.  In preparing on-call schedule, chief residents do not con-
sider individual skills and experience, but only the PGY level 
of the resident. 
Chief residents have responsib
ility for arranging coverage 
for absent residents.  In every program represented at the hear-
ing, however, the chief has a limited list from which to select 
 117 Chief residents do not prepare the rotation schedule in every de-
partment.  For example, in the internal medicine program, the rotation 
schedule is prepared by the program directors. 
118 Beginning with the 1998Œ1999 year, the schedule for second-year 
residents will be made by a secretary at Children™s Hospital, the co-

sponsor of the combined pediatric 
residency program. 
 Scheduling for 
pediatric interns is done by the same Children™s Hospital secretary. 
119 According to D™Andrea, she has always been able to accommo-
date special requests and, thus, ha
s never had to choose between com-
peting requests. 
emergency coverage, and aims to
 rotate coverage among those 
on the list.  For example, when all the pediatric residents on a 
particular ward have clinic on th
e same day, the chief resident 
is expected to find coverage
 from among the house officers 
who are on an ﬁelectiveﬂ rotation.  When residents are absent 
because of illness, the chief selects from the two or three house 
officers who are assigned that mont
h to sick call back-up duty.  
Likewise, in the internal medicine program, the chief resident is 
responsible for arranging emergenc
y coverage, but must select 
from a list of three residents in each PGY level designated for 
emergency coverage. In making th
eir selections, the chief resi-
dents simply call re
sidents on a rotating basis so that back-up 
shifts are distributed equitably. 
Finally, chief residents have substantial responsibility for 
overseeing the day-to-day work of the house staff in their pro-
grams.  Chief residents frequently assign re
sidents™ daily tasks 
but generally have no authority to enforce them. For example, 
when a house officer needs assi
stance performing a particular 
procedure, the chief resident might
 ask another resident to help.  
D™Andrea testified that, in internal medicine, if she asks another 
resident and the resident is t
oo busy or for some other reason 
refuses to help out, she has no authority to enforce such a re-

quest.  D™Andrea testified that she has never reported any house 
officer for refusing to help out 
as requested.  Similarly, al-
though chief residents frequently instruct less senior residents 

on patient care issues, they ha
ve no authority to require the 
resident to carry out their patient care directives. 
Several witnesses described the 
chief™s duties with respect to 
assignment of tasks as part of a ﬁpecking orderﬂ in which the 
more senior residents guide the junior residents, and the junior 
residents guide the interns and 
medical students.  Surgery De-
partment Program Director James Becker described this ﬁpeck-
ing orderﬂ as a ﬁcontinuum of graded responsibility and author-
ityﬂ in which chief residents oversee third- and fourth- year 

residents, who in turn watch over first- and second- year resi-
dents.  In this regard, a more senior resident might suggest to a 
junior resident that he or she substitute a less expensive 
medication for the one prescribed.  Also, chief residents, as 
well as other residents, may give
 input to program directors as to which junior residents are re
ady for a particular rotation. 
Notwithstanding the ﬁpecking or
der,ﬂ some chief residents 
have greater authority than ot
her residents for assigning and overseeing the work of junior residents.  In the orthopedic sur-
gery residency program, the five
 chiefs assign residents be-tween the clinic and the operating room on a day-to-day basis.  
The chiefs do not independently decide how many residents are 
needed in the operating room versus the clinic.  Instead, the 
ratio is determined by the number of operating rooms in use for 
orthopedics on a given day, and 
the types of procedures sched-
uled.  According to D™Andrea, these assignments are based on a 
number of factors, including the PGY level of the resident, the 
resident™s personal interest in 
a patient (for example, if the sur-
gical patient was a clinic patient of the resident), and the goal of 
exposing house officers to a variet
y of procedures.  D™Andrea 
also testified that in making 
such assignments she sometimes 

considers the skill level of the resident, but that her assessment 
of a resident™s skill level is usually determined solely by his or 
her PGY level.  More
over, D™Andrea testified that any consid-
eration of a resident™s skills is based on the attending physi-

cian™s assessment of those skills. 
In the otolaryngology program, the two chief residents 
schedule cases for surgery and assign house officers to partici-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 200pate in the operations according 
to established protocol.  Chief 
Resident Mester testified that 
certain surgical procedures are 
designated for junior residents, others for se
nior residents, and 
still others for chief residents, and that he assigns them accord-
ingly.  Mester emphasized that 
he makes surgical assignments 
with no regard for the skills of
 the individual resident, because 
all residents need to complete their program with the same level 
of knowledge and skill. 
Surgical chief residents appear 
to have the most discretion in 
making assignments to other reside
nts.  Based on their experi-
ence with the complexity of certain surgical procedures, the 

chief residents assign house officers to assist in the operating 

room.  According to Becker, the chiefs consider the complexity 
of the case and the resident™s level of training in deciding 
whether a resident could learn from the assignment.  Becker 
testified that the chief resident
s have a good feel for what type 
of case is appropriate at each level of training, and that they 
base their assignments on that 
experience.  Although the chief 
makes the surgical assignments, Becker testified, the attending 

physician is responsible for en
suring that the assignment is 
appropriate, and occasionally reassigns the case accordingly.  
Including the chief residents on site, there are about nine 
surgical residents available at the East Newton Street facility on 

any given day.
120  On Becker™s service, there are two residents 
(a PGY 2 and a PGY 3) and one chief to assist in one or two 

operating rooms.  According to Becker, the usual practice is to 
assign one resident for each operating room and keep one 
available on the hospital™s surgi
cal unit.  In making these as-
signments, Becker testified, the chief resident usually keeps the 

most complicated case for him or
 herself and divides surgical 
unit and operating room duties be
tween the other two residents. 
Chief residents are paid more than less senior residents.  Un-
der the wage scale set forth in th
e parties™ collective-bargaining 
agreement, residents™ salaries increase each year of their pro-
gram.  Accordingly, chief reside
nts, like other residents, are 
paid according to their PGY level.  There is no separate wage 
scale for a classification of chief residents, and there is no sepa-
rate benefits package for chiefs
.  In some departments, chief 
residents share an office, while in others there is no office for 
chief residents.   
Chief residents have more regul
ar work schedules than other 
residents.  While they are res
ponsible for on-call coverage, they 
can usually provide such coverage from their homes.  Other 
residents must remain in the hospital during on-call hours.  
Chief residents are not required to perform certain duties, such 
as overnight shifts and ﬁlong-call.ﬂ 
In most of BMC™s residency programs, chief residents, 
unlike other residents, are activ
ely involved in curriculum plan-
ning.  They have responsibility for conducting rounds on the 
hospital units; organizing edu
cational conferences; leading 
journal club discussions; and 
making case presentations at 
morbidity and mortality conferences, case of the week confer-
ences, and morning report, among other duties.  In some de-
partments, chiefs decide when a 
particular lecture or conference 
should be presented, in order to 
complement residents™ clinical 
experience.  For example, if there are several patients on a ser-
vice with a particular disease or condition, the chief resident 
might adapt the curriculum and present a lecture on that issue at 
that time, instead of at a later date.  In this situation, the chief 
                                                          
 120 There were five surgical chief residents in 1996Œ1997.  All were 
in their fifth and fina
l year of residency. 
does not design the curriculum, bu
t has some discretion to mod-
ify it to allow issues to be presented when they are most rele-
vant.  Where chief residents ha
ve responsibility for case presen-
tations, such as in rounds, case of the week, and morbidity and 
mortality conferences, they are responsible for determining the 
content of these didactic sessi
ons.  Thus, chief residents can 
impact the learning experience of
 other house staff by selecting 
the cases to which hous
e officers are exposed. 
Chief residents serve on severa
l committees that govern resi-
dency program and intradepartmental issues such as intern 
selection, curriculum, evaluations, and the like.  Among those 
committees, some include interns 
and junior residents as well as chiefs.  Other committees are comprised only of faculty 
members. 
Chief residents serve on the pediatric program™s executive 
committee, along with faculty representatives of the two spon-
soring hospitals.  Although Vinci testified that the executive 
committee determines the educational components of the pro-
gram, he did not give any exampl
es of the kinds of decisions 
the committee makes or the autonomy it possesses.  Chiefs also 

sit on the pediatrics program™s Residency Program Develop-
ment Committee, which review
s curriculum development for 
the combined residency program.  Chief residents also serve on 
the radiology program™s resear
ch committee, whose purpose is 
to develop resources to obtain and pursue research projects and 
funding. Some committees include interns and junior residents as well 
as chief residents.  For example, the internal medicine pro-
gram™s curriculum committee is comprised of a program direc-
tor, representatives of all disciplines within the department, 
faculty representatives, chief reside
nts, and other residents.  Its 
function is to oversee the curric
ulum for residents, discuss 
teaching methods, plan conferences
, and review the rotations to 
ensure that residents are exposed 
to all essential issues in inter-
nal medicine.  The same depa
rtment has a scheduling commit-tee made up of a program direct
or and program administrators, 
the incoming chief residents for the following year, and one or 
two house officers from each P
GY level.  The committee is 
charged with making the schedule for the following year.  The 

radiology program™s education committee, which oversees 
curriculum development, clinical rotations, faculty perform-
ance, and other issues, consists of several faculty members, the 
program director and chairperson,
 chief residents, and a resi-
dent representative of each PGY level. 
Still other committees exclude residents altogether.  For ex-
ample, oral and maxillofacial surgery™s Program Advisory 
Committee meets biannually to eval
uate the residency program, 
recommend program changes, and review individual residents™ 
performance.  There are no chief residents on the committee, 
but only senior faculty.  As noted above, the surgery program™s 
Promotions Committee, which de
termines whether residents 
progress to the next PGY level, 
is comprised only of faculty 
members.  In orthopedics, ch
ief residents do not sit on any 
committees. 
A.  Chief Residents as Supervisors 
BMC contends that, if the house officers are found to be em-
ployees within the meaning of S
ection 2(2) of the Act, then 
chief residents are supervisors within the meaning of Section 
2(11) of the Act and should be excluded from any unit found 
appropriate. Section 2(11) of the Act defines a supervisor as one who has: 
  BOSTON MEDICAL CENTER CORP. 201authority, in the interest of the 
employer, to hire, transfer, sus-
pend, lay off, recall, promote, discharge, assign, reward, or 
discipline other employees, or responsibly to direct them, or 
to adjust their grievances, or effectively to recommend such 
action, if in connection with the foregoing the exercise of such 
authority is not of a merely rout
ine or clerical nature, but re-
quires the use of independent judgment. 
 To qualify as a supervisor, it is 
not necessary that an individ-
ual possess all of the powers specified in Section 2(11) of the 
Act.  Rather, possession of any one of them is sufficient to 
confer supervisory status.  
Chicago Metallic Corp
.121 Consis-tent with the statutory language 
and the legislative intent, how-
ever, it is well recognized that the disjunctive listing of supervi-
sory indicia in Section 2(11) doe
s not alter the requirement that 
a supervisor must exercise in
dependent judgment in performing 
the enumerated functions.  Thus, the exercise of supervisory 

authority in a merely routine, cl
erical, perfunctory, or sporadic 
manner does not elevate an empl
oyee into the supervisory 
ranks, the test of which must be the significance of the judg-
ment and directions.  
Opelika Foundry.122  Additionally, the 
existence of independent judgment alone will not suffice, for 
the decisive question is whether the individual has been found 
to possess the authority to use independent judgment with re-

spect to the exercise of one or more of the specific authorities 
listed in the Act.  
Advanced Mining Group.123  The burden of 
proving supervisory status rests 
on the party alleging that such 

status exists.  
Tucson Gas & Electric Co
.124  One™s status as a 
statutory supervisor is determined
 by actual job duties, not by 
title or job classification.  
Seven-Up Bottling of Phoenix
.125  An 
employee cannot be transformed into a supervisor by the vest-

ing of a title and the theoretical
 power to perform one or more 
of the functions enumerated in Section 2(11) of the Act.  
Mag-nolia Manor Nursing Home.126  Whenever the evidence is in 
conflict or otherwise inconclusive on particular indicia of su-

pervisory authority, the Board will find that supervisory status 
has not been established, at leas
t on the basis of those indicia.  
Phelps Community Medical Center
.127  The Board will refrain 
from construing supervisory st
atus too broadly because the 
inevitable consequence of such 
a construction is to remove 
individuals from the protection of the Act.  
Quadrex Environ-
ment Co.128  Based on the foregoing, I find that the chief residents em-
ployed by BMC do not possess the authorities enumerated in 
Section 2(11) of the Act and are not supervisors within the meaning of the Act.  In particular, and contrary to BMC™s con-
tentions, I find that chief residents lack the authority to select 
house officers or effectively recommend their selection, or to 
evaluate or reward house office
rs.  I also find that, although 
chief residents in some cases a
ssign and responsibly direct the 
work of other house officers, they do not exercise independent 
judgment in doing so.
129                                                           
                                                                                             
121 273 NLRB 1677 (1985). 
122 281 NLRB 879, 899 (1986). 
123 260 NLRB 486, 506Œ507 (1982). 
124 241 NLRB 181 (1979). 
125 263 NLRB 596, 604 (1982). 
126 260 NLRB 377, 385 fn. 29 (1982). 
127 295 NLRB 486, 490 (1989). 
128 308 NLRB 101, 102 (1992). 
129 In its brief, BMC argues that chief residents also possess secon-
dary indicia of supervisory authorit
y, such as higher pay, additional 
I note at the outset that not all individuals with the title 
ﬁchief residentﬂ have the same 
duties, responsibilities, or au-
thority.  Because the role of th
e chief resident varies signifi-
cantly from department to depa
rtment, no conclusions about their common supervisory authority can be drawn from the 
testimony at the hearing, whic
h related to only 7 out of the 
Employer™s 37 residency programs.
130 Chief residents lack the authority to transfer, suspend, lay 
off, recall, promote, or discharge employees, to adjust em-

ployee grievances, or to effectively recommend such action.  
BMC takes the position, however, that participation by chief 
residents in the selection of applicants into the residency pro-
gram is tantamount to hiring and 
satisfies the statutory indicia 
for a finding of supervisory authority.   I find that the level of 
their participation in this process is insufficient to establish that 
they are supervisors within the meaning of the Act, because 
they do not effectively recommend the selection of any candi-
date.  The Board has described an effective recommendation as 
one that is acted upon without furt
her investigation or review.  
Waverly-Cedar Falls Health Care
.131  Here, by contrast, the 
selection committee™s ranking of applicants is not only re-
viewed by the program director, but is ultimately processed by 
the National Residency Matching Program, which has the ulti-
mate ﬁhiringﬂ authority.  Thus, the decisions made by the Se-
lection Committee are so attenuated as to render them ineffec-
tive.  Clearly, they do not rise to the level of effective recom-
mendations required by the Board to support a finding of su-
pervisory status. 
Moreover, chief reside
nts alone do not make the selection.  
For example, in the internal medicine residency program, the 
two to four chief residents constit
ute such a small percentage of 
the selection committee that their input is severely diluted by 
the approximately 60 attending 
physicians and faculty who 
serve on the committee.  The Board has held that ﬁmere partici-

pation in the hiring process, abse
nt the authority to effectively 
recommend hire, is insufficient to establish . . . supervisory 
authority,ﬂ even where the purported supervisor participates in 
the interview and assists in evaluating the candidates for hire.  
North General Hospital
.132 Chief residents do not discipline
 other house officers.  While 
a chief resident may speak to another resident about a problem 
such as tardiness, it appears that any disciplinary action would 
be imposed by the program direct
or.  Such initial counseling, 
without more, does not establish 
supervisory authority.  See 
Providence Hospital
.133  A chief resident may report discipli-
nary or performance problems to 
a program director, but makes 
no recommendation as to how they should be handled.  The 

obligation to report problems to management, without the ac-companying authority to effect
ively recommend any responsive 
 benefits in the form of more regular hours, and, in some cases, offices.  
The Board has often held that such secondary indicia can support a 
finding of supervisory status, but only when the employee also per-
forms one or more of the functions set forth in Sec. 2(11).  See, e.g., 

Northcrest Nursing Home
, 313 NLRB 491, 500 (1993).  In light of my 
finding that the chief residents do not perform any 2(11) functions, the 

secondary indicia do not affect their status. 
130 The Employer does not contend th
at certain individual chief resi-
dents are supervisors, but that the entire group of 30Œ40 have supervi-
sory functions. 
131 297 NLRB 390, 392 (1989). 
132 314 NLRB 14 (1994). 
133 320 NLRB 717, 719 (1996). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 202action, is not indicative 
of supervisory status.  
Express Messen-
ger Systems.134  The record here contains no other evidence of 
discipline by a chief resident. 
Although chief residents partic
ipate in the evaluation of 
other house staff, the extent and nature of their participation do 
not confer supervisory status up
on them.  The Board will find 
supervisory status where an i
ndividual independently performs 
employee evaluations that lead 
directly to personnel actions, 
such as raises, prom
otions, or discipline
.  Ten Broeck Com-
mons.135  Where the evaluations do not directly affect employ-
ees™ job status, however, the Board will not find supervisory 
authority.  
Bayou Manor Health Center
.136 First, chief residents do not independently
 evaluate BMC™s 
house officers.  At most,
137 they sit on depart
mental evaluation committees, which generally meet about four times a year to 
review the evaluations prepared by attending physicians at the 
end of each rotation.  The function of those committees, and of 
the chief residents who sit on them, is to create a summary 
evaluation for each resident™s fi
le so that a determination can 
ultimately be made by the program director as to whether the 
resident is ready to advance to the next PGY level.
138  Because 
so many other individuals contribute to the evaluations, they 
are not the sole product of the chief residents and do not confer 
supervisory status.  See 
Ten Broeck Commons
.139 Second, the evaluations that the committees prepare do not 
directly affect house officers™ 
terms and conditions of employ-
ment.  Evaluations have no ef
fect on house staff wages, promo-
tions, or assignments.  Although a committee may recommend 
that a house officer be terminated from the program or denied 
advancement to the next PGY level, it appears from the record 
that these actions are rarely taken.
140  Moreover, all the pro-
gram directors who testified on this issue stated that they would 
independently investigate such 
a recommendation before taking 
action.
141  Thus, it appears that advancement through the pro-
                                                          
                                                                                             
134 301 NLRB 651, 654 (1991). 
135 320 NLRB 806 (1996). 
136 311 NLRB 955 (1993). 
137 In addition to sitting on such committees, chief residents often 
have informal input into the evalua
tion process.  Several program direc-
tors testified that they rely on th
e observations and reports of chief 
residents when they prepare their fo
rmal reviews of residents and in-
terns.  Such informal input, however, 
is not an indication of supervisory 
authority because there is no evidence 
to establish that such input con-
stitutes an effective recommendati
on for a promotion or reward.  
Ari-zona Public Service Co.,
 310 NLRB 477, 480 (1993).  Moreover, the 
record demonstrates that the re
sidency program relies on a pecking 
order in which junior residents oversee interns, chief residents oversee 
junior residents, and attending phys
icians oversee chief residents.  
Thus, it appears from the record that 
all residents, not just chief resi-
dents, provide informal input into th
e evaluation of other residents.   
138 In completing this evaluation, committee members have not nec-
essarily observed the performance which they are evaluating, but sim-
ply base their appraisal on the obser
vations of the attending physician 
who has conducted the review.  Thus, there is nothing independent 
about these summary evaluations. 
139 Supra at 813. 
140 As noted above, fewer than five pe
rcent of pediatrics residents are 
denied promotion, while no one has b
een terminated from that program 
in the last 5 years.  In oral and maxillofacial surgery, one resident was 
terminated from the program. 
141 In at least one department, ch
ief residents are responsible for 
communicating the committee™s evaluation to the resident.  The author-
ity to deliver an appraisal to an 
employee, however, is not evidence of 
supervisory authority, as it does not require the exercise of independent 
gram is determined by a number of factors, not solely on a 
house officer™s perform
ance evaluations.
142 Although chief residents freque
ntly assign work to other 
house officers, these assignments are routine and do not require 
the exercise of independent judgme
nt.  Similarly, to the extent 
that chief residents responsibly direct the work of subordinate 
residents, their direction requir
es the use of professional, but not independent, judgment. 
In Providence Hospital
,143 the Board addressed the impact of 
the Supreme Court™s decision in 
NLRB v. Health Care & Re-
tirement Corp.144 on the determination of supervisory status in 
a health care setting.
145  Specifically, the Board addressed the 
issue of when the ﬁexercise of discretion and judgmentﬂ by 
professional employees, as defined in Section 2(12) of the Act, 
becomes ﬁindependent judgmentﬂ sufficient to make an indi-
vidual a supervisor under Section 2(11).  Thus, 
in Providence 
Hospital, the Board attempted to interpret the statutory lan-

guage ﬁassign,ﬂ ﬁresponsibly to 
direct,ﬂ ﬁroutine,ﬂ and ﬁinde-
pendent judgmentﬂ so as to harmonize Section 2(11) and (12).  
In determining that the charge nurses were not statutory super-
visors, the Board distinguished 
between the ﬁauthority arising 
from professional knowledgeﬂ and the ﬁauthority encompassing 
front-line management.ﬂ
146   Where the former alone is present, 
the Board will find that professional employees are not supervi-

sors; where the latter also exists, the employees are supervisors 
as well as professionals.  In a health care setting, where nurses 
and physicians freque
ntly make critical decisions and give or-
ders affecting the life and death of their patients, the distinction 

between professional judgment and independent judgment is 
easily blurred.  The Board has cautioned, however, that ﬁthe 
possibility that severe consequences might flow from a profes-
sional™s misjudgment does not necessarily make that judgment 
supervisory; critical judgment 
is the quintessence of profes-
sionalism.ﬂ  Id.
 at 725Œ26; see also 
Ten Broeck Commons
.147 I find that the chief residents™ 
authority to di
rect and oversee the work of other house officers flows not from any supervisory 
authority, but from their profe
ssional expertise, as well as from 
their superior knowledge, skill, 
and experience.  One of the 
primary functions of all residents, 
not just chief residents, is to 
formulate and implement treatment
 plans for patients in their 
care, and to monitor those plans for effectiveness.  Thus, al-
though chief residents provide guid
ance and direction to junior residents regarding patient care issues, such direction is no 
different from that given to interns 
by junior residents.  In other 
words, all residents, regardless of their title, guide and direct 
less experienced residents in the treatment of patients according 
to a ﬁpecking orderﬂ that appears to be the 
modus operandi
 of 
the residency program.   As a result, it is not surprising that the 
chief resident, who is frequently 
the most senior physician on 
hand at any particular time, is the most familiar with the tasks 

that need to be performed and the most effective way of carry-
 judgment.  Moreover, in the Pediatrics Department, if an evaluation is 
seriously negative, the resident™s 
advisor and program director are 
present for the evaluation. 
142 Id. 
143 320 NLRB 717 (1996). 
144 510 U.S. 810, 114 S.Ct. 1778 (1994). 
145 The disputed employees at issue in 
NLRB v. Health Care
 & Re-tirement Corp. and Providence Hospital were charge nurses.  The 
analysis, however, applies equally to the chief residents at issue here. 
146 Id. at 728. 
147 Supra at 811. 
 BOSTON MEDICAL CENTER CORP. 203ing them out.  Bozeman Deaconess Hospital.148  As the Board 
has often noted, the fact that th
ose tasks may be highly techni-
cal or risky is irrelevant to the supervisory determination.  Be-
cause the chief residents™ decisi
ons and direction are based on 
their knowledge and skill, they are routine in nature and not 
indicative of supervisory authority.  
Similarly, the fact that chief residents sometimes intervene in 
a patient™s diagnosis or treatment does not elevate them to su-
pervisory status, but is merely 
a function of their professional 
responsibility.  In this regard, chief residents are no different 
from other house officers, who have an obligation to intervene 
when they observe someone junior to them making an incorrect 
diagnosis or prescribing ina
ppropriate treatment.  See
 Provi-dence Hospital.149 Chief residents™ participation in
 the day-to-day allocation of 
duties does not make them statutor
y supervisors.  In most de-
partments, chief residents are 
responsible for assigning resi-
dents to cover the various areas in that service.  For example, 

the surgical chief residents decide on a day-to-day basis which 
residents will assist in the operating room, and which will cover 
the surgical unit.  In making these assignments, the chief con-
siders the resident™s skill in relation to complexity of the case, 
as well as the equitable distribution of surgical procedures 
among residents on the service.  Familiarity with the proce-
dures is, of course, a function of the chief resident™s profes-
sional training and experience. 
 The chief™s assessment of the 
resident™s skill is usually based on his or her PGY level, rather 
than on any independent evaluation.
150  Moreover, the attempt 
to be fair in distributing assignments is a reflection not of the chief™s independent judgment, but of BMC™s goal of ensuring 
that all residents complete the program with the same or similar 
experiences and skills.  Thus, an important consideration in 
making assignments is whether 
exposure to a procedure would 
enhance and equalize a resident™s clinical experience.  Such 
attempts to balance workloads 
do not indicate supervisory au-
thority.  
Providence Hospital
.151 Finally, it is the attending 
physician who is responsible for 
ensuring that the assignment is appropriate, and attendings occasionally reassign cases accord-

ingly.  
I also conclude that the various scheduling functions per-
formed by some chief residents do not require the exercise of 
independent judgment and, theref
ore, do not confer supervisory 
status.  The Board has held that, where assignments are ﬁmade 
to equalize employees™ work on a rotational or other rational 
basis,ﬂ they are routine and not indicative of supervisory au-
thority.  Id.; see also 
Ten Broeck Commons.152  Here, the crea-
tion of the year-long rotation sche
dule is essentially a clerical 
task, in which a chief resident fills in the blanks to ensure that 
each resident rotates through each clinical rotation during the 
course of the year.
153  Similarly, the prep
aration of monthly on-
                                                          
 152                                                                                            
148 322 NLRB 1107 (1997). 
149 Supra at 732. 
150  See, e.g., 
Providence Hospital
, supra at 727 (assignment based 
on employee™s skill level is routine where skills are obvious or well 
known). 
151 Supra at 727. 
 Supra at 810. 
153  In 
Providence Hospital
, the Board noted that the charge nurses did not prepare staffing schedules.  It does not follow, however, that the 

Board would have reached a different
 conclusion if the charge nurses 
were involved in scheduling employees™ hours.  This is especially true 
in light of the Board™s consistent
 holding that preparing schedules 
call schedules does not require 
the exercise of independent 
judgment.  In creating the on-ca
ll schedules, chief residents 
follow a predetermined protocol in which every resident is on 
call every so many nights, accord
ing to his or her department™s practice.
154  Furthermore, the activation of emergency coverage 
by a chief resident does not require independent judgment, 
because chiefs are limited in their discretion by a short list of 
replacements whom they may call, and because they are ex-
pected to distribute such assi
gnments on a rotating basis.  See 
Providence Hospital
,155 citing Ohio Masonic Home.156  Finally, 
BMC argues that the authority to 
activate the on-call list is also 
evidence of chief residents™ authority to reward employees, 
because residents who are called in for an extra shift receive 
extra compensation.  Because these assignments are distributed 
on a rotating basis, however, I find that they are not evidence of 
independent authority 
to reward employees. 
Accordingly, I find that chief residents do not perform any of 
the functions enumerated in Se
ction 2(11) and are not supervi-
sors within the meaning of the Act. 
B.  Chief Residents as Yeshiva Managerial Employees 
BMC also argues that, if the house officers are employees 
within the meaning of the Act, 
then the chief residents should 
be excluded as managerial employees.
157  Managerial employ-
ees, who are excluded from the Board™s coverage, are those 
who ﬁformulate and effectuate
 management policies by ex-
pressing and making operative the decisions of their employer.ﬂ  
NLRB v. Bell Aerospace Co.
158  Professional employees, such 
as the chief residents at issue here, can be considered manage-
rial only if their activities ﬁfall outside the scope of the duties 
routinely performed by similarly situated professionals.ﬂ  
Mon-tefiore Hospital & Medical Center
.159  In 
NLRB v. Yeshiva 
University,
160 the Supreme Court held that university faculty 
were excluded as managerial employees where they formed 
committees which determined academic content, established 
grading policies and matriculation standards, and effectively 
decided which students would be admitted, retained, and 
graduated.  In applying the ma
nagerial exclus
ion to the peti-
tioned-for faculty, the Court considered that, while faculty rec-
ommendations were subject to the approval of a dean or other 
administrator, the ﬁoverwhelmin
g majorityﬂ of faculty recom-
 according to the Employer™s predetermined requirements is tantamount 
to filling in the blanks and is cleri
cal, not supervisory.  I note that, in some BMC programs, it is in fact a clerical employee who creates the 

residents™ schedules. 
154 Although chief residents testified that they might take into ac-
count a resident™s request for a partic
ular day or night off, there is no 
evidence in the reco
rd that such a considerati
on has ever resulted in an 
actual conflict requiring intervention or resolution.  Thus, it is not clear how a chief resident would resolve such a scheduling conflict, or 
whether he or she even has the authority to do so. 
155 Supra at 732. 
156 295 NLRB 390, 395 (1989) (Balancing work assignments among 
staff members or using other equ
itable methods does not require the 
exercise of supervisory 
independent judgment.). 
157 Although I need not reach this issue in light of my finding that the 
house officers are not employees, I reach it because it is closely related 

to the supervisory issue and because 
it was fully litigated in the hearing. 
158 416 U.S. 267, 94 S.Ct. 1757 (1974). 
159 261 NLRB 569, 570 (1982). 
160 Supra. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 204mendations were actu
ally implemented.
161  Id. at 2528Œ2529, 
fns. 3Œ6. Based on the foregoing, I find th
at BMC™s chief residents do 
not formulate or effectuate mana
gement policies and are, there-
fore, not managerial employees.  Some chief re
sidents partici-pate in committees which re
commend, among other things, 
applicant ranking for admissions
, curriculum changes, and re-
search proposals.  There is, howev
er, little evidence in the re-
cord to establish the relative 
authority which these committees 
possess.  For example, while seve
ral program directors testified 
generally about the committees on which chief residents sit, 
there is no testimony concerning the extent to which the com-

mittees™ recommendations are implemented.  Therefore, BMC 
has not met its burden of establishing that the committees on 
which chief residents sit actuall
y formulate and effectuate man-
agement policies. 
Moreover, unlike the committees in 
Yeshiva
, which were 
comprised entirely of petitioned-
for employees, the committees 
in BMC™s residency programs are comprised primarily of fac-
ulty and attending physicians, 
and only minimally of the peti-
tioned-for chief residents.  In 
these circumstances, chief resi-
dents are so outnumbered as to render their collective voice 

ineffectual.
162    
Additionally, not all chief residents sit on the committees 
whose functions are purportedly 
managerial.  Thus, any mana-
gerial authority which chief re
sidents possess cannot be attrib-
                                                          
                                                           
161 Id. at 2528Œ1429, fns. 3Œ6. 
162 Indeed, many committees have no 
chief residents at all.  See 
Joint Diseases, North General Hospital,
 288 NLRB 291, 299 (1988) (physi-
cians not managerial employees, where, among other things, there was 
no evidence of how many physician
s served on committees with pur-
portedly managerial functions).  
uted to chief residents as a group.
163 Finally, several commit-
tees include junior residents as well as the chief residents who 
BMC claims are managerial.  In these situations, whatever au-
thority is vested in the chief residents sitting on the committees 
appears to be a function of their status as residents, not their 
status as chief residents.  Therefore, I find that the chief resi-
dents™ participation in some committees is insufficient to re-
quire their exclusion as managerial employees. 
BMC also contends that the ch
ief residents are managerial employees because they affect the academic content of their 
programs by selecting cases for 
presentation, organizing didac-
tics and other conferences, an
d leading journal club discus-
sions.  The record contains insufficient evidence that the chief 

residents alone determine the academic content of their pro-
grams.  In fact, in the one clear example in the record of the 
scope of the chief resident™s authority in this respect, it appears 
that the chief resident can affect the sequence of didactic pres-
entations, but not actual academic content.
164   Accordingly, I find that the chief residents are not manage-
rial employees and should not be
 excluded from the bargaining 
unit on this basis. 
 163 BMC has taken the position that all chief residents should be ex-
cluded as managerial employees.  Thus, BMC has not presented evi-
dence sufficient to establish that 
particular individuals should be ex-
cluded on this basis.  I note that 
BMC has the burden to demonstrate 
that either the entire class, or specific individuals therein, are manage-
rial employees.  
Montefiore Hospital & Medical Center,
 261 NLRB at 
572 fn. 17. 
164  Even assuming, however, that chief residents formulate and im-
plement policy with respect to academ
ic content, they are not manage-
rial employees because health care, no
t education, is the basic business 
of the Employer.  
Montefiore Hospital & Medical Center,
 261 NLRB at 
572. 
 